Exhibit 10.1

EXECUTION COPY

 

 

 

Published CUSIP Number: 24521LAF01

CREDIT AGREEMENT

Dated as of January 29, 2010

among

DEL MONTE CORPORATION,

as the Borrower,

DEL MONTE FOODS COMPANY,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

BARCLAYS CAPITAL and

BMO CAPITAL MARKETS,

as Co-Syndication Agents,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

NEW YORK BRANCH, SUNTRUST BANK and

U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

BARCLAYS CAPITAL and

BMO CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Book Managers

 

 

 

 

1

A published CUSIP number entitles subscribers (primarily banks and brokers) of
Standard & Poor’s CUSIP Service Bureau to obtain the number and associated CUSIP
data from the Bureau whether or not the subscriber is a Lender under the Credit
Agreement. Associated CUSIP data will include the Borrower’s name, place of
incorporation, the Administrative Agent’s name, the date of the Credit
Agreement, the total amount of the facilities thereunder, and the amount, type
and maturity date of each facility thereunder. CUSIP numbers are unique
identifiers designed to improve accuracy in communications involving a broad
array of financial instruments, whether securities or not, and have no bearing
on the characterization thereof.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I      DEFINITIONS AND ACCOUNTING TERMS    1.01   Defined
Terms    1 1.02   Other Interpretive Provisions    34 1.03   Accounting Terms   
34 1.04   Rounding    35 1.05   Times of Day    35 1.06   Letter of Credit
Amounts    35 1.07   Currency Equivalents Generally    35   ARTICLE II      THE
COMMITMENTS AND CREDIT EXTENSIONS    2.01   The Loans    35 2.02   Borrowings,
Conversions and Continuations of Loans    36 2.03   Letters of Credit    38 2.04
  Swing Line Loans    48 2.05   Prepayments    51 2.06   Termination or
Reduction of Commitments    53 2.07   Repayment of Loans    54 2.08   Interest
   55 2.09   Fees    56 2.10   Computation of Interest and Fees    56 2.11  
Evidence of Debt    57 2.12   Payments Generally; Administrative Agent’s
Clawback    57 2.13   Sharing of Payments by Lenders    59 2.14   Increase in
Revolving Credit Facility    60 2.15   Increase in Term A Facility    62 2.16  
New Term Facility    63   ARTICLE III      TAXES, YIELD PROTECTION AND
ILLEGALITY    3.01   Taxes    65 3.02   Illegality    69 3.03   Inability to
Determine Rates    69 3.04   Increased Costs; Reserves on Eurodollar Rate Loans
   69 3.05   Compensation for Losses    71 3.06   Mitigation Obligations;
Replacement of Lenders    72 3.07   Survival    72

 

i



--------------------------------------------------------------------------------

    ARTICLE IV        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    4.01  
Conditions of Initial Credit Extension    73 4.02   Conditions to all Credit
Extensions    77   ARTICLE V      REPRESENTATIONS AND WARRANTIES    5.01  
Existence, Qualification and Power; Compliance with Laws    78 5.02  
Authorization; No Contravention    78 5.03   Governmental Authorization; Other
Consents    78 5.04   Binding Effect    79 5.05   Financial Statements; No
Material Adverse Effect    79 5.06   Litigation    79 5.07   No Default    80
5.08   Ownership of Property; Liens; Investments    80 5.09   Environmental
Compliance    80 5.10   Insurance    81 5.11   Taxes    81 5.12   ERISA
Compliance    81 5.13   Subsidiaries; Equity Interests; Loan Parties    82 5.14
  Margin Regulations; Investment Company Act    82 5.15   Disclosure    83 5.16
  Compliance with Laws    83 5.17   Intellectual Property; Licenses, Etc    83
5.18   Solvency    83   ARTICLE VI      AFFIRMATIVE COVENANTS    6.01  
Financial Statements    84 6.02   Certificates; Other Information    85 6.03  
Notices    86 6.04   Intentionally Omitted    87 6.05   Preservation of
Existence, Etc    87 6.06   Maintenance of Properties    87 6.07   Maintenance
of Insurance    87 6.08   Compliance with Laws    88 6.09   Books and Records   
88 6.10   Inspection Rights    88 6.11   Use of Proceeds    88 6.12   Covenant
to Guarantee Obligations and Give Security    88 6.13   Compliance with
Environmental Laws    92 6.14   Further Assurances    93 6.15   Designation as
Senior Debt    93 6.16   Collateral Release; Guaranty Release    93

 

ii



--------------------------------------------------------------------------------

6.17   Certain Post-Closing Matters    94   ARTICLE VII      NEGATIVE COVENANTS
   7.01   Liens    94 7.02   Indebtedness    97 7.03   Investments    99 7.04  
Fundamental Changes    102 7.05   Dispositions    103 7.06   Restricted Payments
   105 7.07   Change in Nature of Business    106 7.08   Transactions with
Affiliates    106 7.09   Burdensome Agreements    107 7.10   Financial Covenants
   108 7.11   Amendments of Organization Documents    108 7.12   Accounting
Changes    108 7.13   Prepayments, Etc. of Subordinated Debt    108 7.14  
Amendment, Etc. of Related Documents and Certain Documents    109 7.15  
Synthetic Lease Obligations    109 7.16   Speculative Transactions    109 7.17  
Formation of Subsidiaries    109   ARTICLE VIII      EVENTS OF DEFAULT AND
REMEDIES    8.01   Events of Default    110 8.02   Remedies upon Event of
Default    112 8.03   Application of Funds    113   ARTICLE IX     
ADMINISTRATIVE AGENT    9.01   Appointment and Authority    114 9.02   Rights as
a Lender    114 9.03   Exculpatory Provisions    115 9.04   Reliance by
Administrative Agent    115 9.05   Delegation of Duties    116 9.06  
Resignation of Administrative Agent    116 9.07   Non-Reliance on Administrative
Agent and Other Lenders    117 9.08   No Other Duties, Etc    117 9.09  
Administrative Agent May File Proofs of Claim    117 9.10   Collateral and
Guaranty Matters    118 9.11   Secured Cash Management Agreements and Secured
Hedge Agreements    119

 

iii



--------------------------------------------------------------------------------

  ARTICLE X      CONTINUING GUARANTY    10.01   Guaranty    119 10.02   Rights
of Lenders    120 10.03   Certain Waivers    120 10.04   Obligations Independent
   120 10.05   Subrogation    120 10.06   Termination; Reinstatement    121
10.07   Subordination    121 10.08   Stay of Acceleration    121 10.09  
Condition of Borrower    121 10.10   Additional Guarantor Waivers and Agreements
   121   ARTICLE XI      MISCELLANEOUS    11.01   Amendments, Etc    122 11.02  
Notices; Effectivness; and Other Communications; Facsimile Copies    124 11.03  
No Waiver; Cumulative Remedies; Enforcement    126 11.04   Expenses; Indemnity;
Damage Waiver    127 11.05   Payments Set Aside    129 11.06   Successors and
Assigns    129 11.07   Treatment of Certain Information; Confidentiality    134
11.08   Right of Setoff    134 11.09   Interest Rate Limitation    135 11.10  
Counterparts; Integration; Effectiveness    135 11.11   Survival of
Representations and Warranties    135 11.12   Severability    136 11.13  
Replacement of Lenders    136 11.14   Governing Law; Jurisdiction; Etc    137
11.15   Waiver of Jury Trial    137 11.16   No Advisory or Fiduciary
Responsibility    138 11.17   Electronic Execution of Assignments and Certain
Other Documents    138 11.18   USA PATRIOT Act Notice    139 SIGNATURES    S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01   Commitments and Applicable Percentages 2.03   Existing Letters of Credit
5.08(b)   Existing Liens 5.08(c)   Owned Real Property 5.08(d)   Leased Real
Property (Lessee) 5.08(e)   Existing Investments 5.12   ERISA 5.13  
Subsidiaries and Other Equity Investments; Loan Parties 7.02   Surviving Debt
7.05   Assets Held for Sale 11.02   Administrative Agent’s Office, Certain
Addresses for Notices

EXHIBITS

Form of

 

A   Committed Loan Notice B   Swing Line Loan Notice C-1   Term Note C-2  
Revolving Credit Note D   Compliance Certificate E-1   Assignment and Assumption
E-2   Administrative Questionnaire F   Subsidiary Guaranty G   Security
Agreement H   Mortgage

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of January 29, 2010,
among DEL MONTE CORPORATION, a Delaware corporation (the “Borrower”), DEL MONTE
FOODS COMPANY, a Delaware corporation (“Holdings”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, BARCLAYS CAPITAL, THE INVESTMENT BANKING DIVISION OF BARCLAYS BANK PLC
and BMO CAPITAL MARKETS, as Co-Syndication Agents and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., NEW YORK BRANCH, SUNTRUST BANK and U.S. BANK,
NATIONAL ASSOCIATION as Co-Documentation Agents.

PRELIMINARY STATEMENTS:

The Borrower, Holdings, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, certain financial institutions in their capacities
as lenders and certain other agents are parties to the Credit Agreement dated as
of February 8, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”).

The Borrower is also the issuer of (a) $250,000,000 in aggregate principal
amount of 6 3/4% Senior Subordinated Notes due 2015 (the “2015 Subordinated
Notes”) issued pursuant to the Indenture dated as of February 8, 2005 (the “2015
Subordinated Notes Indenture”) among the Borrower, as Issuer, the guarantors
party thereto and Deutsche Bank Trust Company Americas, as Trustee and
(b) $450,000,000 in aggregate principal amount of 7 1/2% Senior Subordinated
Notes due 2019 (the “2019 Subordinated Notes”) issued pursuant to the Indenture
dated as of October 1, 2009 (the “2019 Subordinated Notes Indenture”) among the
Borrower,, as Issuer, the guarantors party thereto and The Bank of New York
Mellon Trust Company, N.A., as Trustee.

The Borrower has requested that the Lenders provide a $500,000,000 revolving
credit facility (including a Letter of Credit subfacility) and a $600,000,000
term loan A facility, and the Lenders have indicated their willingness to lend
and the L/C Issuer has indicated its willingness to so issue Letters of Credit,
in each case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of, or resulting directly or indirectly in, (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests in
any Person, or otherwise causing any Person to become a



--------------------------------------------------------------------------------

Subsidiary of any Loan Party or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Loan Party or a
Subsidiary thereof); provided that the Borrower or a Subsidiary of the Borrower
or Holdings is the surviving entity. “Acquired” has the meaning correlative
thereto.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 2.03(m)(vi).

“Applicable Commitment Fee Percentage” means, at any time, in respect of the
Revolving Credit Facility, (a) for the first six months following the Closing
Date, 0.5% per annum and (b) thereafter, a percentage per annum determined by
reference to the Total Debt Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b),
or, if delivered, the officer’s certificate referred to below:

Applicable Commitment Fee Percentage

 

Pricing
Level

  

Total Debt Ratio

   Applicable Commitment
Fee Percentage  

1

   Less than or equal to 2.00:1.00    0.375 % 

2

   Greater than 2.00:1.00, but less than or equal to 2.50:1.00    0.375 % 

3

   Greater than 2.50:1.00    0.500 % 

Any increase or decrease in the Applicable Commitment Fee Percentage resulting
from a change in the Total Debt Ratio shall become effective upon the first
Business Day immediately following the earlier of (i) delivery of a certificate
signed by a Responsible Officer calculating the Total Debt Ratio and (ii) the
date a Compliance Certificate is delivered pursuant to Section 6.02(b);
provided, however, if any adjustment becomes effective pursuant to the preceding
clause (i), the Total Debt Ratio shall be recalculated upon the first delivery
of financial statements pursuant to Sections 6.01(a) or 6.01(b) after the
delivery of the officer’s certificate

 

2



--------------------------------------------------------------------------------

referred to in such clause, and if such recalculation indicates that the Total
Debt Ratio on the last day of such fiscal quarter was different from that
reported in such officer’s certificate, (A) the “Applicable Commitment Fee
Percentage” shall be readjusted based on the recalculated Total Debt Ratio and
(B) if the recalculated Total Debt Ratio is higher than that reported on the
officer’s certificate and results in a higher Applicable Commitment Fee
Percentage, the Borrower shall immediately pay an amount equal to the additional
Commitment Fee on the Loans that would have accrued thereto based on such higher
Applicable Commitment Fee Percentage, which amounts shall be paid
(1) immediately, to the extent that any quarterly payment date to which such
amounts related have occurred and (2) otherwise, on the quarterly payment date
to which such amounts relate. If a Compliance Certificate is not delivered when
due in accordance with such Section, then Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of any New Term Loan, the rate agreed
among the Borrower and the Lender or Lenders with respect to such New Term Loan,
(b) in respect of Section 2.03(i), the rate set forth in the following table
under the heading “(Letters of Credit)” and (c) in respect of the Term A
Facility and the Revolving Credit Facility, (i) for the first six months
following the Closing Date, 1.75% per annum for Base Rate Loans and 2.75% per
annum for Eurodollar Rate Loans and (ii) thereafter, a percentage per annum
determined by reference to the Total Debt Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b), or, if delivered, the officer’s certificate referred to below:

Applicable Rate

 

Pricing
Level

  

Total Debt Ratio

   Eurodollar Rate
(Letters of
Credit)     Base Rate   1    Less than or equal to 2.00:1.00    2.000 %    1.000
%  2    Greater than 2.00:1.00, but less than or equal to 2.50:1.00    2.375 % 
  1.375 %  3    Greater than 2.50:1.00    2.750 %    1.750 % 

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Debt Ratio shall become effective upon the first Business Day immediately
following the earlier of (A) delivery of a certificate signed by a Responsible
Officer calculating the Total Debt Ratio and (B) the date a Compliance
Certificate is delivered pursuant to Section 6.02(b); provided, however, if any
adjustment becomes effective pursuant to the preceding clause (A), the Total
Debt Ratio shall be recalculated upon the first delivery of financial statements
pursuant to Sections 6.01(a) or 6.01(b) after the delivery of the officer’s
certificate referred to in such clause, and if such recalculation indicates that
the Total Debt Ratio on the last day of such fiscal quarter was different from
that reported in such officer’s certificate, (I) the “Applicable Rate” shall be
readjusted based on the recalculated Total Debt Ratio and (II) if the
recalculated Total Debt Ratio is higher than that reported on the officer’s
certificate and results in a higher Applicable Rate, the Borrower shall
immediately pay an amount equal to the additional interest on the Loans that
would have accrued thereto based on such higher Applicable Rate, which amounts
shall be paid (y) immediately, to the extent that any Interest Payment Date to
which such amounts related have occurred and (z) otherwise, on the Interest
Payment Date to which such amounts relate. If a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply in respect of the Term A Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assets Held for Sale” means those assets listed on Schedule 7.05.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended May 3, 2009, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year of Holdings and its Subsidiaries, including
the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“BAS” means Banc of America Securities LLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate for an Interest Period of one month
commencing on such day plus 1%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan, a Term A Loan or a New Term Loan
that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any

 

5



--------------------------------------------------------------------------------

Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset which, in accordance with GAAP would be required to be
capitalized, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored, (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (c) with the proceeds of a Disposition otherwise permitted hereby.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries: (a) obligations issued
or directly and fully guaranteed or insured by the United States of America or
any agency or instrumentality thereof having maturities of not more than one
year from the date of acquisition thereof; provided that the full faith and
credit of the United States of America is pledged in support thereof;
(b) deposits, time deposits, eurodollar time deposits or overnight bank deposits
with, or certificates of deposit or bankers’ acceptances of, any commercial bank
that (i) (A) is a Lender or an Affiliate of a Lender or (B) is organized under
the laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, or
under the laws of a foreign country (or political subdivision thereof) in which
a Subsidiary making such deposits operates its business and (ii) (A) has
combined capital and surplus of at least $250,000,000, (B) whose senior
unsecured debt is rated at least A-1 by S&P and at least P-1 by Moody’s; or
(C) has a short-term commercial paper rating (at the time of acquisition of such
security) by S&P of at least “A-1” or the equivalent thereof (each commercial
bank referred to in this clause (b), being an “Approved Bank”); (c) deposits,
time deposits, eurodollar time deposits or overnight bank deposits with, or
certificates of deposit or bankers’ acceptances of any commercial bank that is
organized under the laws of a foreign country but is not an Approved Bank to the
extent deposits with such foreign bank do not exceed $1,000,000 outstanding at
any time and the aggregate amount of all deposits made pursuant to this
clause (c) does not exceed $5,000,000 outstanding at any time; (d) commercial
paper and variable or fixed rate notes issued by any Approved Bank or by the
parent company of any Approved Bank, (e) commercial paper and variable rate
notes maturing no more than one year from the date of creation thereof and
having the highest rating (at the time of acquisition of such security)
obtainable from either S&P or Moody’s; (f) repurchase obligations of any
Approved Bank, having a term of not more than seven days, with respect to
securities described in clause (a) above; (g) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of

 

6



--------------------------------------------------------------------------------

which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (h) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(i) obligations of other Persons with maturities of two years or less from the
date of acquisition, rated at least AA by S&P and Aa2 by Moody’s; (j) shares of
money market mutual or similar funds which invest at least 95% of their assets
in securities or other investments satisfying the requirements of clauses (a)
through (i) of this definition; and (k) in the case of any Foreign Subsidiary,
high quality short-term investments which are customarily used for cash
management purposes in any country in which such Foreign Subsidiary operates.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, card services (including
services related to credit cards, including purchasing and commercial cards,
prepaid cards, including payroll, stored value and gift cards, merchant services
processing, and debit cards), electronic funds transfer and other cash
management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (b) any
Lender or Affiliate of a Lender that is party to a Cash Management Agreement
with the Borrower on the Closing Date, in each case, in its capacity as a party
to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement if in
respect of a Lender that is party hereto as of such date or, in each other case,
the date such Lender became a party hereto, of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, directly or indirectly, of 35% or more of the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis; or

 

7



--------------------------------------------------------------------------------

(b) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower, or

(c) a “change of control triggering event” under, and as defined in, the 2015
Subordinated Notes Indenture or the 2019 Subordinated Notes Indenture shall have
occurred with the effect that the Borrower, Holdings or any other Loan Party is
required to redeem or repurchase any of the 2015 Subordinated Notes or the 2019
Subordinated Notes.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means each of Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, in its capacity as co-documentation agent under any of the
Loan Documents, or any successor co-documentation agent.

“Co-Syndication Agent” means each of Barclays Capital, the investment banking
division of Barclays Bank PLC, and BMO Capital Markets in its capacity as
co-syndication agent under any of the Loan Documents, or any successor
co-syndication agent.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.12, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

“Collateral Release Date” means any date on which the Borrower has Investment
Grade Ratings. The Collateral Release Date shall occur upon written notice by
the Borrower to the Administrative Agent.

“Commitment” means a Term A Commitment, a New Term Commitment, or a Revolving
Credit Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, with respect to any Person or
its Subsidiaries the net income (or loss) of such Person and its Subsidiaries on
a consolidated basis for such period. Notwithstanding the foregoing,
“Consolidated Net Income” of Holdings shall be calculated without giving effect
to any charges arising from any purchase accounting valuation adjustments over
historical cost of any Person or assets acquired, as required or permitted by
Accounting Standards Codification (“ASC”) sections 805 and 350.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or circumstance which constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, (c) has been deemed
insolvent or has admitted in writing that it is insolvent, or (d) has become the
subject of a bankruptcy or insolvency proceeding.

“Designated Subsidiary” has the meaning set forth in Section 6.12(f).

 

9



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any (a) sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith or (b) any Sale/Leaseback Transaction; provided,
however, that “Disposition” and “Dispose” shall not include the granting of any
Permitted Lien.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, in relation to an amount denominated in a currency
other than Dollars, the amount of Dollars which could be purchased with such
amount at the prevailing Spot Rate (as defined in Section 1.07).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any Measurement Period, with respect to any Person,

(a) Consolidated Net Income of such Person for such Measurement Period
excluding, to the extent reflected in determining such Consolidated Net Income,
extraordinary or non-recurring gains and losses for such Measurement Period plus

(b) to the extent deducted in determining Consolidated Net Income and without
duplication, (i) Interest Expense (including, without limitation, all costs
(including associated tender costs and call premiums) incurred in connection
with the prepayment of any Indebtedness), (ii) income tax expense,
(iii) depreciation and amortization (including amortization of goodwill and
other intangible assets or any non-cash impairment charges in respect of
intangible assets) of such Person for such Measurement Period, (iv) non-cash
charges and (v) losses from sales of assets other than inventory sold in the
ordinary course of business (provided that in the event cash expenditures are
made in such Measurement Period to reduce any non-cash charges established in
such Measurement Period or a prior Measurement Period, such cash expenditures
shall be deducted to calculate EBITDA for such Measurement Period) minus

(c) to the extent reflected in determining Consolidated Net Income and without
duplication, non-cash credits and gains of such Person from sales of assets
other than assets (including inventory) sold in the ordinary course of business
(provided that in the event cash payments are received in such Measurement
Period to offset any non-cash credits established in such Measurement Period or
a prior Measurement Period, such cash payments shall be added to calculate
EBITDA for such Measurement Period) plus

(d) to the extent deducted in determining Consolidated Net Income and without
duplication, transaction fees, costs and expenses incurred in connection with
(i) the Transactions, (ii) the issuance of Indebtedness permitted hereby
(including permitted refinancings, refundings, renewals or extensions thereof,
and specifically including any increase pursuant to Section 2.14 or 2.15 or the
incurrence of any New Term Loan), (iii) any Acquisitions permitted hereby or
consummated in a prior period (including any

 

10



--------------------------------------------------------------------------------

reasonable and customary fees, costs and expenses incurred in connection with
the integration of the businesses acquired thereby) and management incentive
payments;

provided that (i) the EBITDA (as calculated pursuant to clauses (a), (b),
(c) and (d) above) of any Person, or attributable to any assets, acquired by the
Borrower, Holdings or any of their respective Subsidiaries during such
Measurement Period shall be included on a pro forma basis for such period
(assuming the consummation of each such acquisition and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such Measurement Period, and including any pro forma expense and cost
reductions determined in good faith by a responsible financial or accounting
officer of Borrower on a basis consistent with Regulation S-X under the
Securities Act except that such pro forma calculations may include operating
expense and cost reductions for such period resulting from such transaction
which is being given pro forma effect that have been realized or (A) for which
the steps necessary for realization have been taken (or are taken concurrently
with such transaction) or (B) with respect to any transactions for which the
steps necessary for realization are reasonably expected to be taken within the
six month period following such transaction and, in each case, including, but
not limited to, (1) reductions in personnel expenses, (2) reductions of costs
related to administrative functions, (3) reductions of costs related to leased
or owned properties and (4) reductions from the consolidation of operations and
streamlining of corporate overhead; provided that, in either case, such
adjustments are set forth in an officers’ certificate signed by the Borrower’s
chief financial officer and another Responsible Officer of the Borrower which
states (x) the amount of such adjustment or adjustments and (y) that such
adjustment or adjustments are based on the reasonable good faith beliefs of the
officers executing such officers’ certificate at the time of such execution) if
(A) either (1) the audited consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries as at the end of the fiscal year of such
Person preceding the acquisition of such Person and the related audited
consolidated statements of income and cash flows for such fiscal year have been
provided to the Administrative Agent and have been reported on without a
qualification or exception arising from the scope of the audit or a “going
concern” or like qualification or exception or (2) such other audited or
unaudited financial information furnished to the Administrative Agent with
respect to such Measurement Period and such acquisition has been found
reasonably acceptable by the Administrative Agent and (B) either (1) any
subsequent unaudited financial statements for such Person for the period prior
to the acquisition of such Person were prepared on a basis consistent with such
audited financial statements, have been provided to the Administrative Agent and
have been reported on without a qualification arising from the scope of the
audit or a “going concern” or like qualification or (2) such other financial
information furnished to the Administrative Agent with respect to such
Measurement Period and such acquisition has been found reasonably acceptable by
the Administrative Agent and (ii) the EBITDA (as calculated pursuant to
clauses (a), (b), (c) and (d) above) of any Person (other than a Receivables
Subsidiary), or attributable to any division or similar business unit, disposed
of by the Borrower, Holdings or any of their respective Subsidiaries in a
Disposition during such Measurement Period will be excluded on a pro forma basis
for such period (assuming the consummation of each such Disposition occurred on
the first day of such Measurement Period).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

11



--------------------------------------------------------------------------------

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability under any Environmental
Law or responsibility for violation of any Environmental Law, or for Release or
injury to the environment.

“Environmental Laws” means any and all Federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or during which a substantial
cessation of operations is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the

 

12



--------------------------------------------------------------------------------

Borrower or any ERISA Affiliate from a Multiemployer Plan or receipt by the
Borrower or any ERISA Affiliate of notification that a Multiemployer Plan is in
reorganization; (d) the filing by the Borrower or any ERISA Affiliate of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan; (e) receipt by the Borrower
or any ERISA Affiliate of a notice of intent to terminate a Multiemployer Plan,
including the treatment of a plan amendment or withdrawal by every employer as a
termination under Section 4041A, or the commencement of proceedings by the PBGC
to terminate a Multiemployer Plan; (f) receipt by Borrower or any ERISA
Affiliate of notice from the PBGC of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition by a governmental authority or
court of any material liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan, a Term A Loan or a New
Term Loan that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower or any other Loan Party is located, (c) any backup withholding tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 11.13), any United States withholding tax that is imposed
on amounts payable to

 

13



--------------------------------------------------------------------------------

such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a).

“Existing Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.

“Existing Letters of Credit” means each of the letters of credit set forth on
Schedule 2.03.

“Facility” means the Term A Facility, the Revolving Credit Facility, a New Term
Loan, the Swing Line Sublimit or the Letter of Credit Sublimit, as the context
may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated December 17, 2009, among the
Borrower, BAS, and Bank of America.

“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a) (i) EBITDA of Holdings for such Measurement Period minus (ii) Capital
Expenditures made during such Measurement Period by Holdings, the Borrower or
any of their respective Subsidiaries to (b) the sum of (i) Interest Expense of
Holdings payable in cash for such Measurement Period plus (ii) the scheduled
installments of principal of the Term A Loans for such Measurement Period
(excluding therefrom the last scheduled installment of principal of the Term A
Loan and giving effect to any reduction of such scheduled installments by virtue
of the application of any prepayments or repayments made which reduce scheduled
installments pro rata pursuant to Section 2.05) plus (iii) any amounts paid as a
dividend or distribution by Holdings to any holder of any of its Equity
Interests during such period (other than amounts paid in consideration for or in
connection with any stock repurchases by Holdings) plus (iv) cash income taxes
of Holdings and its Subsidiaries paid during such period (other than income
taxes on income arising directly from Dispositions); provided that to the extent
that any Acquisition or any Disposition of a Person or a division or similar
business unit occurred during such Measurement Period, all items in
clauses (a)(i), (a)(ii), (b)(i), (b)(ii) and (b)(iv) shall be calculated on a
pro forma basis as if each such Acquisition or Disposition of a Person or a

 

14



--------------------------------------------------------------------------------

division or similar business unit occurred prior to the first day of such
Measurement Period and otherwise on the basis set forth in the definition of
“EBITDA”.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than the United States (including such a Lender when acting
in the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person organized under the law of any jurisdiction other than the United States
or any political subdivision thereof.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants (to
the extent applicable) and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States (including
International Financial Reporting Standards, if and when (a) mandated by the SEC
for Holdings or (b) permitted by the SEC for Holdings and adopted by the Loan
Parties), that are applicable to the circumstances as of the date of
determination, consistently applied; provided, however, that GAAP shall not give
effect to ASC 470-20.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such

 

15



--------------------------------------------------------------------------------

Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) Holdings, (b) each Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12, and (c) any Domestic Subsidiary of the
Borrower that the Borrower elects in its sole discretion to be a Subsidiary
Guarantor (such election to be effected by written notice of such election from
the Borrower to the Administrative Agent and by the due execution and delivery
to the Administrative Agent of a guaranty or guaranty supplement in the form of
Exhibit F hereto or (if a guaranty in the form of Exhibit F hereto has already
been executed by another Subsidiary Guarantor) Exhibit A thereto (or, in each
case, any other form of guaranty or guaranty supplement reasonably satisfactory
to the Administrative Agent and the Borrower); provided that any such election
shall be irrevocable once made unless, between the time of such election (the
“Initial Election”) and the time that notice of a revocation of the Initial
Election is delivered by the Borrower to the Administrative Agent, no event
shall have occurred that was not a Default but would have been a Default if the
Initial Election had never been made), but in each case, with respect to clause
(b) and (c), only so long as the Guaranty delivered by such Subsidiary shall
remain in effect; provided that in no event shall any Receivables Subsidiary or
any Special Purpose Vehicle be a Guarantor.

“Guaranty” means, collectively, the guaranty made by Holdings under Article X in
favor of the Secured Parties and the guaranty made by the Subsidiary Guarantors
in favor of the Secured Parties, substantially in the form of Exhibit F,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.12.

“Guaranty Release Period” means any period on or after the Collateral Release
Date during which there is no Guaranty from any Subsidiary in effect with
respect to any Subordinated Notes or Permitted Junior Indebtedness or any other
Indebtedness of the Borrower. Each Guaranty Release Period shall terminate as of
any date after the commencement of such Guaranty Release Period on which there
is a Guaranty from any Subsidiary of the Borrower in effect with respect to any
Subordinated Notes or Permitted Junior Indebtedness or any other Indebtedness of
the Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Hedge Bank” means (a) any Person that, at the time it enters into a Swap
Contract permitted hereunder, is a Lender or an Affiliate of a Lender, or
(b) any Lender or Affiliate of a Lender that is party to a Swap Contract
permitted hereunder with the Borrower on the Closing Date, in either case, in
its capacity as a party to such Swap Contract.

“Holdings” means Del Monte Foods Company, a Delaware corporation and the owner
of all of the issued and outstanding Equity Interests in the Borrower.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means a Subsidiary of Holdings (other than the Borrower)
that meets all of the following criteria:

(a) the assets of such Subsidiary and its Subsidiaries (on a consolidated basis
and giving effect to intercompany eliminations) do not exceed an amount equal to
5% of the consolidated assets (giving effect to intercompany eliminations) of
Holdings and its Subsidiaries; and

(b) the revenues of such Subsidiary and its Subsidiaries (on a consolidated
basis and giving effect to intercompany eliminations) for any fiscal quarter do
not exceed an amount equal to 5% of the consolidated revenues (giving effect to
intercompany eliminations) of Holdings and its Subsidiaries for such period.

“Impacted Lender” means any Lender (a) that is a Defaulting Lender, (b) as to
which the Swing Line Lender or the L/C Issuer, as the case may be, has actual
knowledge that such Lender has defaulted in fulfilling its obligations under
other syndicated credit facilities generally, or (c) is under the Control of an
entity that has become subject to a Proceeding under any Debtor Relief Law;
provided, however that a Lender shall not be an Impacted Lender solely by virtue
of the ownership or acquisition of any Equity Interest in such Lender or the
Person controlling such Lender by a Governmental Authority.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all indebtedness of such Person for
borrowed money; (b) all obligations issued, undertaken or assumed by such Person
as the deferred purchase price of property or services (other than trade
payables entered into and accrued expenses arising in the ordinary course of
business and any contingent obligation to pay a purchase price (including
without limitation any such obligations constituting an earnout obligation) so
long as such obligation remains contingent); (c) all non-contingent
reimbursement or payment obligations with respect to Surety Instruments; (d) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments; (e) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property); (f) all
obligations of such Person with respect to any Capital Lease (the amount of such
Indebtedness being equal to the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with
GAAP); (g) all indebtedness of the kinds

 

17



--------------------------------------------------------------------------------

referred to in clauses (a) through (f) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts receivable and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness; and (h) all Guarantees of
such Person in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above; provided, however, that
Indebtedness shall not include any obligation under or resulting from any
Qualified Receivables Transaction. For the avoidance of doubt, Indebtedness
shall not include any Synthetic Lease Obligation or any obligation under a Swap
Contract.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or in which such
Person is a limited partner) in which such Person is a general partner or a
joint venturer, unless such Indebtedness is expressly made non-recourse to such
Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Information Memorandum” means the information memorandum dated January 5, 2010
used by the Joint Lead Arrangers in connection with the syndication of the
Commitments.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of December 5, 1989, by and among certain creditors of the
Borrower.

“Interest Expense” means for any period, with respect to any Person, the
consolidated interest expense of such Person and its Subsidiaries for such
period (including all imputed interest on Capital Leases but excluding any
imputed interest on or with respect to Synthetic Lease Obligations) excluding
(a) amortization or write-off of deferred financing costs and (b) any premium
paid, including associated tender costs, in connection with the refinancing or
repayment of Subordinated Notes or Permitted Junior Indebtedness to the extent
such repayment is otherwise permitted hereunder.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or a Swing Line
Loan, the last Business Day of each January, April, July and October and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

18



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or with the consent of all of the Lenders holding Commitments or
Loans under the relevant Facility, any other date that is twelve or fewer months
thereafter or that is within such time period) as selected by the Borrower in
its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or substantially all of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested
(net of any return of capital in respect thereof), without adjustment for
subsequent increases or decreases in the value of such Investment. Any
contributions made to any “plan”, as defined in Section 3.3 of ERISA, shall not
be deemed to be Investments.

“Investment Grade Ratings” means a corporate family rating of both (a) BBB- or
better by S&P (with a stable or better outlook) and (b) Baa3 or better by
Moody’s (with a stable or better outlook).

“IP Rights” has the meaning specified in Section 5.17.

“IP Security Agreement Supplement” has the meaning specified in Section 13(f) of
the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

19



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary of the Borrower) in
favor of the L/C Issuer and relating to any such Letter of Credit.

“Joint Lead Arrangers” means Banc of America Securities LLC, Barclays Capital,
the investment banking division of Barclays Bank PLC, and BMO Capital Markets in
their capacities as joint lead arrangers and joint book managers.

“Joint Venture” means a corporation, partnership, limited liability company,
joint venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) which is not a Subsidiary of any Loan
Party or any of their respective Subsidiaries and which is now or hereafter
formed by any Loan Party or any of their respective Subsidiaries with another
Person in order to conduct a common venture or enterprise with such Person.

“Judgment Currency” has the meaning specified in Section 2.03(m)(vi).

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

20



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever in respect of any property
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
financing lease having substantially the same economic effect as any of the
foregoing), but not including the interest of a lessor under any operating
lease.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Hedge Agreement and (h) each Secured Cash Management
Agreement; provided that for purposes of Articles II through VIII and XI, “Loan
Documents” shall not include Secured Hedge Agreements or Secured Cash Management
Agreements.

“Loan Parties” means, collectively, the Borrower and each Guarantor; provided
that in no event shall a Receivables Subsidiary or a Special Purpose Vehicle be
considered a “Loan Party” hereunder.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

 

21



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of (i) the Borrower and its Subsidiaries taken as a whole and
(ii) Holdings and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Specified Document, or of the ability of any Loan Party to perform its
obligations under any Specified Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Specified Document to which it is a
party. For purposes of this definition, a “Specified Document” means each of
(w) this Agreement, (x) the Security Agreement, (y) any Note and (z) the Loan
Documents taken (for purposes of this clause (z) only) as a whole.

“Material Domestic Subsidiary” means a Material Subsidiary that is also a
Domestic Subsidiary; provided, that in no event shall any Receivables Subsidiary
or a Special Purpose Vehicle be considered a “Material Domestic Subsidiary”
hereunder.

“Material Subsidiary” means a Subsidiary of Holdings (other than the Borrower)
that is not an Immaterial Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
January 30, 2015 and (b) with respect to the Term A Facility, January 30, 2015;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Measurement Period” means any period of four consecutive fiscal quarters of
Holdings ending on the last day of a fiscal quarter.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” has the meaning specified in Section 4.01(a)(xiv).

“Mortgage Policy” has the meaning specified in Section 4.01.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Holdings or any of its Subsidiaries of
any assets (other than the Disposition of any Receivables Program Assets
pursuant to or in connection with a Qualified Receivables Transaction), the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the out-of-pocket
expenses

 

22



--------------------------------------------------------------------------------

incurred by such Loan Party or such Subsidiary in connection with such
transaction (including sales and commissions and legal, accounting and
investment banking fees), (C) taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (D) appropriate amounts to be
provided by such Person as a reserve, in accordance with GAAP, against any
liabilities associated with such Disposition and retained by such Person after
such Disposition, including pension and other post employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Disposition; provided that,
if and to the extent that such reserves are no longer required to be maintained
in accordance with GAAP, such amounts shall constitute Net Cash Proceeds, to the
extent such amounts would have otherwise constituted Net Cash Proceeds under
this clause (a); and

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings
or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other out-of-pocket expenses,
incurred by Holdings or such Subsidiary in connection therewith.

“New Term Loan” has the meaning specified in Section 2.16(a).

“Non-Dollar Letter of Credit” has the meaning specified in Section 2.03(m).

“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

23



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document (other than any Secured
Hedge Agreement or any Secured Cash Management Agreement) or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (other than any Secured Hedge Agreement or any Secured Cash
Management Agreement).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower or any Subsidiary of Unreimbursed Amounts.

“Overnight Rate” has the meaning specified in Section 2.03(m)(vii).

“Participant” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Junior Indebtedness” has the meaning specified in Section 7.02(m).

“Permitted Liens” means Liens permitted under Section 7.01.

“Permitted Security Agreements” means, collectively, the Intellectual Property
Security Agreements and Assignments between Del Monte Corporation, a New York
corporation and the predecessor in interest to the Borrower, and Wafer Limited
and Del Monte Corporation, a New York corporation and the predecessor in
interest to the Borrower, and Del Monte Tropical Fruit Company, North America,
each dated December 5, 1989, the Intellectual Property Security Agreement and
Assignment dated as of January 9, 1990 between Del Monte Corporation, a New York
corporation and the predecessor in interest to the Borrower, and Kikkoman
Corporation, the Intellectual Property Security Agreement and Assignment dated
as of May 9, 1990 between Del Monte Corporation, a New York corporation and the
predecessor in interest to the Borrower, and Del Monte Foods Limited, the
Intellectual Property Security Agreement and Assignment dated as of May 9, 1990
between Del Monte Corporation, a New York corporation and the predecessor in
interest to the Borrower, and Del Monte International, Inc., and any other
security agreements between the Borrower and a licensee of intellectual property
to secure the damages,

 

24



--------------------------------------------------------------------------------

if any, of such licensee resulting from the rejection of the license of such
licensee in a bankruptcy, reorganization or similar proceeding with respect to
the Borrower; provided that each such Permitted Security Agreement shall be
subject to the Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in Section 1 of the Security Agreement.

“Pledged Equity” has the meaning specified in Section 1 of the Security
Agreement.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Borrower or any Subsidiary of Borrower
pursuant to which Borrower or any such Subsidiary may sell, convey or otherwise
transfer to a Receivables Subsidiary (in the case of a transfer by Borrower or
any other Seller) or any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any Receivables
Program Assets (whether existing on the date hereof or arising thereafter);
provided that no portion of the indebtedness or any other obligations
(contingent or otherwise) of a Receivables Subsidiary or Special Purpose Vehicle
is recourse to or obligates Borrower or any other Seller in any way other than
pursuant to Standard Securitization Undertakings; provided, that no Receivables
Document with respect to such Qualified Receivables Transaction shall prohibit
or otherwise restrict, or create any event of default on account of, the payment
of dividends from a Receivables Subsidiary to the Borrower or any Subsidiary of
the Borrower with the proceeds of Receivables Program Assets remaining after
giving effect to all other allocations thereof required to be made by the
Receivables Documents, unless after giving effect to any such dividend a
“default,” “event of default,” “potential termination event” or “termination
event,” as each term may be defined in the Receivables Documents, or other
similar event or condition, would then occur or exist.

“Receivables” means rights of Borrower or any other Seller to payments (whether
constituting accounts, chattel paper, instruments, general intangibles or
otherwise, and including the right to payment of any interest or finance
charges).

“Receivables Documents” means:

(a) a receivables purchase agreement, pooling and servicing agreement, credit
agreement, agreements to acquire undivided interests or other agreement to
transfer, or create a security interest in, Receivables Program Assets, in each
case as amended, modified, supplemented or restated and in effect from time to
time and entered into by the Borrower, another Seller and/or a Receivables
Subsidiary, and

 

25



--------------------------------------------------------------------------------

(b) each other instrument, agreement and other document entered into by the
Company, any other Seller or a Receivables Subsidiary relating to the
transactions contemplated by the agreements referred to in clause (a) above, in
each case as amended, modified, supplemented or restated and in effect from time
to time.

“Receivables Facility Size” means, with respect to a Disposition of Receivables
Program Assets in connection with a Qualified Receivables Transaction, the total
amount of indebtedness required in accordance with GAAP to be reflected on the
consolidated financial statements of Holdings as a borrowing in connection with
such Qualified Receivables Transaction.

“Receivables Program Assets” means:

(a) all Receivables which are described as being transferred by the Company,
another Seller or a Receivables Subsidiary pursuant to the Receivables
Documents;

(b) all Receivables Related Assets; and

(c) all collections (including recoveries) and other proceeds of the assets
described in the foregoing clauses.

“Receivables Related Assets” means:

(a) any rights arising under the documentation governing or relating to
Receivables (including rights in respect of liens securing such Receivables and
other credit support in respect of such Receivables);

(b) any proceeds of such Receivables and any lockboxes or accounts in which such
proceeds are deposited;

(c) spread accounts and other similar accounts (and any amounts on deposit
therein) established in connection with a Qualified Receivables Transaction;

(d) any warranty, indemnity, dilution and other intercompany claim arising out
of Receivables Documents; and

(e) other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.

“Receivables Subsidiary” means a special purpose Subsidiary of Borrower created
in connection with the transactions contemplated by a Qualified Receivables
Transaction.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.

 

26



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means a “release”, as such term is defined in CERCLA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer or assistant treasurer of
a Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

27



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, in substantially the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of any real or personal
property, which property is or has been sold or transferred by the Borrower or
any of its Subsidiaries in contemplation of taking back a lease thereof.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any other Loan Party and any Cash
Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between the Borrower or any other Loan Party and any Hedge
Bank.

“Secured Obligations” has the meaning specified in Section 2 of the Security
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

 

28



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
as amended, Sarbanes-Oxley, and, in each case, the rules and regulations of the
SEC promulgated thereunder, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date under this
Agreement.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Section 23(b) of
the Security Agreement.

“Seller” means the Company or any Subsidiary or other Affiliate of the Company
(other than a Receivables Subsidiary) which is a party to a Receivables
Document.

“Separation Agreement” means the Separation Agreement dated as of June 12, 2002
between H. J. Heinz Company, a Pennsylvania corporation, and SKF Foods Inc., a
Delaware corporation and predecessor in interest to the Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Borrower and/or any of its Subsidiaries to implement a
Qualified Receivables Transaction.

“Standard Securitization Undertakings” means representations, warranties,
covenants (including without limitation repurchase obligations) and indemnities
entered into by Borrower or any Subsidiary of Borrower which are reasonably
customary in accounts receivable transactions.

“Subordinated Debt” means (a) the Subordinated Notes, (b) any Permitted Junior
Indebtedness and (c) all other unsecured Indebtedness of any Loan Party or any
Subsidiary thereof for borrowed money which is expressly subordinated in right
of payment to the prior payment in full of the Obligations and which is subject
to, and is only entitled to the benefits of,

 

29



--------------------------------------------------------------------------------

terms and provisions (including maturity, amortization, acceleration, interest
rate, sinking fund, covenant, default and subordination provisions) satisfactory
in form and substance to the Required Lenders, as evidenced by their written
approval thereof (which may be granted or withheld in their sole discretion).

“Subordinated Notes” means, collectively, the 2015 Subordinated Notes and the
2019 Subordinated Notes.

“Subordinated Notes Documents” means the 2015 Subordinated Notes Indenture, the
2019 Subordinated Notes Indenture, the Subordinated Notes and all other
agreements, instruments and other documents pursuant to which any Subordinated
Notes have been or will be issued or otherwise setting forth the terms of any
Subordinated Notes.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors” means, collectively, each Subsidiary of the Borrower
that is a Guarantor.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, surety bonds and similar
instruments.

“Surviving Debt” means the Indebtedness in existence on the date hereof and set
forth on Schedule 7.02.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules and credit support documents, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

30



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means, with respect to any Person, the monetary
obligations of such Person under a so-called synthetic lease, off-balance sheet
or tax retention lease, if such obligations are considered indebtedness for
borrowed money for tax purposes but such lease is classified as an operating
lease under GAAP; provided, however, that the term Synthetic Lease Obligations
shall in any case exclude any obligations that are liabilities of any such
Person as lessee under any operating lease so long as the terms of such
operating lease do not require any payment by or on behalf of such Person at
termination of such operating lease.

“Tax Sharing Agreement” means the Tax Sharing Agreement dated as of January 9,
1990 by and between Holdings and Del Monte Corporation, a New York corporation
and the predecessor in interest to the Borrower, as the same may be amended from
time to time in accordance with Section 7.14 hereof.

“Tax Separation Agreement” has the meaning specified in the Separation
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

31



--------------------------------------------------------------------------------

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make
Term A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term A Lender’s name on Schedule 2.01 under the caption “Term A
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, in substantially the
form of Exhibit C-1.

“Term Borrowing” means either a Term A Borrowing or a borrowing consisting of
New Term Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each Lender that holds such New Term
Loans at such time.

“Term Commitment” means a Term A Commitment.

“Term Loan” means a Term A Loan or a New Term Loan.

“Threshold Amount” means $35,000,000.

“Total Debt” means, without duplication, (a) total Indebtedness of Holdings and
its Subsidiaries at the time of determination less (b) Indebtedness of the type
described in clause (c) of the definition of “Indebtedness” in respect of Surety
Instruments under which Holdings or any of its Subsidiaries has only an
unmatured payment obligation determined at such time less (c) Indebtedness of
the type described in clauses (g) and (h) of the definition of “Indebtedness” in
respect of Indebtedness at such time described in clause (b) above.

“Total Debt Ratio” means for any Measurement Period the ratio of

(a) the sum of (i) the aggregate outstanding principal amount of all Total Debt
(other than Revolving Credit Loans) outstanding on the last day of such
Measurement

 

32



--------------------------------------------------------------------------------

Period plus (ii) without duplication, the aggregate outstanding amount of any
indebtedness for borrowed money of any Receivables Subsidiary (or, if greater,
the Receivables Facility Size) pursuant to any Qualified Receivables Transaction
as of the last day of such Measurement Period plus (iii) the quotient of (A) the
sum of the aggregate outstanding principal amount of all Revolving Credit Loans
outstanding on the last day of each of the twelve fiscal months during such
Measurement Period divided by (B) 12, to

(b) EBITDA of Holdings for such Measurement Period.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties of
the Loan Documents to which they are or are intended to be a party as of the
Closing Date, (b) the refinancing of outstanding Indebtedness of the Borrower
and the other Loan Parties in respect of the Existing Credit Agreement and the
termination of all commitments with respect thereto, and (c) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Wholly-Owned Subsidiary” means with respect to any Person in which (other than
directors’ qualifying shares or due to native ownership requirements) 100% of
the Voting Interests in such Person of each class is owned beneficially and of
record by such Person or by one or more Wholly-Owned Subsidiaries of such
Person.

 

33



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
by the Loan Parties of International Financial Reporting Standards) would affect
the computation of any covenant, financial ratio or other provision set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to

 

34



--------------------------------------------------------------------------------

preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested by the Administrative Agent hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. (a) The Term A Borrowing. Subject to the terms and conditions
set forth herein, each Term A Lender severally agrees to make a single loan to
the Borrower on the Closing Date in an amount not to exceed such Term A Lender’s
Term A Commitment. The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A

 

35



--------------------------------------------------------------------------------

Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Term A
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 5:00
p.m., four Business Days before the requested date of such Borrowing, conversion
or continuation, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Appropriate Lenders. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (A) whether the Borrower is
requesting a Term A Borrowing, a Revolving Credit Borrowing, a conversion of
Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of

 

36



--------------------------------------------------------------------------------

Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (E) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan shall only be a Base Rate Loan and may not be converted to a
Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term A Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term A Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

37



--------------------------------------------------------------------------------

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than twelve (12) Interest Periods in effect
in respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect in respect of the
Revolving Credit Facility.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Anything contained herein to the contrary notwithstanding, the L/C
Issuer shall have no obligation to issue a requested Letter of Credit or any
other Letter of Credit if at such time any Revolving Lender is an Impacted
Lender unless the Borrower or such Impacted Lender shall have cash
collateralized such Impacted Lender’s Applicable Percentage of the requested
Letter of Credit in accordance with the procedures set forth in clause
(g) below, or other arrangements satisfactory to the L/C Issuer have been
entered into with the Borrower or such Impacted Lender to eliminate such L/C
Issuer’s risk with respect to such Impacted Lender; provided, that if the Lender
that triggers the cash collateral requirement under this clause (a) ceases to be
an Impacted Lender (as determined by the L/C Issuer in good faith), or if there
are no L/C Obligations outstanding, the funds held as cash collateral shall
thereafter be returned to the Borrower or the Impacted Lender, whichever
provided the funds for the Cash Collateral. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

 

38



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance, unless
the Required Revolving Lenders have approved such expiry date; or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except to the extent set forth in Section 2.03(m), such Letter of Credit is
to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its

 

39



--------------------------------------------------------------------------------

amended form under the terms hereof, or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the L/C Issuer (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or, subject to
Section 2.03(1), if requested by the Borrower, a Subsidiary of the Borrower) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s

 

40



--------------------------------------------------------------------------------

usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 3:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit, to the extent the Borrower
has received notice that such payment is to be made by 1:00 p.m. on such date
or, in the event such notice is received after 1:00 p.m. on such date by no
later than 12:00 p.m. on the next succeeding Business Day (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without

 

41



--------------------------------------------------------------------------------

regard to the minimum and multiples specified in Section 2.02 for the principal
amount of Base Rate Loans, but subject to the amount of the unutilized portion
of the Revolving Credit Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Committed Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

42



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection

 

43



--------------------------------------------------------------------------------

with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the

 

44



--------------------------------------------------------------------------------

extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.05 and 8.02(c)
set forth certain additional requirements to deliver Cash Collateral hereunder.
For purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving

 

45



--------------------------------------------------------------------------------

Credit Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06 (and
Section 2.03(m) in the case of Non-Dollar Letters of Credit). Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each January,
April, July and October, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate of 0.200% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each January, April, July and October in respect of the
most recently ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(m) Non-Dollar Letters of Credit. The Borrower, the Administrative Agent, the
L/C Issuer and all of the Lenders (a) agree that, upon the request of the
Borrower, the L/C Issuer may (in its sole discretion) issue Letters of Credit
(“Non-Dollar Letters of Credit”) in currencies other than Dollars and
(b) further agree as follows with respect to such Non-Dollar Letters of Credit:

(i) The Borrower agrees that its reimbursement obligation under Section 2.03(c)
and any resulting L/C Borrowing in each case in respect of a drawing under any
Non-Dollar Letter of Credit, (i) shall be payable in Dollars at the Dollar
Equivalent of such obligation in the currency in which such Non-Dollar Letter of
Credit was issued (determined on the date of payment) and (ii) shall bear
interest at a rate per annum equal to the sum of the Overnight Rate plus the
Applicable Rate for Eurodollar Rate Revolving Credit Loans plus 3% for each day
from and including the Honor Date to but excluding the date such obligation is
paid in full; provided that that any payment received after 3:00 p.m. on any day
shall be deemed received on the following Business Day.

 

46



--------------------------------------------------------------------------------

(ii) Each Lender agrees that its obligation to make Revolving Credit Loans under
Section 2.03(c) and to make L/C Advances for any unpaid reimbursement obligation
or L/C Borrowing in respect of a drawing under any Non-Dollar Letter of Credit
shall be payable in Dollars at the Dollar Equivalent of such obligation in the
currency in which such Non-Dollar Letter of Credit was issued (calculated on the
date of payment) (and any such amount which is not paid when due shall bear
interest at a rate per annum equal to the Overnight Rate plus, beginning on the
third Business Day after such amount was due, the Applicable Rate for Eurodollar
Rate Revolving Credit Loans as in effect from time to time).

(iii) For purposes of determining whether there is availability for the Borrower
to request, continue or convert any Loan, or request, extend or increase the
face amount of any Letter of Credit, the Dollar Equivalent of the Outstanding
Amount of each Non Dollar Letter of Credit shall be calculated on the date such
Loan is to be made, continued or converted or such Letter of Credit is to be
issued, extended or increased.

(iv) For purposes of determining (A) the amount of the unused portion of the
Revolving Credit Commitments under Section 2.09(a), (B) the letter of credit fee
under Section 2.03(i) and (C) the letter of credit fronting fee under
Section 2.03(j), the Dollar Equivalent of the Outstanding Amount of any
Non-Dollar Letter of Credit shall be determined on each of (1) the date of an
issuance, extension or change in the stated amount of such Non-Dollar Letter of
Credit, (2) the date of any payment by the L/C Issuer in respect of a drawing
under such Non-Dollar Letter of Credit, (3) the last day of each calendar month
and (4) each day on which the aggregate amount of the Revolving Credit
Commitments and/or L/C Commitment is reduced.

(v) If, on the last day of any calendar month or any day on which the aggregate
amount of the Revolving Credit Commitments and/or L/C Commitment is reduced, the
sum of the Outstanding Amount of all Revolving Credit Loans plus the Outstanding
Amount of all Letters of Credit plus the Outstanding Amount of all Swing Line
Loans (valuing the Outstanding Amount of, and all reimbursement obligations and
L/C Borrowings of the Borrower in respect of, any Non-Dollar Letter of Credit at
the Dollar Equivalent thereof as of such day) would exceed the aggregate amount
of the Revolving Credit Commitments, then the Borrower will immediately
eliminate such excess by prepaying Revolving Credit Loans or Swing Line Loans
and/or causing one or more Letters of Credit to be reduced or terminated.

 

47



--------------------------------------------------------------------------------

(vi) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due in respect of any Non-Dollar Letter of Credit in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the L/C Issuer could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of the Borrower in respect of any
such sum due from it to the Administrative Agent, the L/C Issuer or any Lender
hereunder shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the applicable Non-Dollar Letter of Credit (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the L/C Issuer of any sum adjudged to be so due in the
Judgment Currency, the L/C Issuer may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the L/C Issuer in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the L/C Issuer or the Lender to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the L/C Issuer in such currency, the L/C
Issuer agrees to return the amount of any excess to the Borrower (or to any
other Person who may be entitled thereto under applicable law).

(vii) For purposes of this Section, “Overnight Rate” means, for any day, the
rate of interest per annum at which overnight deposits in the applicable
currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by the London
Branch of Bank of America to major banks in the London or other applicable
offshore interbank market. The Overnight Rate for any day which is not a
Business Day (or on which dealings are not carried on in the applicable offshore
interbank market) shall be the Overnight Rate for the immediately preceding
Business Day.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender may in its discretion, and in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, make
available loans (each such loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit Percentage of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided further that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.

 

48



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Swing Line Lender shall not
be obligated to fund the percentage of any Swing Line Loan allocable to any
Impacted Lender and with respect to any portion of a Swing Line Loan so not
funded, such Impacted Lender shall not have any obligation to make Revolving
Loans or to purchase participation interests in accordance with Section 2.04(c)
and any pro rata calculations related to such Swing Line Loans for purposes
thereof shall disregard such Impacted Lender. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable

 

49



--------------------------------------------------------------------------------

Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

50



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans or Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided, that any notice of
prepayment given in connection with a notice of termination of the Commitments
given by the Borrower may state that such prepayment notice is conditioned upon
the effectiveness of other credit facilities or capital raising, in which case
such notice may

 

51



--------------------------------------------------------------------------------

(subject to compliance by the Borrower with the requirements of Section 3.05) be
revoked by the Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments of the
Term A Facility on a pro-rata basis, and each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(b) Mandatory. (i) If Holdings or any of its Subsidiaries Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05(a) through (i), (l) or (m)) which in the aggregate
results in the realization by Holdings or such Subsidiary of Net Cash Proceeds
(determined as of the date of consummation of such Disposition, whether or not
such Net Cash Proceeds are then received by Holdings or such Subsidiary, but
with the amount of any such Net Cash Proceeds attributable to any time period
after the consummation of such Disposition to be determined by an estimate made
in good faith by a Responsible Officer), in excess of the lesser of $25,000,000
and 10% of Consolidated Net Tangible Assets (as defined in the 2015 Subordinated
Notes Indenture), determined as of the last day of the most recent fiscal
quarter for which a consolidated balance sheet of Holdings and its Subsidiaries
has been prepared as of the date of consummation of such Disposition, in any
fiscal year, then the Borrower shall prepay, within 360 days of the date of such
Disposition, an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom on or prior to such date (such prepayments to
be applied as set forth in clauses (iii) and (iv) below); provided, however,
that, with respect to any Net Cash Proceeds realized under a Disposition
described in this Section 2.05(b)(i) (other than Dispositions pursuant to
Section 7.05(k)), at the option of the Borrower, and as an alternative to the
prepayment requirement set forth in this Section 2.05(b)(i), Holdings or such
Subsidiary may reinvest all or any portion of such Net Cash Proceeds in fixed or
capital assets to be used in the business of the Borrower and its Subsidiaries
so long as such Net Cash Proceeds are used or committed to be so used within 12
months after the Disposition giving rise to the obligations under this
Section 2.05(b)(i); provided, further, that with respect to any Disposition
permitted by Section 7.05(k), the amount required to be prepaid pursuant to this
Section 2.05(b)(i) shall be 50% of the first $200,000,000 of the Receivables
Facility Size thereof and 100% of the Receivables Facility Size thereof in
excess of $200,000,000.

(ii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to

 

52



--------------------------------------------------------------------------------

100% of all Net Cash Proceeds received therefrom on the date of receipt thereof
by Holdings or such Subsidiary if received prior to 11:00 a.m. on a Business Day
and otherwise on the next Business Day; provided that this provision shall apply
to Indebtedness of Holdings only if such Indebtedness is of the type described
in clause (a) of the definition of “Indebtedness” and exceeds $25,000,000 in the
aggregate outstanding at any time.

(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term A Facility and to the
principal repayment installments thereof on a pro rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (iv) of this
Section 2.05(b).

(iv) Prepayments of the Revolving Credit Facility made pursuant to clause (i) or
(ii) of this Section 2.05(b), first, shall be applied ratably to the L/C
Borrowings and the Swing Line Loans, second, shall be applied ratably to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations; and, in the case of prepayments of
the Revolving Credit Facility required pursuant to clause (i) or (ii) of this
Section 2.05(b), the amount remaining, if any, after the prepayment in full of
all Unreimbursed Obligations, Swing Line Loans and Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full may be retained by the Borrower for use in the ordinary
course of its business. Upon the drawing of any Letter of Credit that has been
Cash Collateralized, the funds held as Cash Collateral shall be applied (without
any further action by or notice to or from the Borrower or any other Loan Party)
to reimburse the L/C Issuer or the Revolving Credit Lenders, as applicable.

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the Revolving Credit Facility at such time, the Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

2.06 Termination or Reduction of Commitments. (a) Optional. (i) The Borrower
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such reduction (if
a partial reduction rather than a complete termination) shall be in an aggregate
amount of $10,000,000 or any whole multiple of $1,000,000 in excess thereof and
(iii) the Borrower shall not terminate or reduce (A) the Revolving Credit
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Credit Outstandings would exceed the Revolving
Credit Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Letter of
Credit Sublimit. Any notice of termination of any Commitments given by the
Borrower hereunder may state that such notice is conditioned upon the
effectiveness of other credit facilities or capital raising, in which case such
notice may (subject to compliance by the Borrower with the requirements of
Section 3.05) be revoked by the Borrower (by notice to Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

 

53



--------------------------------------------------------------------------------

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.

(ii) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07 Repayment of Loans. (a) Term A Loans. The Borrower shall repay to the
Term A Lenders the aggregate principal amount of all Term A Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05):

 

Date

  

Amount

April 30, 2010

   $ 7,500,000

July 30, 2010

   $ 7,500,000

October 29, 2010

   $ 7,500,000

January 28, 2011

   $ 7,500,000

April 29, 2011

   $ 7,500,000

July 29, 2011

   $ 7,500,000

October 28, 2011

   $ 7,500,000

January 27, 2012

   $ 7,500,000

April 27, 2012

   $ 7,500,000

July 27, 2012

   $ 7,500,000

October 26, 2012

   $ 7,500,000

January 25, 2013

   $ 7,500,000

April 26, 2013

   $ 7,500,000

July 26, 2013

   $ 7,500,000

October 25, 2013

   $ 7,500,000

January 24, 2014

   $ 7,500,000

April 25, 2014

   $ 7,500,000

July 25, 2014

   $ 7,500,000

October 24, 2014

   $ 7,500,000

Maturity Date

   $ 457,500,000

 

54



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

55



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Commitment
Fee Percentage times the actual daily amount by which the aggregate Revolving
Credit Commitments exceed the sum of (i) the Outstanding Amount of Revolving
Credit Loans (but Swing Line Loans shall not be included for purposes of
computing such Outstanding Amount under this Section 2.09(a)) plus (ii) the
Outstanding Amount of L/C Obligations; provided, however, that any commitment
fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each January, April, July and October, commencing with the first
such date to occur after the Closing Date, and on the Maturity Date for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. (i) The Borrower shall pay to the Administrative Agent and BAS
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

56



--------------------------------------------------------------------------------

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance

 

57



--------------------------------------------------------------------------------

upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

58



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations under the Facilities due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations under the
Facilities owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payment on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest;

 

59



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any other Loan Document or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply);

(iii) the provisions of this Section shall not be construed to apply to any Cash
Collateralization or similar security provided for the benefit of the L/C Issuer
or the Swing Line Lender pursuant to the applicable provisions of this
Agreement;

(iv) in the case of any optional prepayment or mandatory prepayment that is
permitted or required by the terms of this Agreement to be applied to a
particular Facility, the provisions of this Section shall not be construed to
require that such prepayment must be shared with the Lenders under any other
Facility; and

(v) the provisions of this Section shall not be construed to override any
application of funds resulting from the existence of a Defaulting Lender or an
Impacted Lender otherwise in accordance with the terms of this Agreement.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Increase in Revolving Credit Facility. (a) Request for Increase. Provided
no Default exists or would arise therefrom, upon notice to the Administrative
Agent (which shall promptly notify the Revolving Credit Lenders), the Borrower
may from time to time, request an increase in the Revolving Credit Facility by
an amount (for all such requests and together with any requests under
Sections 2.15 and 2.16, in each case to the extent such requests result in a
corresponding increase in the applicable Facility or a New Term Loan) not
exceeding $500,000,000; provided that any such request for an increase shall be
in a minimum amount of $25,000,000. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Revolving Credit Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Revolving Credit Lenders). The Borrower may offer and pay to
each Revolving Credit Lender that agrees to increase its Revolving Credit
Percentage, and to each additional Eligible Assignee that becomes a Revolving
Credit Lender, such fees or original issue discount as it may elect in
connection with any increase in the Revolving Credit Facility pursuant to this
Section.

 

60



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Revolving Credit Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment. Any Revolving Credit Lender approached to increase its Revolving
Credit Commitment may elect to decline, in its sole discretion, to increase its
Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Revolving Credit Lenders.
The Administrative Agent shall notify the Borrower and each Revolving Credit
Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the L/C Issuer and the Swing Line
Lender (which approvals shall not be unreasonably withheld or delayed), the
Borrower may also invite additional Eligible Assignees to become Revolving
Credit Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Revolving Credit Lenders of the
final allocation of such increase and the Revolving Credit Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists or would arise from such increase, and
(C) after giving effect to such increase (assuming that the amount of such
increase was fully drawn), the Borrower would be in pro forma compliance with
the requirements of Section 7.10 (assuming that such increase in the Revolving
Credit Facility is fully drawn and as set forth below). The Borrower shall
prepay any Revolving Credit Loans outstanding on the Revolving Credit Increase
Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Revolving Credit Percentages arising
from any nonratable increase in the Revolving Credit Commitments under this
Section. If the proceeds from any increased or additional Revolving Credit Loans
are to be used by the Borrower, Holdings or any of their

 

61



--------------------------------------------------------------------------------

respective Subsidiaries to make any Acquisition and such Acquisition is to be
consummated, or an acquisition agreement for such Acquisition is to be executed,
as of the Revolving Increase Effective Date, then the pro forma calculation
described above shall take into account the EBITDA of the Person, or
attributable to the assets, acquired in such Acquisition for the applicable
Measurement Period as set forth in the definition of “EBITDA” (including taking
into account any pro forma expense and cost reductions as set forth therein). If
the proceeds from any increased or additional Revolving Credit Loans are to be
used by the Borrower, Holdings or any of their respective Subsidiaries to
purchase, repay or otherwise satisfy any Indebtedness, then the pro forma
calculation described above shall take into account such repayment (including
any principal reduction of such Indebtedness and any pro forma interest savings
for the applicable Measurement Period as set forth in the definition of
“EBITDA”).

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.15 Increase in Term A Facility. (a) Request for Increase. Provided no Default
exists or would arise therefrom, upon notice to the Administrative Agent (which
shall promptly notify the Term A Lenders), the Borrower may from time to time,
request an increase in the Term A Loans by an amount (for all such requests and
together with any requests under Sections 2.14 and 2.16, in each case to the
extent such requests result in a corresponding increase in the applicable
Facility or a New Term Loan) not exceeding $500,000,000; provided that any such
request for an increase shall be in a minimum amount of $25,000,000. At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Term A Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Term A Lenders). The Borrower
may offer and pay to each Term A Lender that agrees to increase its Term A
Loans, and to each additional Eligible Assignee that becomes a Term A Lender,
such fees or original issue discount as it may elect in connection with any
increase in the Term A Loans pursuant to this Section.

(b) Lender Elections to Increase. Each Term A Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term A Loans and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Term A Lender’s Applicable
Percentage in respect of the Term A Facility) of such requested increase. Any
Term A Lender not responding within such time period shall be deemed to have
declined to increase its Term A Loans. Any Term A Lender approached to increase
its Term A Loans may elect to decline, in its sole discretion, to increase its
Term A Loans.

(c) Notification by Administrative Agent; Additional Term A Lenders. The
Administrative Agent shall notify the Borrower and each Term A Lender of the
Term A Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, and subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Term A Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

62



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Term A Loans are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Term A Increase Effective Date”) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Term A Lenders of the final allocation of such
increase and the Term A Increase Effective Date. As of the Term A Increase
Effective Date, the amortization schedule for the Term A Loans set forth in
Section 2.07(a) shall be amended to increase the then-remaining unpaid
installments of principal by an aggregate amount equal to the additional Term A
Loans being made on such date, such aggregate amount to be applied to increase
such installments ratably in accordance with the amounts in effect immediately
prior to the Term A Increase Effective Date. Such amendment may be signed by the
Administrative Agent on behalf of the Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Term A Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Term A
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists or would arise from such increase, and
(C) after giving effect to such increase, the Borrower would be in pro forma
compliance with the requirements of Section 7.10 (and as set forth below). The
additional Term A Loans shall be made by the Term A Lenders participating
therein pursuant to the procedures set forth in Section 2.02. If the proceeds
from any additional Term A Loans are to be used by the Borrower, Holdings or any
of their respective Subsidiaries to make any Acquisition and such Acquisition is
to be consummated, or an acquisition agreement for such Acquisition is to be
executed, as of the Term A Increase Effective Date, then the pro forma
calculation described above shall take into account the EBITDA of the Person, or
attributable to the assets, acquired in such Acquisition for the applicable
Measurement Period as set forth in the definition of “EBITDA” (including taking
into account any pro forma expense and cost reductions as set forth therein). If
the proceeds from any additional Term A Loans are to be used by the Borrower,
Holdings or any of their respective Subsidiaries to purchase, repay or otherwise
satisfy any Indebtedness, then the pro forma calculation described above shall
take into account such repayment (including any principal reduction of such
Indebtedness and any pro forma interest savings for the applicable Measurement
Period as set forth in the definition of “EBITDA”).

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16 New Term Facility. (a) Request for New Term Facility. Provided no Default
exists or would arise therefrom, upon notice to the Administrative Agent, the
Borrower may from time to time, request an increase in the Term Loans, each in
the form of a new term

 

63



--------------------------------------------------------------------------------

loan (a “New Term Loan”) by an amount (for all such requests and together with
any requests under Sections 2.14 and 2.15, in each case to the extent such
requests result in a corresponding increase in the applicable Facility or a New
Term Loan) not exceeding $500,000,000; provided that (i) the maturity date and
weighted average life to maturity (as of the effective date of the New Term
Loan) of such New Term Loan shall be no earlier than, or shorter than, as the
case may be, the maturity date and weighted average life to maturity (as of the
effective date of the New Term Loan), as the case may be, of the Term A
Facility, (ii) the interest rates, fees and original issue discount and, subject
to clause (i) above, amortization schedule applicable to the New Term Loan shall
be determined by the Borrower and the lenders thereunder, (iii) the New Term
Loan shall be on terms and pursuant to documentation to be determined by the
Borrower and the lenders thereunder, (iv) any such request for a New Term Loan
shall be in a minimum amount of $25,000,000, (v) the New Term Loans shall
constitute “Loans” for all purposes of the Loan Documents, (vi) the Loan
Documents, including, without limitation, Section 2.05, 2.06, 2.13 and 11.01 and
all necessary related definitions of this Agreement are amended to include the
New Term Loan in a manner comparable to the other Term Loans, as applicable,
(vii) such New Term Loan ranks pari passu in right of payment and security with
the Loans, and (viii) such New Term Loan is on the same terms and conditions as
those set forth in this Agreement, except as set forth in clause (i) or
(ii) above or to the extent reasonably satisfactory to the Administrative Agent.

(b) Proposed Lenders. Any proposed New Term Loan may be requested from existing
Lenders, new prospective Lenders who are Eligible Assignees or a combination
thereof, as selected by, and with such allocations of committed amounts as may
be determined by, the lead arranger(s) thereof and the Borrower. Any Lender
approached to provide all or a portion of the New Term Facility may elect or
decline, in its sole discretion, to provide New Term Loans.

(c) Technical Amendments. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the amount and effective date (the “New Term Loan
Effective Date”) of any New Term Loan. In connection with any New Term Loan,
this Agreement and the other Loan Documents may be amended in a writing executed
and delivered by the Borrower and the Administrative Agent to reflect any
technical changes necessary to give effect to such New Term Loan in accordance
with its terms as set forth herein, which may include the addition of such New
Term Loan as a separate facility and the inclusion of any such separate facility
in the provisions relating to mandatory prepayments set forth in Section 2.05(b)
and to sharing set forth in Section 2.13 in a manner consistent with the
treatment hereunder of the corresponding existing facility.

(d) Conditions to Effectiveness of New Term Loan. As a condition precedent to
any New Term Loan, the Borrower shall deliver to the Administrative Agent (x) a
certificate of each Loan Party dated as of the New Term Loan Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such New Term Loan, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such New Term Loan,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the New
Term Loan Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for

 

64



--------------------------------------------------------------------------------

purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists or would arise from such New Term Loan, and
(C) after giving effect to such increase, the Borrower would be in pro forma
compliance with the requirements of Section 7.10 (as set forth below) and
(y) all deeds, conveyances, security agreement, mortgages, assignments, estoppel
certificates, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments or any amendment or modification of any thereof, as, the
Administrative Agent may reasonably request, subject to the limits of
Section 6.12, from time to time in order to reflect such New Term Loan. If the
proceeds from any New Term Loans are to be used by the Borrower, Holdings or any
of their respective Subsidiaries to make any Acquisition and such Acquisition is
to be consummated, or an acquisition agreement for such Acquisition is to be
executed, as of the New Term Loan Effective Date, then the pro forma calculation
described above shall take into account the EBITDA of the Person, or
attributable to the assets, acquired in such Acquisition for the applicable
Measurement Period as set forth in the definition of “EBITDA” (including taking
into account any pro forma expense and cost reductions as set forth therein). If
the proceeds from any New Term Loans are to be used by the Borrower, Holdings or
any of their respective Subsidiaries to purchase, repay or otherwise satisfy any
Indebtedness, then the pro forma calculation described above shall take into
account such repayment (including any principal reduction of such Indebtedness
and any pro forma interest savings for the applicable Measurement Period as set
forth in the definition of “EBITDA”).

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower or Holdings hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require the
Borrower, Holdings or the Administrative Agent to withhold or deduct any Tax,
such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower, Holdings or the Administrative Agent, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the Borrower, Holdings or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made

 

65



--------------------------------------------------------------------------------

on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
or Holdings, as the case may be, shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower and Holdings. Without limiting the
provisions of subsection (a) above, the Borrower and Holdings shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, the Borrower and Holdings shall, and do hereby, jointly and
severally, indemnify the Administrative Agent, each Lender and the L/C Issuer,
and shall make payment in respect thereof within 30 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower,
Holdings or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower and Holdings shall
also, and do hereby, jointly and severally, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate setting forth in reasonable detail the basis for such
claim and the calculation of the amount of any such payment or liability shall
be delivered to the Borrower and Holdings by a Lender or the L/C Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the L/C Issuer, and shall be conclusive
absent manifest error. Neither the Borrower nor Holdings shall have any
liability for any claim that is attributable to any period of time occurring
more than 180 days prior to the date of any certificate delivered pursuant to
the preceding sentence; provided, that if the event or circumstance giving rise
to any payment is retroactive, the 180-day period referred to above will be
extended to include the period of retroactive effect of the event or
circumstance giving rise to such payment.

(ii) Without limiting the provisions of subsection (a) or (b) above, each
Foreign Lender shall, and does hereby, severally and not jointly, indemnify the
Borrower, Holdings and the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower, Holdings or the Administrative Agent) incurred by or asserted against
the Borrower or the Administrative Agent by any Governmental Authority as a
result of the failure by such Foreign Lender to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Foreign Lender to the Borrower, Holdings or the Administrative
Agent pursuant to subsection (e). Each Foreign Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Foreign Lender

 

66



--------------------------------------------------------------------------------

under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Foreign Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower, Holdings or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower, Holdings or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower and Holdings shall each deliver to
the Administrative Agent or the Administrative Agent shall deliver to the
Borrower and Holdings, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower, Holdings or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower, to Holdings and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower, Holdings or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower or Holdings, as the case may be pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower, Holdings and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower, Holdings or the Administrative Agent as
will enable the Borrower, Holdings or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower,
Holdings and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower, Holdings or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

67



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or Holdings within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower, Holdings or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Each Lender shall promptly (A) notify the Borrower, Holdings and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower, Holdings or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or Holdings, as the case may be,
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower or Holdings, as the case may be, an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower or Holdings under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower or Holdings, as the case may

 

68



--------------------------------------------------------------------------------

be, upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower, Holdings or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with

 

69



--------------------------------------------------------------------------------

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth in reasonable detail the basis of and the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be prima facie evidence thereof. The Borrower
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof. Neither the
Borrower or Holdings shall be required to make any payment to any Person
pursuant to this Section which is attributable to any period of time occurring
more than 180 days prior to the date

 

70



--------------------------------------------------------------------------------

of any certificate delivered pursuant to this Section; provided that if the
event or circumstance giving rise to any payment is retroactive, the 180-day
period referred to above will be extended to include the period of retroactive
effect of the event or circumstance giving rise to such payment.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert, or reduce or
terminate any Commitment in respect of, any Loan other than a Base Rate Loan on
the date or in the amount notified by the Borrower (including any such failure
to prepay, or to reduce or terminate any Commitment, whether or not the relevant
prepayment notice has been validly revoked in accordance with Section 2.05(a),
and whether or not the relevant Commitment reduction or termination notice has
been validly revoked in accordance with Section 2.06(a)); or

 

71



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

but excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

72



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement, duly executed by each party hereto,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby (in
accordance with and subject to the terms of the Security Agreement), and

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (in accordance with and subject to the terms of the
Security Agreement) (including receipt of duly executed payoff letters and UCC-3
termination statements);

 

73



--------------------------------------------------------------------------------

(iv) an intellectual property security agreement, in substantially the form of
Exhibit E to the Security Agreement (together with each other intellectual
property security agreement and intellectual property security agreement
supplement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of the secretary of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vii) a favorable opinion of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Joint Lead Arrangers;

(viii) a favorable opinion of internal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Joint Lead Arrangers;

(ix) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
each Loan Party of the Loan Documents to which it is a party as of such date,
and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(x) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a “Material Adverse Effect” (as
such term is defined in the Existing Credit Agreement);

 

74



--------------------------------------------------------------------------------

(xi) a certificate attesting to the Solvency of each Loan Party before and after
giving effect to the Transaction, from the Chief Financial Officer or the
treasurer of the Borrower;

(xii) an environmental assessment report with respect to each of the properties
identified to be mortgaged specified on Schedule 5.08(c), and the Administrative
Agent shall be reasonably satisfied with the form and substance thereof;

(xiii) evidence that the loans outstanding under the Existing Credit Agreement
have been, or concurrently with the Closing Date are being, repaid in full and
such Existing Credit Agreement has been, or concurrently with the Closing Date
is being, terminated and all Liens securing obligations under the Existing
Credit Agreement have been or concurrently with the Closing Date are being
released;

(xiv) deeds of trust, trust deeds and mortgages, in substantially the form of
Exhibit H (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) and covering the properties
identified to be mortgaged specified on Schedule 5.08(c) (together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12, in each case as amended, the “Mortgages”),
duly executed by the appropriate Loan Party, together with:

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing and recording taxes and fees have
been paid,

(2) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amounts acceptable to the Administrative Agent, issued,
coinsured and reinsured by title insurers acceptable to the Administrative
Agent, insuring the Mortgages to be valid first and subsisting Liens on the
property described therein, free and clear of all defects (including, but not
limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting only
Permitted Encumbrances and other Liens permitted under the Loan Documents, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable,

 

75



--------------------------------------------------------------------------------

(3) American Land Title Association/American Congress on Surveying and Mapping
form surveys, for which all necessary fees (where applicable) have been paid,
and dated no more than 30 days before the Closing Date, certified to the
Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; provided that notwithstanding anything
in this clause (3) to the contrary, to the extent that the Mortgage Policies for
the properties identified to be mortgaged on Schedule 5.08(c) hereto include
customary survey coverages without the need to comply with this clause (3), this
clause (3) shall not apply with respect to such properties,

(4) [intentionally omitted]

(5) such other consents, agreements, and confirmations of third parties as the
Administrative Agent may reasonably deem necessary of desirable and evidence
that all other action that the Administrative Agent may deem necessary or
desirable in order to create valid first and subsisting Liens on the property
described in the Mortgages has been taken;

(xv) favorable opinions of Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties in the jurisdiction where Mortgages are to be recorded, as to certain
corporate matters relating to the mortgages in form and substance reasonably
satisfactory to the Joint Lead Arrangers; and

(xvi) favorable opinions of local counsel to the Loan Parties in jurisdictions
where the Mortgages are to be recorded in form and substance reasonably
satisfactory to the Joint Lead Arrangers.

(b) (i) All fees required to be paid by the Borrower to the Administrative Agent
and the Joint Lead Arrangers on or before the Closing Date shall have been paid
and (ii) all fees required to be paid by the Borrower to the Lenders on or
before the Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent due and
payable hereunder to the extent invoiced prior to or on the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by

 

76



--------------------------------------------------------------------------------

it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

(d) The Closing Date shall have occurred on or before March 1, 2010.

Without limiting the generality of the provisions of Sections 9.04 and 11.01,
for purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

77



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (except, with respect to any Subsidiary that is not a Material
Subsidiary or a Guarantor, where the failure to be so duly organized or formed,
validly existing and in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect), (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the Transaction, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i),
(c) or (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection (to the
extent that such perfection is required under the Security Agreement) or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof, subject to Permitted Liens) or (d) the exercise
by the Administrative Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, except for (i) such authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, (ii) the filing of documents required to be delivered pursuant
to the terms of Sections 4.01 and the Collateral Documents and (iii) (solely in
the case of Collateral in which the Security Agreement does not require that the
Administrative Agent have a perfected security interest) for any steps required
for the Administrative Agent to obtain such a perfected security interest. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.

 

78



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Holdings and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, to the extent
required by GAAP to be shown on such financial statements.

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated November 1, 2009, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Holdings and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries dated January 5, 2010 or delivered
pursuant to Section 6.01(c) were prepared in good faith on the basis of
assumptions that Holdings and senior management believed to be reasonable at the
time of delivery of such forecasts; provided that it is understood that such
forecasts are subject to significant uncertainties and contingencies, many of
which are beyond the control of Holdings and its Subsidiaries, and that no
assurance can be given that such forecasts will be realized.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the best knowledge of the Borrower and Holdings, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower, Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transaction, or (b) either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

5.07 No Default. Neither the Borrower, Holdings nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

5.08 Ownership of Property; Liens; Investments. (a) Each Loan Party and each of
its Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party, showing as of the date hereof the
lienholder thereof, the principal amount of the obligations secured thereby and
the property or assets of such Loan Party subject thereto other than with
respect to any Lien the existence of which would not be reasonably likely to
have a Material Adverse Effect. The property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on
Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth, as of the date hereof, a complete and accurate
list of all real property owned by each Loan Party and each of its Material
Domestic Subsidiaries, showing as of the date hereof the street address and the
description thereof. Each Loan Party and each of its Material Domestic
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by such Loan Party or such Material Domestic Subsidiary, free and
clear of all Liens, other than Liens created or permitted by the Loan Documents
and such defects in title as would not, individually or in the aggregate, have a
Material Adverse Effect.

(d) Schedule 5.08(d) sets forth, as of the date hereof, a complete and accurate
list of all leased real property of which any Loan Party or any Material
Subsidiary of a Loan Party is the lessee.

(e) Schedule 5.08(e) sets forth, as of the date hereof, a complete and accurate
list of all Investments held by any Loan Party or any Subsidiary of a Loan Party
on the date hereof.

5.09 Environmental Compliance. (a) All facilities and property (including
underlying groundwater) owned, operated or leased by each Loan Party and each of
their respective Subsidiaries are in compliance with all Environmental Laws,
except for such non-compliance as would not reasonably be expected to result in
a Material Adverse Effect.

(b) There are no pending or, to the best of its knowledge, threatened
Environmental Claims against any Loan Party or any of their respective
Subsidiaries, except for such Environmental Claims that are not reasonably
likely, either singly or in the aggregate, to result in a Material Adverse
Effect.

 

80



--------------------------------------------------------------------------------

(c) There have been no Releases of Hazardous Materials at, on or under any
property now or, to the best of its knowledge, previously owned, operated or
leased by any Loan Party or any of their respective Subsidiaries that, singly or
in the aggregate, have, or may reasonably be expected to have, a Material
Adverse Effect.

(d) Each Loan Party and each of their respective Subsidiaries have been issued
and are in compliance with all permits, certificates, approvals, licenses and
other authorizations relating to environmental matters that are necessary or
desirable for their businesses, except to the extent that the failure to have or
comply with such permits, certificates, approvals, licenses and other
authorizations relating to environmental matters would not be reasonably likely
to have a Material Adverse Effect.

(e) No property now or, to the best of its knowledge, previously owned, operated
or leased by any Loan Party and each of their respective Subsidiaries is listed
or proposed for listing on the National Priorities List pursuant to CERCLA or
any similar state law, or, to the best of its knowledge, is on the CERCLIS or on
any similar state list of sites requiring investigation or clean-up, except, in
each case, for any such listing that, singly or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

(f) To the best of its knowledge, no Loan Party nor any of their respective
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location which is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, or
which is the subject of Federal, state or local enforcement actions or other
investigations which may lead to Environmental Claims against such Loan Party or
Subsidiary except, in each case, to the extent that the foregoing would not
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.

5.11 Taxes. Holdings, the Borrower and its Subsidiaries have filed all United
States federal, state and other material tax returns and reports required to be
filed, and have paid all United States federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. The Tax Sharing
Agreement and the Tax Separation Agreement are the only agreements among the
Loan Parties regarding tax sharing, tax reimbursement or tax indemnification.

5.12 ERISA Compliance. (a) Except as specifically disclosed in Schedule 5.12,
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable federal or state law. To its
best knowledge, nothing has

 

81



--------------------------------------------------------------------------------

occurred which would cause any Pension Plan which is intended to qualify under
Section 401(a) of the Code to fail to be so qualified. Each of the Loan Parties
and each of their respective ERISA Affiliates has made all required
contributions to any Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made by the Loan Party or any ERISA
Affiliate within the last five years with respect to any Pension Plan.

(b) Except as specifically disclosed in Schedule 5.12, there are no pending or,
to the best of its knowledge, threatened claims, actions or lawsuits, or actions
by any Governmental Authority, with respect to any Plan which has resulted or
would reasonably be expected to result in a Material Adverse Effect. There has
been no prohibited transaction for which an exemption is not applicable or
applied for or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to have a Material Adverse Effect; (ii) no
contribution failure has occurred with respect to a Pension Plan sufficient to
give rise to a Lien under Section 303(k) of ERISA; and (iii) except as
specifically disclosed in Schedule 5.12, neither any Loan Party nor any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
material liability to the PBGC, apart from PBGC premiums due but not yet
delinquent under Section 4007 of ERISA, under Title IV of ERISA with respect to
any Pension Plan.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the date hereof, each
Loan Party has no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable (in
each case, to the extent applicable) and are owned by a Loan Party in the
amounts specified on Part (a) of Schedule 5.13 free and clear of all Liens
except those created under the Collateral Documents. Each Loan Party has, as of
the date hereof, no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable and are owned by Holdings free and clear of all Liens
except those created under the Collateral Documents. Set forth on Part (c) of
Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number. As of the date hereof, none of the Borrower’s Domestic
Subsidiaries is a Material Subsidiary.

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

82



--------------------------------------------------------------------------------

5.15 Disclosure. None of the representations or warranties made by any Loan
Party in the Loan Documents as of the date such representations and warranties
are made or deemed made and none of the written statements contained in the
Information Memorandum or any exhibit, report, statement or certificate
furnished by or on behalf of any Loan Party in connection with the Loan
Documents, considering each of the foregoing in the context in which it was made
and together with all other representations, warranties and written statements
theretofore furnished by such Loan Party to the Administrative Agent and the
Lenders in connection with the Loan Documents and in the context of all publicly
available information concerning the Loan Parties, contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make such representation, warranty or written statement, in light
of the circumstances under which it is made, not misleading as of the time when
made or delivered; provided that the Borrower’s representation and warranty as
to any forecast, projection or other statement regarding future performance,
future financial results or other future development is limited to the fact that
such forecast, projection or statement was prepared in good faith on the basis
of information and assumptions that the Borrower believed to be reasonable as of
the date such material was prepared (it being understood that the projections
are subject to significant uncertainties and contingencies, many of which are
beyond the Borrower’s control, and that no assurance can be given that the
projections will be realized).

5.16 Compliance with Laws. Each Loan Party and each of its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person except for IP Rights the failure of
which to own or be licensed or otherwise have the right to use would not
reasonably be likely to have a Material Adverse Effect. To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person except for any infringement that, individually or in
the aggregate, would not reasonably be likely to have a Material Adverse Effect.
Except as specifically disclosed in Schedule 5.17, no claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

 

83



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, each of Holdings and the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03, 6.11 and 6.17) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Holdings’ fiscal year
then ended and consolidated statements of cash flows for the portion of
Holdings’ fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by a Responsible Officer of Holdings as fairly presenting the
financial condition, results of operations and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end
adjustments and the absence of footnotes;

(c) no later than 60 days after the end of each fiscal year of Holdings,
forecasts prepared by management of the Borrower, of consolidated balance sheets
and statements of income or operations and cash flows of Holdings and its
Subsidiaries on a quarterly basis for the fiscal year following such fiscal year
accompanied by a certificate of a Responsible Officer of the Borrower to the
effect that (i) such projections were prepared in good faith, (ii) the Borrower
has a reasonable basis for the assumptions contained in such projections and
(iii) such projections have been prepared in accordance with such assumptions.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Sections 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

84



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), to the extent permitted by the internal policies of Holdings’
Registered Public Accounting Firm and not inconsistent with accounting rules or
guidelines, a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(d) promptly after the furnishing thereof, copies of any written statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries with an aggregate principal amount in excess of the Threshold
Amount and otherwise delivered pursuant to the terms of the indenture, loan or
credit or similar agreement governing such debt securities and not otherwise
required to be furnished to the Administrative Agent pursuant to any other
clause of this Section 6.02;

(e) promptly after the assertion or occurrence thereof, notice of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit, in each case, that could reasonably
be expected to have a Material Adverse Effect;

(f) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent, including without limitation any Platform); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests in writing the Borrower to

 

85



--------------------------------------------------------------------------------

deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent of the posting of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Administrative Agent and/or the Joint Lead Arrangers shall make available to
the Lenders and the L/C Issuer materials and/or information provided by or on
behalf of the Borrower pursuant to Sections 6.01, 6.02 or 6.03. The Borrower
hereby acknowledges that (a) the Administrative Agent and/or the Joint Lead
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower under this Agreement
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Joint Lead
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
either publicly available information or not material information (although it
may be sensitive and proprietary) with respect to the Borrower or its securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials marked “PUBLIC” by the Borrower are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Joint Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” by the Borrower as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.” In connection with the foregoing, each party hereto
acknowledges and agrees that the foregoing provisions are not in derogation of
their confidentiality obligations under Section 11.07 hereof. In addition, each
party hereto acknowledges and agrees that no person shall be granted access to
the Platform without having agreed to an electronic or written confidentiality
undertaking or agreement that complies with the requirements of Regulation FD
promulgated under the Securities Laws.

6.03 Notices. Notify the Administrative Agent promptly following the knowledge
of a Responsible Officer of the Borrower thereof:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof where such breach, non-performance or default could reasonably be
expected to have a Material

 

86



--------------------------------------------------------------------------------

Adverse Effect; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority where the dispute, litigation, investigation, proceeding or suspension
involves a claim in excess of the Threshold Amount or that could reasonably be
expected to have a Material Adverse Effect; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary thereof, including pursuant to any applicable Environmental
Laws and where such litigation or proceeding involves a claim against one or
more Loan Parties or one or more Subsidiaries thereof in excess of the Threshold
Amount or could reasonably be expected to have a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of the (A) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i) or (B) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii).

Each notice pursuant to Section 6.03(a), (b), (c) or (d) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Intentionally Omitted.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and except with respect to a Subsidiary that is not a
Material Subsidiary or a Loan Party; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, other than
obsolete, worn out or surplus equipment; and (b) make all necessary repairs
thereto and renewals and replacements thereof except in either of cases (a) or
(b) above where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and

 

87



--------------------------------------------------------------------------------

business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
materially full, true and correct entries (subject to normal adjustments at the
end of fiscal periods) in material conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
each Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security(a) Upon the formation
or acquisition of any new direct or indirect Material Domestic Subsidiaries by
any Loan Party, or if an existing Subsidiary becomes a Material Domestic
Subsidiary (other than, in any such case, a Material Domestic Subsidiary that is
held directly or indirectly by a CFC), or if an existing Subsidiary is
designated as a Designated Subsidiary in accordance with the requirements of
Section 6.12(f), and subject in each case to the provisions of Section 6.12(e)
hereof, then the Borrower shall, at the Borrower’s expense:

(i) except during a Guaranty Release Period, within 15 days after such
formation, acquisition or designation, cause such Material Domestic Subsidiary
or Designated Subsidiary, and cause each direct and indirect parent of such
Subsidiary (if it has not already done so), unless such parent is a CFC, a
Material Domestic Subsidiary that is held directly or indirectly by a CFC, a
Receivables Subsidiary or a Special Purpose Vehicle, to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement in the form of
Exhibit F hereto or (if a guaranty in the form of Exhibit F hereto has already
been executed by another Subsidiary Guarantor) Exhibit A thereto, as the case
may be,

 

88



--------------------------------------------------------------------------------

(ii) except if the Collateral Release Date has occurred, within 10 days after
such formation, acquisition or designation, furnish to the Administrative Agent
a description of the real and personal properties of such Material Domestic
Subsidiary or Designated Subsidiary, in detail satisfactory to the
Administrative Agent,

(iii) except if the Collateral Release Date has occurred, within 20 days after
such formation, acquisition or designation, cause such Material Domestic
Subsidiary or Designated Subsidiary and each direct and indirect parent of such
Material Domestic Subsidiary or Designated Subsidiary (if it has not already
done so), unless such parent is a CFC, a Material Domestic Subsidiary that is
held directly or indirectly by a CFC, a Receivables Subsidiary or a Special
Purpose Vehicle, to duly execute and deliver, to the Administrative Agent deeds
of trust, trust deeds, mortgages, Security Agreement Supplements, IP Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance reasonably satisfactory to the Administrative Agent
(including delivery of all Pledged Interests in and of such Material Domestic
Subsidiary or Designated Subsidiary, and other instruments of the type specified
in Section 4.01(a)(iii)), securing payment of all the Obligations of such
Material Domestic Subsidiary, Designated Subsidiary or parent, as the case may
be, under the Loan Documents and constituting Liens on all real and personal
properties of such Material Domestic Subsidiary, Designated Subsidiary or parent
that constitute Collateral (excluding therefrom the Equity Interests in any CFC,
a Material Domestic Subsidiary or Designated Subsidiary that is held directly or
indirectly by a CFC, Receivables Subsidiary or Special Purpose Vehicle),
provided, that (A) there shall be no obligation to deliver mortgages or similar
instruments in respect of (1) any leasehold interests of such Material Domestic
Subsidiary or Designated Subsidiary or (2) any fee simple property of such
Material Domestic Subsidiary or Designated Subsidiary, unless such fee simple
property has a fair market value in excess of $10,000,000,

(iv) except if the Collateral Release Date has occurred, within 35 days after
such formation, acquisition or designation, cause such Material Domestic
Subsidiary or Designated Subsidiary and each direct and indirect parent of such
Material Domestic Subsidiary or Designated Subsidiary (if it has not already
done so), unless such parent is a CFC, a Material Domestic Subsidiary that is
held directly or indirectly by a CFC, a Receivables Subsidiary or a Special
Purpose Vehicle, to take whatever action (including the recording of mortgages,
the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms,

(v) except if the Collateral Release Date has occurred or during any Guaranty
Release Period, within 60 days after such formation, acquisition or designation,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent

 

89



--------------------------------------------------------------------------------

and the other Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and
(iv) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(vi) except if the Collateral Release Date has occurred, as promptly as
practicable after such formation, acquisition or designation, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of fee simple real property
owned or held by such Material Domestic Subsidiary or Designated Subsidiary with
a fair market value in excess of $10,000,000, title insurance, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Administrative
Agent; provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

(b) Except if the Collateral Release Date has occurred, upon the acquisition of
any fee simple real property by any Loan Party having a fair market value in
excess of $10,000,000 for any individual item of acquired property, and such
property, in the judgment of the Administrative Agent, shall not already be
subject to a perfected first priority security interest (subject to Permitted
Liens) in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 20 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, mortgages, Security Agreement Supplements, IP Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance reasonably satisfactory to the Administrative Agent, securing
payment of all the Obligations of the applicable Loan Party under the Loan
Documents and constituting Liens on all such properties; provided, however, that
if the amount of mortgage recording tax or similar tax required to be paid upon
the recordation of the applicable deed of trust, trust deed or mortgage would be
material (as determined by the applicable Loan Party), the applicable Loan Party
may limit the amount of Obligations secured by such deed of trust, trust deed or
mortgage to an amount at least equal to 110% of the fair market value of the
property as reasonably determined by such Loan Party,

(iii) within 35 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of Mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on such property, enforceable against all third parties,

 

90



--------------------------------------------------------------------------------

(iv) within 60 days after such acquisition, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Administrative Agent may reasonably request,
and

(v) as promptly as practicable after any acquisition of such fee simple real
property (subject to the limitations described in the introductory paragraph of
this clause (b), deliver, upon the request of the Administrative Agent in its
sole discretion, to the Administrative Agent with respect to such real property
title insurance, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance reasonably
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Loan Party or any of its Subsidiaries shall have otherwise received any
of the foregoing items with respect to such real property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent,

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent, and

(ii) cause each financial institution at which Holdings, the Borrower or any
Material Domestic Subsidiary of the Borrower or Holdings (other than any
Receivable Subsidiary or Special Purpose Vehicle) maintains any deposit account
or other similar account with a balance in excess of $5,000,000 to deliver to
the Administrative Agent and the Borrower a written agreement in form and
substance satisfactory to the Administrative Agent by each such financial
institution pursuant to which such financial institution agrees to, among other
things, comply with the instructions originated by the Administrative Agent
directing the disposition of funds in any such account without the further
consent of Holdings, the Borrower or such Material Domestic Subsidiary and put
customary lockbox arrangements into place with respect to its deposit accounts
or other similar accounts to extent requested by the Administrative Agent (which
such agreement and other arrangements shall be terminated and released when no
Default is any longer continuing).

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent reasonably may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, deeds of trust, trust deeds, mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements in each case as contemplated by this Section 6.12.

(e) Notwithstanding any provision of this Section 6.12 or any other provision of
this Agreement or any other Loan Document to the contrary, no Receivables
Subsidiary or

 

91



--------------------------------------------------------------------------------

Special Purpose Vehicle shall be required to guaranty any of the Obligations or
grant any liens on any of its assets with respect thereto. In addition, no
Equity Interests of the Borrower or any Subsidiary of the Borrower in any
Receivables Subsidiary or Special Purpose Vehicle shall be required to be
pledged to secure the Obligations of the Borrower or any such Subsidiary of the
Borrower.

(f) If the Domestic Subsidiaries of the Borrower that are not Guarantors, when
considered together as a single Subsidiary, had (x) assets exceeding 20% of the
consolidated assets of Holdings and its Subsidiaries as of the last day of any
fiscal year or quarter to which financial statements delivered pursuant to the
requirements of Section 6.01 relate (any such financial statements being the
“Relevant Financial Statements”) or (y) revenues exceeding 20% of the
consolidated revenues of Holdings and its Subsidiaries for the fiscal quarter to
which such Relevant Financial Statements relate (or, if the Relevant Financial
Statements are annual financial statements, for the fourth fiscal quarter of the
fiscal year to which the Relevant Financial Statements relate), the Borrower
shall, within ten (10) Business Days after the delivery of such Relevant
Financial Statements, deliver to the Administrative Agent a notice designating
one or more of such Domestic Subsidiaries as a “Designated Subsidiary” so that,
after such Domestic Subsidiary or Subsidiaries have become Guarantors in
accordance with the requirements of Section 6.12(a), the remaining Domestic
Subsidiaries of the Borrower that are not Guarantors, when considered together
as a single Subsidiary, will not have had (x) assets exceeding 20% of the
consolidated assets of Holdings and its Subsidiaries as of the last day of the
fiscal year or quarter to which the Relevant Financial Statements relate or
(y) revenues exceeding 20% of the consolidated revenues of Holdings and its
Subsidiaries for the fiscal quarter to which the Relevant Financial Statements
relate (or, if the Relevant Financial Statements are annual financial
statements, for the fourth fiscal quarter of the fiscal year to which the
Relevant Financial Statements relate).

(g) After the Borrower has designated a Subsidiary as a “Designated Subsidiary”
(an “Initial Designation”), the Borrower may deliver to the Administrative Agent
a notice cancelling such designation if such Subsidiary and the Domestic
Subsidiaries of the Borrower that are not Guarantors, when considered together
as a single Subsidiary, had (x) assets not exceeding 20% of the consolidated
assets of Holdings and its Subsidiaries as of the last day of any fiscal year or
quarter to which financial statements delivered pursuant to the requirements of
Section 6.01 relate (any such financial statements being the “Subsequent
Financial Statements”) and (y) revenues not exceeding 20% of the consolidated
revenues of Holdings and its Subsidiaries for the fiscal quarter to which such
Subsequent Financial Statements relate (or, if the Subsequent Financial
Statements are annual financial statements, for the fourth fiscal quarter of the
fiscal year to which the Subsequent Financial Statements relate). Upon the
delivery of such notice and the satisfaction of the foregoing conditions (x) and
(y), such Subsidiary shall no longer be a Designated Subsidiary and shall be
thereby released from its Guaranty.

6.13 Compliance with Environmental Laws. The Borrower shall, and shall cause
each of its Subsidiaries to:

(a) use and operate all of its facilities and properties in compliance with all
Environmental Laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material

 

92



--------------------------------------------------------------------------------

compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws except in each case where the failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;

(b) promptly notify the Administrative Agent and provide copies to the
Administrative Agent of all written Environmental Claims, and act in a diligent
and prudent fashion to address such Environmental Claims, including
Environmental Claims that allege that the Borrower or any of its Subsidiaries is
not in compliance with Environmental Laws, except for Environmental Claims that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and

(c) provide such information (including, without limitation, environmental
assessment or audit reports) and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.13.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
the Required Lenders through the Administrative Agent, (a) correct any material
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ (in each case, other than any CFC, a Material Domestic Subsidiary
that is held directly or indirectly by a CFC, a Receivables Subsidiary or a
Special Purpose Vehicle) properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority (subject to
Permitted Liens) of any of the Collateral Documents in accordance with and
subject to the terms thereof and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party.

6.15 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” under, and defined in, the Subordinated Notes Documents and all
supplemental indentures thereto.

6.16 Collateral Release; Guaranty Release. (a) Upon the Collateral Release Date,
so long as no Default or Event of Default shall have occurred and be continuing
and a Responsible Officer of the Borrower shall have certified to the
Administrative Agent in writing (i) the occurrence of the Collateral Release
Date and (ii) the absence of any Default or Event of Default, the Administrative
Agent agrees to release the security interests and liens of the Administrative
Agent and the other Secured Parties; provided that the Guaranty of each Loan
Party of the Obligations pursuant to the Loan Documents shall remain in effect
on and after the

 

93



--------------------------------------------------------------------------------

Collateral Release Date unless the criteria set forth in the definition of
“Guaranty Release Period” shall have been satisfied and a Responsible Officer of
the Borrower shall have so certified in writing to the Administrative Agent.
From and after the Collateral Release Date, the Administrative Agent shall
execute and deliver, at the Borrower’s expense, all documents or other
instruments that the Borrower shall reasonably request to evidence the
termination and release of the relevant security interests and shall, if
applicable, return all Collateral in their possession to the Borrower or other
applicable Loan Party.

(b) Upon the commencement of a Guaranty Release Period, so long as no Default or
Event of Default shall have occurred and be continuing and a Responsible Officer
of the Borrower shall have certified to the Administrative Agent in writing
(i) the commencement of a Guaranty Release Period and (ii) the absence of any
Default or Event of Default, upon the Borrower’s written request as to any
specific Guarantor, the Administrative Agent agrees to release the Guaranty and
execute and deliver, at the Borrower’s expense, all documents or other
instruments that the Borrower shall reasonably request to evidence the
termination and release of the Guaranty.

(c) Upon the termination of any Guaranty Release Period, the provisions of
Section 6.16(b) shall no longer apply (until the commencement of a subsequent
Guaranty Release Period). Promptly upon the request of the Administrative Agent
following the termination of any Guaranty Release Period, the Loan Parties shall
execute any and all documents and instrument, and take all such actions that may
be required under applicable law or that the Administrative Agent shall
reasonably request, to reinstate such Guaranty and to cause the requirements set
forth in Section 4.01(a)(v) and Section 6.12 (to the extent relating to
guaranties) to be satisfied, all at the expense of the Loan Parties.

6.17 Certain Post-Closing Matters. Not later than 15 Business Days following the
Closing Date, the Borrower shall deliver to the Administrative Agent, in form
and substance satisfactory to the Administrative Agent, evidence of the
insurance required by the terms of the Mortgages.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, the Borrower shall not, nor shall it permit
any Subsidiary to, directly or indirectly, and solely in the case of
Sections 7.12 and 7.17, Holdings shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document, Secured Cash Management Agreement or
Secured Hedge Agreement;

(b)(i) Liens existing on the date hereof and listed on Schedule 5.08(b) securing
Indebtedness or other obligations outstanding on such date and (ii) any Lien on

 

94



--------------------------------------------------------------------------------

the property of any of the Loan Parties or any Subsidiaries thereof in existence
as of the date hereof that could not reasonably be expected to have a Material
Adverse Effect;

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; provided that no notice of lien has been filed
or recorded under the Code;

(d) growers’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
delinquent or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) (x) Liens on property of the Borrower or any of its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, and statutory obligations, (ii) surety bonds (excluding
appeal bonds and other bonds posted in connection with court proceedings or
judgments) and (iii) other non delinquent obligations of a like nature, and
(y) Liens securing obligations under or related to Swap Contracts permitted
hereunder, in each of cases (x) and (y) above, incurred in the ordinary course
of business; provided that all such Liens in the aggregate would not (even if
enforced) cause a Material Adverse Effect; provided, further, that any Liens
incurred in reliance on clause (y) above shall be limited to Liens on assets
other than Equity Interests of Subsidiaries, IP Rights, Inventory (as defined in
the UCC) and real property;

(g) easements, rights-of-way, restrictions, municipal, building and zoning
ordinances and other similar encumbrances or other irregularities affecting real
property that do not secure any Indebtedness, and which are incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

(h) Liens securing judgments for the payment of money or judicial attachment
Liens, in either case not constituting an Event of Default under Section 8.01(h)
or securing appeal or other surety bonds related to such judgments;

(i) (x) Liens securing Indebtedness permitted under Section 7.02(j); provided
that (A) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness or, if applicable, subject to such
Capitalized Lease and, in each case, the proceeds thereof and (B) in the case of
Liens securing Indebtedness incurred to finance the acquisition of property, the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition, (y) Liens on

 

95



--------------------------------------------------------------------------------

property Disposed of pursuant to a Sale/Leaseback Transaction permitted under
Section 7.05(f); provided that such Liens shall cover only the property subject
to such Sale/Leaseback Transaction and the amount of Indebtedness secured
thereby shall not exceed $50,000,000 at any one time outstanding and (z) Liens
with respect to Synthetic Lease Obligations permitted under Section 7.15, so
long as such Liens attach only to property subject to such Synthetic Lease
Obligations or other property related thereto;

(j) (x) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower, provided, that such Liens were not created
in contemplation of such merger, consolidation or investment and do not extend
to any assets other than those of the Person merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;
and (y) Liens on property of a Person existing at the time such property is
purchased by the Borrower or any Subsidiary of the Borrower in a transaction
constituting an Acquisition permitted hereunder; provided, that such Liens were
not created in contemplation of such Acquisition;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the FRB and
(ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

(l) Liens under the Permitted Security Agreements;

(m) Liens on Receivables Program Assets securing Indebtedness or other
obligations incurred pursuant or with respect to a Qualified Receivables
Transaction;

(n) Permitted Encumbrances;

(o) leases, subleases, licenses and rights-of-use granted to others incurred in
the ordinary course of business and that do not materially and adversely affect
the use of the property encumbered thereby for its intended purposes;

(p) other Liens securing Indebtedness or other obligations outstanding in an
aggregate amount not to exceed $50,000,000 at any time; and

(q) the replacement, extension or renewal of any Lien referred to in clauses (a)
through (p) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness or other obligations
secured thereby.

 

96



--------------------------------------------------------------------------------

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) [Intentionally omitted];

(b) Indebtedness evidenced by the 2015 Subordinated Notes and the 2019
Subordinated Notes, including, to the extent the same guarantors are Guarantors
in respect of the Obligations, the guarantees thereof;

(c) Indebtedness of the Borrower or any Subsidiary of the Borrower in connection
with guaranties resulting from endorsement of negotiable instruments in the
ordinary course of business;

(d) surety bonds and appeal bonds required in the ordinary course of business or
in connection with the enforcement of rights or claims of the Borrower or in
connection with judgments that do not result in a Default or Event of Default;

(e) Indebtedness owed to the Borrower or a Wholly-Owned Subsidiary of the
Borrower by a Loan Party or any Subsidiary thereof, which Indebtedness shall
(i) if owed to the Borrower or another Loan Party, constitute “Pledged Debt”
under the Security Agreement and (ii) be otherwise permitted under the
provisions of Section 7.03; provided that the aggregate amount of such
Indebtedness owed by Foreign Subsidiaries of the Borrower to the Loan Parties
shall not exceed $50,000,000 at any time outstanding;

(f) Indebtedness under the Loan Documents or any Secured Cash Management
Agreement;

(g) Indebtedness outstanding on the date hereof and listed on Schedule 7.02
(“Surviving Debt”);

(h) any refinancings, repurchases, refundings, renewals or extensions of any
Subordinated Notes, Surviving Debt, Permitted Junior Indebtedness or
Indebtedness incurred in reliance on Section 7.02(k), including, in each case,
any Guarantees thereof; provided that (i) the amount of such Indebtedness does
not result in an increase in the aggregate principal amount thereof (plus the
amount of any premium paid in respect of such Indebtedness in connection with
any such refinancing, repurchase, refunding, renewal or extension and plus the
amount of reasonable expenses incurred by Holdings and its Subsidiaries in
connection therewith), (ii) such Indebtedness does not have a weighted average
life to maturity that is less than the weighted average life to maturity of the
Indebtedness being refinanced, repurchased, refunded, renewed or extended, and
(iii) such Indebtedness does not have a final maturity earlier than the final
maturity of the Indebtedness being refinanced, repurchased, refunded, renewed or
extended; provided, further that (x) if the Indebtedness being refinanced,
repurchased, refunded, renewed or extended is solely Indebtedness of the
Borrower, then the Indebtedness incurred to refinance, repurchase, refund, renew
or extend such Indebtedness shall be Indebtedness solely of the Borrower; and
(y) if the Indebtedness being refinanced, repurchased, refunded, renewed or
extended is subordinate or junior to the Loans and any Guarantee thereof, then
the Indebtedness incurred to refinance, repurchased, refund, renew or extend
such Indebtedness shall be subordinate to the Loans and any Guarantee, as the
case may

 

97



--------------------------------------------------------------------------------

be, at least to the same extent and in the same manner as the Indebtedness being
repurchased, refinanced, refunded, renewed or extended;

(i) (x) Guarantees of the Borrower or any Wholly-Owned Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Wholly-Owned
Subsidiary; (y) Indebtedness with respect to Joint Ventures permitted pursuant
to Section 7.03(h); and (z) Guarantees and other contingent obligations
permitted pursuant to Section 7.03(o);

(j) Indebtedness in respect of Capitalized Leases, and purchase money
obligations for fixed or capital assets or other property acquired in the
ordinary course of business within the limitations set forth in
Section 7.01(i)(x); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding and permitted to be incurred under this
Section 7.02(j) shall not exceed $50,000,000;

(k) (x) Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in accordance with the terms of Sections 7.03(i), and
(y) Indebtedness assumed by the Borrower or any Subsidiary of the Borrower in
connection with any Acquisition permitted under Section 7.03(i), which
Indebtedness in each case of clauses (x) and (y) is existing at the time such
Person becomes a Subsidiary of the Borrower or the time such Acquisition is
consummated (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower or such Acquisition);

(l) Indebtedness incurred in a Sale/Leaseback Transaction permitted under
Section 7.05(f);

(m) (i) additional unsecured Indebtedness in an aggregate principal amount
incurred since the date hereof not to exceed $500,000,000, and (ii) subordinated
Indebtedness which is subordinated to the Loans on terms at least as favorable
to the Lenders as the subordination terms of the 2019 Subordinated Notes, in the
case of each of clause (i) and (ii) with a scheduled maturity date falling no
earlier than June 1, 2015 and with no amortization or mandatory prepayments
thereof (other than pursuant to contingent mandatory prepayment provisions
substantially the same as and not materially more adverse to the Lenders than
those contained in the 2019 Subordinated Notes Indenture) prior to such date
(collectively, “Permitted Junior Indebtedness”); provided that prior to or
contemporaneously with the entry by the Borrower or such Subsidiary into any
agreement or contract relating thereto, the Borrower shall have delivered to the
Administrative Agent a certificate demonstrating pro forma compliance with the
covenants set forth in Section 7.10 as of the last date of the last completed
fiscal quarter immediately preceding the proposed date of incurrence of such
Indebtedness (on the assumption that such incurrence of Indebtedness under this
clause occurred on the first day of the applicable four fiscal quarter period);
provided, that if the proceeds from any such Permitted Junior Indebtedness are
to be used by the Borrower, Holdings or any of their respective Subsidiaries to
make any Acquisition, then the pro forma calculation described above shall take
into account the EBITDA of the Person, or attributable to the assets, acquired
in such Acquisition for the applicable Measurement Period as set forth in

 

98



--------------------------------------------------------------------------------

the definition of “EBITDA” (including taking into account any pro forma expense
and cost reductions as set forth therein); provided, further, that if the
proceeds from any Permitted Junior Indebtedness are to be used by the Borrower,
Holdings or any of their respective Subsidiaries to purchase, repay or otherwise
satisfy any Indebtedness, then the pro forma calculation described above shall
take into account such repayment (including any principal reduction of such
Indebtedness and any pro forma interest savings for the applicable Measurement
Period); and

(n) other secured or unsecured Indebtedness in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding, provided that any portion of such
Indebtedness that is secured by a Lien on Collateral either (i) does not exceed
$10,000,000 at any one time outstanding or (ii) is secured by Liens that are
subordinated, on terms reasonably satisfactory to the Administrative Agent, to
the Liens arising under the Loan Documents, any Secured Hedging Agreements and
any Secured Cash Management Agreements.

(o) Indebtedness in respect of Guarantees by the Borrower of Capitalized Leases,
operating leases, Sale/Leaseback Transactions, vendor supply contracts or any
other Indebtedness, liabilities or other obligations entered into by any
Subsidiary of the Borrower which is otherwise permitted by the limitations set
forth in Article VII hereof and the limitations set forth in any Subordinated
Notes.

It is understood that any Indebtedness borrowed in a foreign currency shall
continue to be permitted under this Section, notwithstanding any fluctuation in
the Dollar Amount of such Indebtedness, as long as the outstanding principal
balance of such Indebtedness (denominated in its original currency) does not
exceed the maximum amount of such Indebtedness (denominated in such currency)
permitted to be outstanding on the date such Indebtedness was incurred.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Subsidiaries in the form of Cash
Equivalents;

(b) loans and advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $15,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Borrower and its Subsidiaries in a Loan Party (other than Holdings),
(iii) Investments by any Subsidiary in the Borrower, (iv) so long as the
Collateral Release Date has not occurred or a Guaranty Release Period is not
then in effect, additional Investments by the Borrower in its Domestic
Subsidiaries, (v) if the Collateral Release Date has occurred or a Guaranty
Release Period is then in effect, additional Investments by the Borrower and its
Subsidiaries in its Domestic Subsidiaries made after the Collateral Release Date
or

 

99



--------------------------------------------------------------------------------

during such Guaranty Release Period that do not exceed $50,000,000 in the
aggregate at any one time outstanding (exclusive of any Investments made prior
to the Collateral Release Date or during any period of time that is not a
Guaranty Release Period), (vi) Investments by Subsidiaries that are not Loan
Parties in other Subsidiaries that are not Loan Parties (limited, in the case of
Investments in Foreign Subsidiaries, to the amount set forth in the following
clause (vii)), and (vii) Investments by Loan Parties and Subsidiaries that are
not Loan Parties in Foreign Subsidiaries in an aggregate amount outstanding at
any time not to exceed $50,000,000;

(d) (x) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss, and (y) Investments
received in satisfaction of judgments or pursuant to any plan or reorganization
or similar arrangement upon the bankruptcy or insolvency of trade creditors or
account debtors;

(e) Guarantees and Indebtedness permitted by Section 7.02;

(f) Investments existing on the date hereof and set forth on Schedule 5.08(e)
and any replacements, renewals or extensions of Guarantees constituting an
Investment permitted hereunder provided that the amount of any such Guarantee is
not increased at the time of such replacement, renewal or extension of such
Guarantee except by an amount equal to a reasonable premium or other reasonable
amount paid in respect of the underlying obligations and fees and expenses
reasonably incurred in connection with such replacement, renewal or extension;
provided further that the terms relating to collateral (if any) and
subordination (if any) and other material terms taken as a whole in respect of
such replacement, renewed or extended Guarantee and of any agreement entered
into and of any instrument issued in connection therewith, are not less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Guarantees being replaced,
renewed or extended;

(g) Investments, payments or advances by the Borrower and any Subsidiary in Swap
Contracts permitted hereunder;

(h) Investments by the Borrower and its Subsidiaries in Joint Ventures; provided
that, immediately before and after giving effect to such investment, no Default
or Event of Default shall have occurred and be continuing, and the aggregate
amount of all investments pursuant to this clause (h) shall not exceed
$50,000,000 in the aggregate outstanding at any time;

(i) Acquisitions; provided that, with respect to each Acquisition made pursuant
to this Section 7.03(i):

(i) the lines of business of the Person to be (or the property and assets of
which are to be) Acquired shall be substantially the same lines of business as
one or more of the principal businesses of the Borrower and its Subsidiaries in
the

 

100



--------------------------------------------------------------------------------

ordinary course or a business substantially related or incidental thereto (it
being understood that, without limiting the generality of the foregoing, a line
of business consisting of the manufacture, production and/or sale of consumer
products shall satisfy this requirement); and

(ii) either (A) (w) the total consideration for all such Acquisitions (including
without duplication cash and noncash purchase price, liabilities assumed,
deferred or financed purchase price, purchase price characterized as
noncompetition payments and the like but excluding therefrom consideration
consisting of Equity Interests of Holdings) does not exceed in the aggregate
during the term of this Agreement an amount equal to the sum of (I) $500,000,000
plus (II) an amount equal to the aggregate amount received by the Borrower as
capital contributions from Holdings since the date of this Agreement;
(x) immediately before and immediately after giving pro forma effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing;
(y) immediately after giving effect to such Acquisition, Holdings and its
Subsidiaries shall be in pro forma compliance with the covenants set forth in
Section 7.10, such compliance in each case to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the applicable Measurement Period and
otherwise on the basis set forth in the definition of “EBITDA” (including taking
into account the EBITDA of the Person, or attributable to the assets, acquired
in the Acquisition for the applicable Measurement Period as set forth in the
definition of “EBITDA” and any pro forma expense and cost reductions as set
forth therein); and (z) a certificate of a Responsible Officer certifying as to
the items set forth in this Section 7.03(i)(ii)(A) shall be delivered to the
Administrative Agent on or prior to the consummation of the subject Acquisition;
or (B) (x) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing; (y) immediately after giving effect to such Acquisition, Holdings
and its Subsidiaries shall be in pro forma compliance with the covenant set
forth in Section 7.10(a) (as if the maximum Total Debt Ratio permitted by such
covenant was 0.25x lower than the maximum Total Debt Ratio set out in such
Section 7.10(a)) and with the covenant set forth in Section 7.10(b), such
compliance in each case to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the applicable Measurement Period and
otherwise on the basis set forth in the definition of “EBITDA” (including taking
into account the EBITDA of the Person, or attributable to the assets, acquired
in the Acquisition for the applicable Measurement Period as set forth in the
definition of “EBITDA” and any pro forma expense and cost reductions as set
forth therein); and (z) a certificate of a Responsible Officer certifying as to
the items set forth in this Section 7.03(i)(ii)(B) shall be delivered to the
Administrative Agent on or prior to the consummation of the subject Acquisition;

 

101



--------------------------------------------------------------------------------

(j) Intentionally omitted;

(k) Investments made in connection with Qualified Receivables Transactions;

(l) Investments made or received as a result of consideration received in
connection with a Disposition made in compliance with this Agreement;

(m) other Investments not exceeding $50,000,000 in the aggregate outstanding at
any time;

(n) endorsements for collection or deposit in the ordinary course of business;

(o) Guarantees and other contingent obligations in favor of title insurers
arising in the ordinary course of business; and

(p) Guarantees by the Borrower of Capitalized Leases, operating leases,
Sale/Leaseback Transactions, vendor supply contracts or any other Indebtedness,
liabilities or other obligations entered into by any Subsidiary of the Borrower
which is otherwise permitted by the limitations set forth in Article VII hereof
and the limitations set forth in any Subordinated Notes.

For purposes of this Section 7.03 and Section 7.02(k), the amount of any
Investment outstanding at any time shall be the total of (x) the original cost
of such Investment (meaning the cash amount thereof, if in cash, or the fair
market value thereof as determined by the senior management of the Borrower, if
in property), without any adjustment for increases or decreases in value or any
writeup or writedown with respect to such investment; provided that any
Investment in the form of Guarantees shall be valued at the maximum reasonably
expected liability thereof, minus (y) an amount equal to the lesser of the
return of cash with respect to any such Investment (other than a Guarantee) and
the initial amount of such Investment, in either case, less the cost of
disposition of such Investment.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party (other than Holdings) is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person or the surviving Person shall become a Guarantor contemporaneously with
the consummation of such merger and take or have taken such other action as is
necessary or desirable, or as the Administrative Agent may request, to preserve
the Liens of the Administrative Agent and continue the perfection thereof with
the same priority as granted and provided for in the Collateral Documents;

 

102



--------------------------------------------------------------------------------

(b) any Subsidiary that is a Loan Party may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Loan Party;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets to (i) another Subsidiary which is not a Loan Party or (ii) to a
Loan Party for no consideration;

(d) in connection with any Acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person,
and the Borrower and any of its Subsidiaries may permit any other Person to
merge into or consolidate with it; provided that (i) the Person surviving such
merger shall be the Borrower or a Wholly-Owned Subsidiary of the Borrower
(ii) in the case of any such merger or consolidation involving a Subsidiary
Guarantor, the Person surviving such merger or consolidation shall be a
Subsidiary Guarantor, and (iii) in the case of any such merger or consolidation
involving the Borrower, the Person surviving such merger or consolidation shall
be the Borrower.

(e) in connection with any Disposition permitted under Section 7.05(j), any
Subsidiary of the Borrower may merge or consolidate with any other Person (with
either such Subsidiary or such other Person being the surviving entity with
respect to such merger or consolidation) or may sell all or substantially all of
its assets; provided that the Person surviving such merger or consolidation
shall after such merger or consolidation not be an Affiliate of Holdings; and
any such merger or consolidation shall be deemed to be a disposition subject to
the release provisions in respect of Collateral pursuant to Section 26 of the
Security Agreement.

7.05 Dispositions. Make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) (i) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary or to a Loan Party (other than Holdings); provided that
if the transferor of such property is a Guarantor, the transferee thereof must
either be the Borrower or a Guarantor and (ii) Dispositions of property by the
Borrower to any Loan Party (other than Holdings), provided, that the fair market
value of all property disposed of by the Borrower in reliance on this
clause (ii) in any fiscal year shall not exceed 10% of Consolidated Net Tangible
Assets (as defined in the 2015 Subordinated Notes Indenture), determined as of
the last day of the most recent fiscal quarter for which a consolidated balance
sheet of Holdings and its Subsidiaries has been prepared;

 

103



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Borrower and its Subsidiaries of property pursuant to
Sale-Leaseback Transactions, provided that the book value of all property so
Disposed of pursuant to this clause (f) shall not exceed $50,000,000 from and
after the Closing Date;

(g) Dispositions of Assets Held for Sale (including by means of a Sale/Leaseback
Transaction) for consideration of not less than fair market value of the assets
Disposed of;

(h) non-exclusive licenses of IP Rights in the ordinary course of business;

(i) leases or subleases of interests in real property of the Borrower or any
Subsidiary entered into in the ordinary course of business;

(j) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05 for fair market value; provided that (i) at the time of
such Disposition, no Default shall exist or would result from such Disposition;
(ii) the Borrower would be in compliance with Section 7.10 as of the most
recently completed Measurement Period ending prior to such Disposition for which
the financial statements and certificates required by Section 6.01(a) or
6.01(b), as applicable, were required to be delivered, after giving pro forma
effect to such Disposition and the application of any proceeds thereof
(including, without limitation, the application of any such proceeds to the
repayment of Indebtedness and any pro forma interest savings for the applicable
Measurement Period as set forth in the definition of “EBTIDA”) as if such
Disposition and application of the proceeds therefrom had occurred as of the
first day of such Measurement Period; and (iii) at least 75% of the purchase
price for such asset shall be paid to the Borrower or such Subsidiary in cash or
Cash Equivalents, whether received on the date of consummation of such
Disposition or thereafter (and which determination of cash or Cash Equivalents
shall be deemed to include any Designated Noncash Consideration (as defined in
the 2015 Subordinated Notes Indenture as in effect as of the date of this
Agreement)); provided that up to $10,000,000 per fiscal year in fair market
value of property disposed of in reliance on this clause (j) may be disposed of
for less than fair market value or for consideration other than 75% cash or Cash
Equivalents; provided further, that the fair market value of any property
disposed of in reliance on this clause (j) for which no portion of the
consideration is paid in cash or Cash Equivalents shall not exceed $2,000,000
for any single transaction or series of related transactions;

(k) the Disposition of Receivables Program Assets in connection with a Qualified
Receivables Transaction;

(l) dispositions of accounts receivable and other rights to payment for
collection purposes; and

(m) the surrender or waiver of contractual rights or the settlement, release or
surrender of contract or tort claims in the ordinary course of business.

 

104



--------------------------------------------------------------------------------

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that:

(a) each Subsidiary of the Borrower may make Restricted Payments to (x) the
Borrower and to any Subsidiary of the Borrower that is a Guarantor and (y) every
Person that owns a direct Equity Interest in such Subsidiary, provided that any
Restricted Payment made in reliance on this Section 7.06(a)(y) is made to each
such Person ratably according to each such Person’s respective holding of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
its common Equity Interests up to $50,000,000 in the aggregate with the proceeds
received from the substantially concurrent issue of new common Equity Interests;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Subsidiaries may purchase (or
may pay a dividend to Holdings to enable Holdings to purchase) (i) Equity
Interests in any Loan Party or options with respect to Equity Interests in any
Loan Party held by directors, employees or management of Holdings or any of its
Subsidiaries (or their estates or authorized representatives) in connection with
the death, disability or termination of employment of any such directors,
employees or management and (ii) Equity Interests in any Loan Party for the
purpose of holding such Equity Interest for future issuance under an employee
stock plan; provided that all such payments in the aggregate for clauses (i)
and (ii) do not exceed $10,000,000 in any fiscal year; provided, further that
the amount available in any given fiscal year shall be increased by the excess,
if any, of (i) $10,000,000 over (ii) the amount used pursuant to this clause (d)
in the immediately preceding two fiscal years;

(e) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may pay dividends to Holdings in an
aggregate amount not to exceed the sum of (A) $350,000,000 plus (B) 50% of
Consolidated Net Income of Holdings determined on a cumulative basis from
November 1, 2009; provided that notwithstanding the foregoing, no dividend
payment shall be permitted hereunder if the making of such dividend payment
would at the time of such payment violate Section 4.10 of the 2015 Subordinated
Note Indenture;

(f) the Borrower may make payments to Holdings at the times and in the amounts
resulting from the application of the provisions of the Tax Sharing Agreement;

(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may pay dividends to Holdings in an
aggregate amount not to exceed the amount of proceeds received from the
incurrence or issuance of

 

105



--------------------------------------------------------------------------------

Indebtedness permitted under Section 7.02(m), so long as such dividend is paid
prior to or within 12 months after the incurrence or issuance of such
Indebtedness; and

(h) the Borrower may make payments to Holdings in amounts not to exceed
$3,000,000 per fiscal year to reimburse Holdings for expenses incurred by
Holdings in the ordinary course of business.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto (it being understood that, without limiting the generality of
the foregoing, engaging in the manufacture, production and/or sale of consumer
products shall not violate this Section 7.07).

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms not substantially less
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to:

(a) reasonable fees and compensation paid to (including issuances and grant of
securities and stock options, employment agreements and stock option and
ownership plans for the benefit of), and indemnity provided on behalf of,
officers, directors, employees or consultants of Borrower or any Subsidiary of
Borrower as determined in good faith by Borrower’s Board of Directors or senior
management;

(b) any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto or any replacement agreement thereto so long as any such amendment or
replacement agreement is not more disadvantageous to the Lenders, as determined
in good faith by Borrower’s Board of Directors, in any material respect than the
original agreement as in effect on the Closing Date);

(c) loans or advances to employees and officers of Borrower and its Subsidiaries
to the extent permitted hereby;

(d) any reasonable and customary directors’ fees, indemnification and similar
arrangements, consulting fees, employee salaries, bonuses or employment
agreements, compensation or employee benefit arrangements and incentive
arrangements with any officer, director or employee of Borrower or a Subsidiary;

(e) Qualified Receivables Transactions;

(f) the Tax Sharing Agreement and any payments made pursuant thereto; and

(g) transactions between or among the Borrower and its Subsidiaries.

 

106



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect at the time any
Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person securing the Obligations;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(j) or any Synthetic Lease Obligation permitted under Section 7.15
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness or such Synthetic Lease Obligation, as
the case may be; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
The foregoing restrictions shall not be violated by reason of (i) applicable
law, rule, regulation or order (including agreements with regulatory
authorities), (ii) any provision of this Agreement and the other Loan Documents
and any other Contractual Obligation in effect on the date hereof,
(iii) customary net worth, restrictions on cash or other deposits and
non-assignment provisions of any lease, license or other contract, (iv) any
provision of any agreement or other instrument governing Indebtedness of any
Person existing at the time such Person is acquired pursuant to an Acquisition
permitted under Section 7.03, which Indebtedness is not created by such Person
in connection with, or in anticipation or contemplation of, such Acquisition,
and in each case which provision is not applicable to any Person, or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person so acquired, (v) any provision of any agreement or other
instrument of a Person acquired by the Borrower or a Subsidiary of the Borrower
in existence at the time of such acquisition, but not created in contemplation
thereof, which provision is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired, (vi) any provision of secured Indebtedness permitted to be
incurred under Section 7.02 that limits the ability of the debtor to dispose of
the assets securing such Indebtedness, (vii) customary restrictions with respect
to a Subsidiary of the Borrower pursuant to an agreement that has been entered
into for the sale or disposition (not otherwise prohibited by the Loan
Documents) of all or substantially all of the assets or Equity Interests of such
Subsidiary, (viii) customary provisions in joint venture agreements and other
similar agreements relating solely to the securities, assets and revenues of
such joint venture or other business venture, (ix) the Subordinated Notes
Documents as in effect on the date hereof, (x) any provision in an agreement
governing Indebtedness permitted under Section 7.02 if either (A) (I) the Board
of Directors of the Borrower in its reasonable and good faith judgment
determines at the time such Indebtedness is incurred that any such provision
will not affect the ability of the Borrower to make payments with respect to the
Obligations or any other Indebtedness that is an obligation of the Borrower and
(II) the provision is not materially more disadvantageous to the Lenders than is
customary in comparable financings or agreements (as determined by the Board of
Directors of the Borrower in its reasonable and good faith judgment) or (B) such
Indebtedness is incurred by a Foreign Subsidiary of the Borrower, (xi) any
provision in any agreement governing Indebtedness incurred to refinance the
Indebtedness issued, assumed or incurred pursuant to this Agreement or an
agreement in effect on the date hereof or referred to in clause (iv), (v) or
(x) above; provided,

 

107



--------------------------------------------------------------------------------

however, that the provisions relating to such encumbrance or restriction
contained in any such Indebtedness are not, in the aggregate, materially less
favorable to the Borrower as determined by the Board of Directors of the
Borrower in its reasonable and good faith judgment than the provisions relating
to such encumbrance or restriction contained in the agreement governing the
refinanced Indebtedness, (xii) restrictions imposed in connection with Qualified
Receivables Transactions, and (xiii) negative pledges imposed under or in
connection with Swap Contracts permitted hereunder relating to commodities
(including without limitation commodity swaps, commodity options and forward
commodity contracts).

7.10 Financial Covenants. (a) Total Debt Ratio. Permit the Total Debt Ratio for
any Measurement Period set forth below to be greater than the ratio set forth
below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Total Debt Ratio

Closing Date through January 29, 2012

   3.75:1.00

April 29, 2012 through January 26, 2014

   3.50:1.00

April 27, 2014 and thereafter

   3.25:1.00

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio for any
Measurement Period set forth below to be less than the ratio set forth below
opposite such period:

 

Four Fiscal Quarters Ending

   Minimum Fixed Charge Coverage Ratio

Closing Date through January 29, 2012

   1.15:1.00

April 29, 2012 and thereafter

   1.25:1.00

7.11 Amendments of Organization Documents. Amend any of its Organization
Documents, unless, in any case, such amendment is not materially adverse in any
respect to the Lenders.

7.12 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, of Holdings, the Borrower or any Material Subsidiary, except as
required or permitted by GAAP, or (b) fiscal year; provided that any Subsidiary
acquired in an acquisition permitted under this Agreement may change its fiscal
year to end on the Sunday closest to April 30.

7.13 Prepayments, Etc. of Subordinated Debt. Optionally prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Subordinated Debt except (a)

 

108



--------------------------------------------------------------------------------

so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may prepay, purchase or redeem up to
$50,000,000 in the aggregate of Subordinated Notes or Permitted Junior
Indebtedness; (b) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may prepay, purchase or
redeem Subordinated Notes or Permitted Junior Indebtedness in an amount not to
exceed the net cash proceeds of an issuance of Equity Interests by Holdings;
provided that any such prepayment, purchase or redemption shall be made within
60 days of the receipt of such net cash proceeds; (c) any Surviving Debt or
Subordinated Notes or Permitted Junior Indebtedness may be prepaid, purchased or
redeemed using the Net Cash Proceeds of any Indebtedness permitted to be
incurred in connection with the refinancing of such Indebtedness pursuant to
Section 7.02(h) or (m) or, in the case of any Subordinated Notes or Permitted
Junior Indebtedness, exchanged for other notes or debt securities meeting the
requirements of Section 7.02(h) or (m); and (d) so long as no Default or Event
of Default has occurred and is continuing or would result therefrom,
prepayments, purchases or redemptions of Subordinated Debt with cash otherwise
available to be used to make a Restricted Payment then permitted under
Section 7.06(e), provided that the amount available for Restricted Payments
under Section 7.06(e) shall be reduced by a corresponding amount.

7.14 Amendment, Etc. of Related Documents and Certain Documents. Amend, modify
or change in any manner any term or condition of or waive any of their
respective rights under, the Tax Sharing Agreement, any Subordinated Note
Document, or any document governing any Permitted Junior Indebtedness, except
for (i) any refinancing, repurchase, refunding, renewal or extension thereof
permitted by Section 7.02(h) and (ii) in any case, where any such amendment,
modification or change is not adverse in any material respect to the Lenders.

7.15 Synthetic Lease Obligations. Incur, assume or otherwise become liable in
respect of any Synthetic Lease Obligations in excess of $100,000,000 in the
aggregate at any time outstanding.

7.16 Speculative Transactions. Enter into any Swap Contract solely for purposes
of market speculation and not for the purpose of mitigating risks associated
with liabilities, commitments or assets held or reasonably anticipated by the
Borrower and its Subsidiaries.

7.17 Formation of Subsidiaries. In the case of Holdings, organize any new
Subsidiary that is not also a Subsidiary of the Borrower.

Notwithstanding any other provision to the contrary contained in this Agreement,
no Margin Stock shall be subject to the provisions of Section 2.05(b), 7.01,
7.04 or 7.05 to the extent that the application of such provisions would result
in Margin Stock composing more than 25% of the value of the assets subject to
the provisions of Section 2.05(b), 7.01, 7.04 or 7.05 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of a Lender relating to Indebtedness within the
scope of Section 8.01(e).

 

109



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03 or Article VII (other
than Section 7.01, 7.02, 7.08 or 7.11); or

(c) Other Defaults. (i) The Borrower fails to perform or observe any term or
covenant contained in Section 7.01, 7.02 or 7.08 of this Agreement and such
default shall continue unremedied for a period of 10 days after the earlier of
(A) the date upon which a Responsible Officer knew of such failure or (B) the
date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or (ii) any Loan Party fails to perform or
observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above or subclause (i) of this clause (c)) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the earlier of (A) the date upon which a Responsible Officer of such Loan
Party knew of such failure or (B) the date upon which written notice thereof is
given to the Borrower by the Administrative Agent or any Lender (provided that
the failure to provide notice of delivery of reports furnished pursuant to
Sections 6.01(a) and (b) and Section 6.02(c) shall not constitute an Event of
Default unless such failure continues for 10 days after notice of such failure
from the Administrative Agent); or

(d) Representations and Warranties. Any representation, warranty, certification
or written statement of fact made or deemed made by or on behalf of the Borrower
or any other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any of its Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and, to the extent constituting any
Guarantee, obligations under any Swap Contract) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing,

 

110



--------------------------------------------------------------------------------

securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount or (iii) there occurs any “default”, “event of
default”, “potential termination event” or “termination event” in respect of,
and as defined in, a Qualified Receivables Transaction; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (i) a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

111



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability, in excess of liability for ongoing costs and contributions of
maintaining the Pension Plan or Multiemployer Plan prior to such ERISA Event, of
the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or
the PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Document. Any Collateral Document after delivery thereof pursuant
to Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority lien (subject to
Permitted Liens) on the Collateral purported to be covered thereby.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 105% of the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of

 

112



--------------------------------------------------------------------------------

each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

 

113



--------------------------------------------------------------------------------

Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof at or before the time of such application, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

 

114



--------------------------------------------------------------------------------

the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request,

 

115



--------------------------------------------------------------------------------

certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right with the consent of the Borrower so long as no Default has
occurred and is continuing (which consent shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and

 

116



--------------------------------------------------------------------------------

become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Joint Lead Arrangers nor any Co-Syndication Agent or
Co-Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

117



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the L/C Issuer and the Administrative Agent under
Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C/ Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (or the
Cash Collateralization of such Letters of Credit on terms acceptable to the
Administrative Agent and the L/C Issuer), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, (iii) in accordance with Section 6.16 or (iv) if approved,
authorized or ratified in writing in accordance with Section 11.01 hereof;

(b) to release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder, (ii) as permitted by Section 6.16, and (iii) with respect to
Subsidiary Guarantors that are not at such time, taken individually or in the
aggregate, Material Subsidiaries, as permitted by the terms of the Guaranty; and

 

118



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. Holdings hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments, refinancings and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Secured
Parties in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon Holdings, and conclusive for the purpose of establishing the amount
of the Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral

 

119



--------------------------------------------------------------------------------

therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of Holdings under this
Guaranty, and Holdings hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders. Holdings consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, Holdings consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of Holdings
under this Guaranty or which, but for this provision, might operate as a
discharge of Holdings.

10.03 Certain Waivers. Holdings waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Indebtedness, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

10.04 Obligations Independent. The obligations of Holdings hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

10.05 Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to Holdings in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

 

120



--------------------------------------------------------------------------------

10.06 Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or Holdings
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Holdings under this paragraph shall
survive termination of this Guaranty.

10.07 Subordination. Holdings hereby subordinates the payment of all obligations
and indebtedness of the Borrower owing to Holdings, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to Holdings as subrogee of the Secured Parties or resulting from Holdings’
performance under this Guaranty, to the indefeasible payment in full in cash of
all Obligations. If the Secured Parties so request, any such obligation or
indebtedness of the Borrower to Holdings shall be enforced and performance
received by Holdings as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Secured Parties on account of the Obligations, but
without reducing or affecting in any manner the liability of Holdings under this
Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings immediately upon demand by the
Secured Parties.

10.09 Condition of Borrower. Holdings acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as Holdings
requires, and that none of the Secured Parties have any duty, and Holdings is
not relying on the Secured Parties at any time, to disclose to Holdings any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (Holdings waiving any duty on the part of the
Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

10.10 Additional Guarantor Waivers and Agreements. (a) Holdings understands and
acknowledges that if the Secured Parties foreclose judicially or nonjudicially
against any real property security for the Obligations, that foreclosure could
impair or destroy any ability that

 

121



--------------------------------------------------------------------------------

Holdings may have to seek reimbursement, contribution, or indemnification from
the Borrower or others based on any right Holdings may have of subrogation,
reimbursement, contribution, or indemnification for any amounts paid by Holdings
under this Guaranty. Holdings further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of Holdings’
rights, if any, may entitle Holdings to assert a defense to this Guaranty based
on Section 580d of the California Code of Civil Procedure as interpreted in
Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty,
Holdings freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that Holdings will be fully liable under this Guaranty
even though the Secured Parties may foreclose, either by judicial foreclosure or
by exercise of power of sale, any deed of trust securing the Obligations;
(ii) agrees that Holdings will not assert that defense in any action or
proceeding which the Secured Parties may commence to enforce this Guaranty;
(iii) acknowledges and agrees that the rights and defenses waived by Holdings in
this Guaranty include any right or defense that Holdings may have or be entitled
to assert based upon or arising out of any one or more of Sections 580a, 580b,
580d, or 726 of the California Code of Civil Procedure or Section 2848 of the
California Civil Code; and (iv) acknowledges and agrees that the Secured Parties
are relying on this waiver in creating the Obligations, and that this waiver is
a material part of the consideration which the Secured Parties are receiving for
creating the Obligations.

(b) Holdings waives all rights and defenses that Holdings may have because any
of the Obligations is secured by real property. This means, among other things:
(i) the Secured Parties may collect from Holdings without first foreclosing on
any real or personal property collateral pledged by the other Loan Parties; and
(ii) if the Secured Parties foreclose on any real property collateral pledged by
the other Loan Parties: (A) the amount of the Obligations may be reduced only by
the price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Secured Parties may
collect from Holdings even if the Secured Parties, by foreclosing on the real
property collateral, have destroyed any right Holdings may have to collect from
the Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses Holdings may have because any of the Obligations is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(c) Holdings waives any right or defense it may have at law or equity, including
California Code of Civil Procedure Section 580a, to a fair market value hearing
or action to determine a deficiency judgment after a foreclosure.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

 

122



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 8.02) without the written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (including scheduled repayments under Section 2.07(a), but excluding
mandatory prepayments) of principal, interest, fees or other amounts due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” without the written consent of each Lender under the Revolving Credit
Facility;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions, other than as expressly provided by the Loan
Documents, or amend any of the definition of “Collateral Release Date”, the
definition of “Investment Grade Ratings” or Section 6.16, without the written
consent of each Lender; or

(g) release all or substantially all of the value of the Guaranties, other than
as expressly provided by the Loan Documents, or amend the definition of
“Guaranty Release Period” or Section 6.16, without the written consent of each
Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent

 

123



--------------------------------------------------------------------------------

shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; (iv) the Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; and (v) the Borrower may, with the consent of the
Administrative Agent but without the consent of any other party hereto, from
time to time increase (A) the Applicable Rate in respect of the Revolving Credit
Facility, the Term A Facility or both such Facilities, (B) the Applicable
Commitment Fee Percentage or (C) both (A) and (B). Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

11.02 Notices; Effectivness; and Other Communications; Facsimile Copies.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

124



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
use by others of Borrower Materials transmitted through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or any of its officers, directors or employees; provided,
however, that in no event shall any Agent Party have any liability to Holdings,
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side

 

125



--------------------------------------------------------------------------------

Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of such Section and Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

126



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay, within ten Business Days after demand therefor (subject to
Section 4.01)(b)) (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates and the Joint Lead
Arrangers (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Joint Lead Arrangers, it being understood
that the Administrative Agent and the Joint Lead Arrangers will be represented
by the same counsel) in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out of pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each of the Joint Lead
Arrangers, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto
and whether or not any of the transactions contemplated hereunder or under any
of the other Loan Documents is consummated; provided that such indemnity shall
not, as to any

 

127



--------------------------------------------------------------------------------

Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any of its officers,
directors or employees or (y) result from a claim brought by the Borrower or any
other Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Each Indemnitee agrees
that in the event that any investigation, litigation or proceeding is asserted
or threatened in writing or instituted against it or any other Indemnitee, or
any remedial, removal or response action which is requested of it or any other
Indemnitee, for which any Indemnitee may desire indemnity or defense hereunder,
such Indemnitee shall notify the Borrower in writing of such event; provided
that failure to so notify the Borrower shall not affect the right of any
Indemnitee to seek indemnification under this Section.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby, other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

128



--------------------------------------------------------------------------------

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 11.06(b), (ii) by way of participation in accordance with the provisions
of Section 11.06(d),or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it

 

129



--------------------------------------------------------------------------------

under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless an Event of Default has occurred and is
continuing at the time of such assignment;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

130



--------------------------------------------------------------------------------

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. Each Lender
shall have the right to inspect its own entry in the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than

 

131



--------------------------------------------------------------------------------

a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01 that affects such Participant. Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells such a participation shall maintain a register on
which it enters the name and address of each of its Participants and the
principal amount of each such Participant’s participation interest in the Loans
(or other rights or obligations) held by it (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in its
Participant Register as the owner of such participation interest as the owner
thereof for all purposes notwithstanding any notice to the contrary. In
maintaining a Participant Register, a Lender shall be acting as the agent of the
Borrower solely for purposes of applicable United States federal income tax law
and Treasury regulations promulgated thereunder. Under a written request by the
Borrower, such Lender shall make available the Participant Register to the
Borrower.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, Farm
Credit Bank or, in the case of a Foreign Lender, any central bank in the
jurisdiction of such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

132



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(h) In the event that any Lender shall become an Impacted Lender or S&P, Moody’s
and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case of
Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance company is not rated by Insurance Watch Ratings Service)) shall
downgrade the long-term certificate deposit ratings of such Lender, and the
resulting ratings shall be below BBB-, Baa3 and C (or BB, in the case of a
Lender that is an insurance company (or B, in the case of an insurance company
not rated by InsuranceWatch Ratings Service)) (or, with respect to any Lender
that is not rated by any such ratings service or provider, the L/C Issuer or the
Swing Line Lender shall have reasonably determined that there has occurred a
material adverse change in the financial condition of any such Lender, or a
material impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date that any such
Lender became a Lender), then the L/C Issuer shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and Regulation or order of any Governmental Authority and (ii) the L/C Issuer or
such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment at par the principal of and
interest accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

 

133



--------------------------------------------------------------------------------

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (including disclosures required by
applicable laws or regulations or by any subpoena or similar legal process in
connection with pledges permitted under Section 11.06(f)), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower, provided that the source of such
information was not known by the Administrative Agent, Lender, L/C Issuer or
Affiliate, as the case may be, to be bound by a confidentiality agreement with
or other contractual, legal or fiduciary obligation of confidentiality to the
Borrower or any other party with respect to such information.

For the purposes of this Section, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any

 

134



--------------------------------------------------------------------------------

and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

135



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

136



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS

 

137



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges its
controlled Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Joint Lead Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, Holdings and their respective Affiliates, on the one hand,
and the Administrative Agent, the Joint Lead Arrangers and the Lenders, on the
other hand, (B) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Joint Lead Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, Holdings or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Joint Lead
Arranger nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent,
any Joint Lead Arranger nor any Lender has any obligation to disclose any of
such interests to the Borrower, Holdings or any of their respective Affiliates.
To the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Administrative Agent
and the Joint Lead Arrangers and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and

 

138



--------------------------------------------------------------------------------

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DEL MONTE CORPORATION By:  

/s/    Richard L. French

Name:   Richard L. French Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller DEL MONTE FOODS COMPANY By:  

/s/    Richard L. French

Name:   Richard L. French Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/    William F. Sweeney

Name:   William F. Sweeney Title:   Senior Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Co-Syndication Agent

By:  

/s/    David Barton

Name:   David Barton Title:   Director



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS,

as Co-Syndication Agent

By:  

/s/    Manuel J. Diaz

Name:   Manuel J. Diaz Title:   Vice President



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A. “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as Co-

Documentation Agent

By:  

/s/    Janet Lee

Name:   Janet Lee Title:   Vice President By:  

/s/    Rebecca O. Morrow

Name:   Rebecca O. Morrow Title:   Executive Director



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Co-Documentation Agent

By:  

/s/    M. Gabe Bonfield

Name:   M. Gabe Bonfield Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

By:  

/s/    Thomas N. Martin

Name:   Thomas N. Martin Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swing Line Lender

By:  

/s/    William F. Sweeney

Name:   William F. Sweeney Title:   Senior Vice President



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK,

as a Lender

By:  

/s/    Steven J. O’Shea

Name:   Steven J. O’Shea Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/    Diane Rolfe

Name:   Diane Rolfe Title:   Director



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/    Manuel J. Diaz

Name:   Manuel J. Diaz Title:   Vice President



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A. “RABOBANK

NEDERLAND”, NEW YORK BRANCH, as a

Lender

By:  

/s/    Janet Lee

Name:   Janet Lee Title:   Vice President By:  

/s/    Rebecca O. Morrow

Name:   Rebecca O. Morrow Title:   Executive Director



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/    M. Gabe Bonfield

Name:   M. Gabe Bonfield Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/    Thomas N. Martin

Name:   Thomas N. Martin Title:   Senior Vice President



--------------------------------------------------------------------------------

FARM CREDIT BANK OF TEXAS,

as a Lender

By:  

/s/    Luis M. H. Requejo

Name:   Luis M. H. Requejo Title:   Director Capital Markets



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, PCA,

as a Lender

By:  

/s/    Carol L. Sobson

Name:   Carol L. Sobson Title:   Vice President



--------------------------------------------------------------------------------

UNITED FCS, PCA, D/B/A FCS COMMERCIAL

FINANCE GROUP,

as a Lender

By:  

/s/    Lisa Caswell

Name:   Lisa Caswell Title:   Assistant Vice President



--------------------------------------------------------------------------------

COBANK, ACB,

as a Lender

By:  

/s/    Hal Nelson

Name:   Hal Nelson Title:   Vice President



--------------------------------------------------------------------------------

AMERICAN AGCREDIT, PCA,

as a Lender

By:  

/s/    Gary Van Schuyver

Name:   Gary Van Schuyver Title:   Vice President



--------------------------------------------------------------------------------

1st FARM CREDIT SERVICES, PCA,

as a Lender

By:  

/s/    Corey J. Waldinger

Name:   Corey J. Waldinger Title:   VP, Illinois Capital Markets Group



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Lender

By:  

/s/    Annabella Guo

Name:   Annabella Guo Title:   Director



--------------------------------------------------------------------------------

SCOTIABANK INC.,

as a Lender

By:  

/s/    J. F. Todd

Name:   J. F. Todd Title:   Managing Director



--------------------------------------------------------------------------------

COMPASS BANK,

as a Lender

By:  

/s/    Andrew Widmer

Name:   Andrew Widmer Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/    Jennifer L. Loew

Name:   Jennifer L. Loew Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/    Margarita A. Chichioco

Name:   Margarita A. Chichioco Title:   Senior Vice President



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF MID-AMERICA

PCA,

as a Lender

By:  

/s/    Ralph M. Bowman

Name:   Ralph M. Bowman Title:   Vice President Agribusiness



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP,

as a Lender

By:  

/s/    Paul Dellova

Name:   Paul Dellova Title:   SVP



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

By:  

/s/    David Hants

Name:   David Hants Title:   SVP Commercial Executive



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:  

/s/    Michael Stahl

Name:   Michael Stahl Title:   Assistant Vice President



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA,

as a Lender

By:  

/s/    Steven L. Moore

Name:   Steven L. Moore Title:   Vice President



--------------------------------------------------------------------------------

CRÉDIT INDUSTRIEL ET COMMERCIAL,

as a Lender

By:  

/s/    Brian O’Leary

Name:   Brian O’Leary Title:   Managing Director By:  

/s/    Marcus Edward

Name:   Marcus Edward Title:   Managing Director



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Lender

By:  

/s/    Steven F. Paley

Name:   Steven F. Paley Title:   Sr. Vice President



--------------------------------------------------------------------------------

THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND,

as a Lender

By:  

/s/    Edward A. Boyle

Name:   Edward A. Boyle Title:   SVP By:  

/s/    Louise O’Connor

Name:   Louise O’Connor Title:   VP



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/    Robert Besser

Name:   Robert Besser Title:   Vice President



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/    Dan W. Lamprecht

Name:   Dan W. Lamprecht Title:   Managing Director



--------------------------------------------------------------------------------

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender By:  

/s/    George Ahlmeyer

Name:   George Ahlmeyer Title:   Senior Vice President By:  

/s/    Michael M. Diamond

Name:   Michael M. Diamond Title:   Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:  

/s/    David Kantes

Name:   David Kantes Title:   Senior Vice President and Chief Risk Officer By:  

/s/    Carol Walters

Name:   Carol Walters Title:   Vice President-Documentation



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender By:  

/s/    Clifford A. Gaysunas, Jr.

Name:   Clifford A. Gaysunas, Jr. Title:   Vice President



--------------------------------------------------------------------------------

BANK OF CHINA, LOS ANGELES BRANCH, as a Lender By:  

/s/    Feng Chang

Name:   Feng Chang Title:   Branch Manager & FVP



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender By:  

/s/    Yasuhiko Imai

Name:   Yasuhiko Imai Title:   Senior Vice President



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA/FLCA, as a Lender By:  

/s/    Curtis Flammini

Name:   Curtis Flammini Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/    Steve D. Clear

Name:   Steve D. Clear Title:   Vice President



--------------------------------------------------------------------------------

FIRST NATIONAL BANK OF PENNSYLVANIA, as a Lender By:  

/s/    Stephen R. Stage

Name:   Stephen R. Stage Title:   Assistant Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Lender By:  

/s/    Charles Stewart

Name:   Charles Stewart Title:   Vice President



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender By:  

/s/    K. Jin Koh

Name:   K. Jin Koh Title:   SVP & GM By:  

/s/    Mario Sheng

Name:   Mario Sheng Title:   AVP



--------------------------------------------------------------------------------

RZB FINANCE LLC, as a Lender By:  

/s/    John A. Valiska

Name:   John A. Valiska Title:   First Vice President By:  

/s/    Marta Miller

Name:   Marta Miller Title:   Vice President



--------------------------------------------------------------------------------

CAJA DE AHORROS Y MONTE DE PIEDAD DE

MADRID MIAMI AGENCY,

as a Lender By:  

/s/    Pablo Hernandez

Name:   Pablo Hernandez Title:   Deputy General Manager By:  

/s/    Jose Cueto

Name:   Jose Cueto Title:   Deputy General Manager



--------------------------------------------------------------------------------

BANK LEUMI USA, as a Lender By:  

/s/    Steven Caligor

Name:   Steven Caligor Title:   Senior Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/    Jeanine Smith

Name:   Jeanine Smith Title:   VP



--------------------------------------------------------------------------------

PB CAPITAL CORPORATION, as a Lender By:  

/s/    Ronni J. Leopold

Name:   Ronni J. Leopold Title:   Vice President By:  

/s/    Christoph A. Belanger

Name:   Christoph A. Belanger Title:   Vice President



--------------------------------------------------------------------------------

STATE BANK OF INDIA, LOS ANGELES AGENCY, as a Lender By:  

/s/    Sanjay Gautam

Name:   Sanjay Gautam Title:   V.P. Credit and Operations



--------------------------------------------------------------------------------

BADGERLAND FINANCIAL, ACA, as a Lender By:  

/s/    Kenneth H. Rue

Name:   Kenneth H. Rue Title:   VP Loan Participations & Capital Markets



--------------------------------------------------------------------------------

AGSTAR FINANCIAL SERVICES, PCA, as a Lender By:  

/s/    Troy Mostaert

Name:   Troy Mostaert Title:   Vice President



--------------------------------------------------------------------------------

CALIFORNIA FIRST NATIONAL BANK, as a Lender By:  

/s/    D. N. Lee

Name:   D. N. Lee Title:   Senior Vice President



--------------------------------------------------------------------------------

LOAN FUNDING XIII, LLC, for itself or as agent

for Corporated Funding XIII, LLC,

as a Lender By:  

/s/    Aaron A. Meyer

Name:   Aaron A. Meyer Title:   Principal   Silvermine Capital Management, LLC



--------------------------------------------------------------------------------

BANK OF COMMUNICATIONS CO., LTD.,

NEW YORK BRANCH,

as a Lender By:  

/s/    Shelley He

Name:   Shelley He Title:   Deputy General Manager



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, NEW

YORK BRANCH,

as a Lender By:  

/s/    Kenneth A. Pettis

Name:   Kenneth A. Pettis Title:   Senior Vice President By:  

/s/    Kitty Sin

Name:   Kitty Sin Title:   Senior Vice President



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Lender By:  

/s/    Wen-Han Wu

Name:   Wen-Han Wu Title:   Deputy General Manager



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY, as a Lender By:  

/s/    Henry Hsieh

Name:   Henry Hsieh Title:   Assistant Vice President



--------------------------------------------------------------------------------

P.T. BANK NEGARA INDONESIA (PERSERO)

TBK., NEW YORK AGENCY,

as a Lender By:  

/s/    Jerry Phillips

Name:   Jerry Phillips Title:   Credit Manager



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL

BANK CO., LTD. NEW YORK BRANCH,

as a Lender By:  

/s/    Priscilla Hsing

Name:   Priscilla Hsing Title:   VP & DGM



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

as a Lender By:  

/s/    Scottye Lindsey

Name:   Scottye Lindsey Title:   Director By:  

/s/    Carin Keegan

Name:   Carin Keegan Title:   Director



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/    Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/    Melissa James

Name:   Melissa James Title:   Authorized Signatory



--------------------------------------------------------------------------------

FIRSTRUST BANK, as a Lender By:  

/s/    Ellen Frank

Name:   Ellen Frank Title:   Vice President



--------------------------------------------------------------------------------

FCS FINANCIAL, PCA, as a Lender By:  

/s/    Laura Roessler

Name:   Laura Roessler Title:   Senior Lending Officer



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; unless otherwise defined herein, the terms
defined therein being used herein as therein defined), among Del Monte
Corporation, a Delaware corporation, as the Borrower, Del Monte Foods Company, a
Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
Barclays Capital, the investment banking division of Barclays Bank PLC and BMO
Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

The undersigned hereby requests (select one):

¨ A Borrowing of [Term A][Revolving Credit] Loans

¨ A conversion of [Term A][Revolving Credit] Loans from [Eurodollar][Base] Rate
Loans to [Base][Eurodollar] Rate Loans

¨ A continuation of [Term A][Revolving Credit] Loans that are Eurodollar Rate
Loans

¨ A repayment of [Term A][Revolving Credit] Loans

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                          
                   .

 

  3. [For Borrowings] Comprised of                                          
                   .

                    [Type of Loan requested]

 

  4. [For Eurodollar Rate Loans] With an Interest Period of         
[months/weeks/days].

[For Revolving Credit Borrowings] The Revolving Credit Borrowing requested
herein complies with the proviso to the first sentence of Section 2.01(b) of the
Credit Agreement.

 

DEL MONTE CORPORATION By:  

 

Name:  

 

Title:  

 

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; unless otherwise defined herein, the terms
defined therein being used herein as therein defined), among Del Monte
Corporation, a Delaware corporation, as the Borrower, Del Monte Foods Company, a
Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
Barclays Capital, the investment banking division of Barclays Bank PLC and BMO
Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

The undersigned hereby requests a Swing Line Loan ¨ or Swing Line Repayment¨:

 

  1. On                                                               (a
Business Day).

 

  2. In the amount of $                                          
                   .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.

 

DEL MONTE CORPORATION By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM A NOTE

 

$[                    ]    [DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
                                         or its registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Term A Loan from time to time
made by the Lender to the Borrower under that certain Credit Agreement, dated as
of January 29, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, the terms defined therein being used herein as therein defined), among
Del Monte Corporation, a Delaware corporation, as the Borrower, Del Monte Foods
Company, a Delaware corporation, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, Barclays Capital, the investment banking division of Barclays Bank PLC
and BMO Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

The Borrower promises to pay interest on the unpaid principal amount of each
Term A Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term A Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral, which
Guaranty and Collateral may be terminated as provided therefor in the Credit
Agreement. Upon the occurrence and during the continuance of one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Term A Note shall become, or may be declared to be, immediately
due and payable all as provided in the Credit Agreement. Term A Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term A Note and endorse thereon the date, amount and maturity
of its Term A Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

Form of Term A Note



--------------------------------------------------------------------------------

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

DEL MONTE CORPORATION By:  

 

Name:  

 

Title:  

 

 

C-1-2

Form of Term A Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________

 

C-1-3

Form of Term A Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

 

$[                    ]   [DATE]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
                                     or its registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrower under that certain Credit Agreement, dated as
of January 29, 2010 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; unless otherwise defined
herein, the terms defined therein being used herein as therein defined), among
Del Monte Corporation, a Delaware corporation, as the Borrower, Del Monte Foods
Company, a Delaware corporation, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, Barclays Capital, the investment banking division of Barclays Bank PLC
and BMO Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement. Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty and is
secured by the Collateral, which Guaranty and Collateral may be terminated as
provided therefor in the Credit Agreement. Upon the occurrence and during the
continuance of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Revolving Credit Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

DEL MONTE CORPORATION By:  

 

Name:  

 

Title:  

 

 

C-2-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of

Principal or

Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________ ______________    ______________    ______________   
______________    ______________    ______________    ______________
______________    ______________    ______________    ______________   
______________    ______________    ______________ ______________   
______________    ______________    ______________    ______________   
______________    ______________ ______________    ______________   
______________    ______________    ______________    ______________   
______________

 

C-2-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

To: Bank of America, N.A., as Administrative Agent, and the Lenders that are
parties to the Credit Agreement referred to below

Reference is made to that certain Credit Agreement, dated as of January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; unless otherwise defined herein, the terms
defined therein being used herein as therein defined), among Del Monte
Corporation, a Delaware corporation, as the Borrower, Del Monte Foods Company, a
Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
Barclays Capital, the investment banking division of Barclays Bank PLC and BMO
Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Borrower, and that:

I. Report. Enclosed herewith is a copy of the [consolidated balance sheet of
Holdings and its Subsidiaries as at             ,          (the “Computation
Date”), and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for the fiscal year ending on the
Computation Date, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, which consolidated statements are audited and accompanied by a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion have been prepared in accordance with
generally accepted auditing standards]1 [a consolidated balance sheet of
Holdings and its Subsidiaries as at             ,          (the “Computation
Date”), and the related consolidated statements of income or operations for the
fiscal quarter ended on the Computation Date and for the portion of Holdings’
fiscal year ended on the Computation Date and consolidated statements of cash
flows for the portion of Holdings’ fiscal year ended on the Computation Date,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, which report fairly presents the
financial condition, results of operation and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year end
adjustments and the absence of footnotes]2.

 

1 For annual reports only.

2 For quarterly reports only.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

II. Financial Tests. The Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:

(A) Section 7.10(a): Total Debt Ratio:

 

(1) Aggregate outstanding principal amount of all Total Debt (other than
Revolving Credit Loans) on the last day of the Measurement Period ending on the
Computation Date (hereinafter, the term “Measurement Period” referring to such
Measurement Period ending on the Computation Date):

   $             

(2) Aggregate outstanding amount of any indebtedness for borrowed money of any
Receivables Subsidiary pursuant to any Qualified Receivables Transaction as of
the last day of the Measurement Period (without duplication):

   $             

(3) The sum of the aggregate outstanding principal amount of all Revolving
Credit Loans outstanding on the last day of each of the twelve fiscal months
during the Measurement Period:

   $             

(4) Item (A)(3) divided by 12:

   $             

(5) Item (A)(1) plus Item (A)(2) plus Item (A)(4):

   $             

(6) EBITDA of Holdings for the Measurement Period (Item (C)(7)):

   $             

(7) Ratio of Item (A)(5) to Item (A)(6):

              to 1

 

  (8) Maximum permitted:

 

Four Fiscal Quarters Ending

   Maximum Total Debt Ratio

Closing Date through January 29, 2012

   3.75:1.00

April 29, 2012 through January 26, 2014

   3.50:1.00

April 27, 2014 and thereafter

   3.25:1.00

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

(B) Section 7.10(b): Fixed Charge Coverage Ratio:3

 

(1) EBITDA of Holdings for the Measurement Period (Item (C)(7)):    $
                 (2) Capital Expenditures made during the Measurement Period by
Holdings, the Borrower or any of their respective Subsidiaries:    $
                 (3) Item (B)(1) minus Item (B)(2):    $                  (4)
Interest Expense of Holdings payable in cash for the Measurement Period:    $
                 (5) The scheduled installments of principal of the Term A Loans
for the Measurement Period:4    $                  (6) Any amounts paid as a
dividend or distribution by Holdings to any holder of any of its Equity
Interests during the Measurement Period (other than amounts paid in
consideration for or in connection with any stock repurchases by Holdings):    $
                 (7) Cash income taxes of Holdings and its Subsidiaries paid
during the Measurement Period (other than income taxes on income arising
directly from Dispositions):    $                  (8) Item (B)(4) plus Item
(B)(5) plus Item (B)(6) plus Item (B)(7):    $                  (9) Ratio of
Item (B)(3) to Item (B)(8):               to 1.00 (10) Minimum required:   

 

Four Fiscal Quarters Ending

   Minimum Fixed Charge
Coverage Ratio

Closing Date through January 29, 2012

   1.15:1.00

April 29, 2012 and thereafter

   1.25:1.00

 

3

To the extent that any Acquisition or Disposition of a Person or a division or
similar business unit occurred during the Measurement Period, each of Items
(B)(1), (B)(2), (B)(4), (B)(5) and (B)(7) shall be calculated on a pro forma
basis as if each such Acquisition or Disposition of a Person or a division or
similar business unit occurred prior to the first day of the Measurement Period
and otherwise on the basis set forth in the definition of “EBITDA” in the Credit
Agreement.

4

Excluding the last scheduled installment of principal of the Term A Loans and
giving effect to any reduction of such scheduled installments by virtue of the
application of any prepayments or repayments made which reduced scheduled
installments pro rata pursuant to Section 2.05 of the Credit Agreement.

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

(C) EBITDA:5

 

(1) Consolidated Net Income of Holdings for the Measurement Period excluding, to
the extent reflected in determining such Consolidated Net Income, extraordinary
or non-recurring gains and losses for the Measurement Period:    $
                 (2) To the extent deducted in determining such Consolidated Net
Income and without duplication:   

(A) Interest Expense for the Measurement Period (including, without limitation,
all costs (including associated tender costs and call premiums) incurred in
connection with the prepayment of any Indebtedness):

   $                 

(B) Income tax expense for the Measurement Period:

   $                 

(C) Depreciation and amortization (including amortization of goodwill and other
intangible assets or any non-cash impairment charges in respect of intangible
assets) of Holdings for the Measurement Period:

   $                 

(D) Non-cash charges for the Measurement Period:

   $                 

(E) Losses from sales of assets other than inventory sold in the ordinary course
of business:

   $                  (3) Cash expenditures made in the Measurement Period to
reduce any non-cash charges established in the Measurement Period or a prior
Measurement Period:    $                  (4) Non-cash credits and gains from
sales of assets other than assets (including inventory) sold in the ordinary
course of business, to the extent reflected in determining such Consolidated Net
Income and without duplication:    $                  (5) Cash payments received
in the Measurement Period to offset any non-cash credits established in the
Measurement Period or a prior Measurement Period:    $                  (6)
Transaction fees, costs and expenses incurred in connection with (a) the
Transactions, (b) the issuance of Indebtedness permitted by the Credit Agreement
(including permitted refinancings, refundings,   

 

5

EBITDA shall be calculated on a pro forma basis as set forth in the definition
thereof.

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

renewals or extensions thereof, and specifically including any increase pursuant
to Section 2.14 or 2.15 of the Credit Agreement or the incurrence of any New
Term Loan), (c) any Acquisitions permitted by the Credit Agreement or
consummated in a prior period (including any reasonable and customary fees,
costs and expenses incurred in connection with the integration of the businesses
acquired thereby) and management incentive payments, in each case to the extent
deducted in determining such Consolidated Net Income and without duplication:   
$                  (7) EBITDA for the Measurement Period: (Sum of Items (C)(1),
(C)(2)(A) through (E), (C)(5) and (C)(6)) minus (Sum of Items (C)(3) and
(C)(4)):    $                 

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

(D) Revolving Credit Loan Pricing, Term A Loan Pricing and L/C Fee Rate:

 

(1)    Total Debt Ratio (Item (A)(7)):

            to 1.00

(2)    Applicable Rate for Base Rate Loans:

  

Revolving Credit Loans

   ________

Term A Loans

   ________

(3)    Applicable Rate for Eurodollar Rate Loans:

  

Revolving Credit Loans

   ________

Term A Loans

   ________

(4)    Applicable Rate for Letter of Credit Fee:

   ________

III. Defaults. The Borrower hereby further certifies and warrants to you that no
Default or Event of Default has occurred and is continuing.

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by a Responsible Officer this      day of                     ,
20    .

 

DEL MONTE CORPORATION

  By:  

 

  Name:  

 

  Title:  

 

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, guarantees, and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1. Assignor:                                                  

2. Assignee:                                                   [and is an
Affiliate/Approved Fund of [identify Lender]]

3. Borrower: Del Monte Corporation

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: The Credit Agreement, dated as of January 29, 2010, among
Del Monte Corporation, a Delaware corporation, as the Borrower, Del Monte Foods
Company, a

 

E-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Delaware corporation, the Lenders from time to time party thereto, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
Barclays Capital, the investment banking division of Barclays Bank PLC and BMO
Capital Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents

6. Assigned Interest:

 

Facility Assigned     Aggregate
Amount of
Commitment/Loans
for all Lenders*   Amount of
Commitment/Loans
Assigned*   Percentage
Assigned of
Commitment/Loans1                        2    $                        $
                                            %                            $
                       $                                             % 
                          $                        $                       
                     % 

[7. Trade Date:                     ]3

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

* Amount to be Adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan A Commitment”, etc.).

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Consented to:

DEL MONTE CORPORATION

By:

 

 

 

Name:

 

 

 

Title:

 

 

  ]5

[Consented to:

BANK OF AMERICA, N.A.,

as [L/C Issuer]6[Swing Line Lender]7

By:

 

 

 

Name:

 

 

 

Title:

 

 

  ]

 

4

To be added for assignments in respect of (a) any Term Commitment or Revolving
Credit Commitment if the Assignee is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (b) any Term Loan if the Assignee is not a Lender, an
Affiliate of a Lender or an Approved Fund.

5

To be added only if no Event of Default has occurred and is continuing at the
time of Assignment.

6

To be added only if the assignment increases the obligation of the Assignee to
participate in exposure under one or more Letters of Credit.

7

To be added only if the assignment is in respect of the Revolving Credit
Facility.

 

E-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in

 

E-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

E-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Confidential   BANK OF AMERICA, N.A. Borrower Name  

 

I. Borrower Name:    Del Monte Corporation    $1,100,000,000 Credit Facility

 

II. Legal Name of Lender for Signature Page:   

 

  

 

III. Domestic Address:    IV. Eurodollar Address:

 

  

 

 

  

 

V. Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E:Mail Address   

 

  

 

  

 

    

Secondary Credit Contact

  

Secondary Operations

Contact

  

Draft Documentation

Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address   

 

  

 

  

 

 

E-2-2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Confidential   BANK OF AMERICA, N.A. Borrower Name  

VI. Lender’s Fed Wire Payment Instructions:

Pay to:

  

 

   (Name of Lender)      

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)   

 

   (Attention)    VII. Lender’s Standby L/C Fed Wire Payment Instructions (if
applicable): Pay to:      

 

   (Name of Lender)      

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)   

 

   (Attention)

VIII. Organizational Structure:

 

Type of Entity:      

 

Lender’s Tax ID:

 

IX. Name of Authorized Officer:   

 

Name:   

 

Signature:   

 

Date:   

 

 

E-2-3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

Confidential   BANK OF AMERICA, N.A. Borrower Name  

X. Bank of America Contact Information:

 

    

Credit Contact

  

Operations Contact

  

Secondary Operations Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address   

 

  

 

  

 

X. Bank of America Payment Instructions: Pay to:    Sent under separate cover   
  

PLEASE RETURN COMPLETED LENDER’S INFORMATION AND TAX FORM TO:

 

E-2-4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY

Dated as of             , 20    

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN

 

F-1

Form of Guaranty



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section

        Page

Section 1.

   Guaranty; Limitation of Liability    3

Section 2.

   Guaranty Absolute    4

Section 3.

   Waivers and Acknowledgments    5

Section 4.

   Subrogation    6

Section 5.

   Payments Free and Clear of Taxes, Etc.    7

Section 6.

   Representations and Warranties    7

Section 7.

   Covenants    7

Section 8.

   Amendments, Guaranty Supplements, Etc.    8

Section 9.

   Notices and Other Communications; Facsimile Copies    8

Section 10.

   No Waiver; Remedies    9

Section 11.

   Right of Set-off    9

Section 12.

   Indemnification    10

Section 13.

   Subordination    10

Section 14.

   Continuing Guaranty; Assignments under the Credit Agreement    11

Section 15.

   Execution in Counterparts    12

Section 16.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    12

Section 17.

   Waiver of Jury Trial    12

Exhibit A - Guaranty Supplement

 

F-2

Form of Guaranty



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of             , 20     made by the Persons listed
on the signature pages hereof under the caption “Guarantor” and the Additional
Guarantors (as defined in Section 8(b)) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) in favor of the Secured Parties (as defined in the Credit
Agreement referred to below).

WHEREAS, Del Monte Corporation, a Delaware corporation (the “Borrower”), is
party to a Credit Agreement dated as of January [    ], 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) with Del Monte Foods
Company, a Delaware corporation (“Holdings”), Bank of America, N.A. (“Bank of
America”) as Administrative Agent, Swing Line Lender and L/C Issuer, the other
Lenders party thereto, Barclays Capital, the investment banking division of
Barclays Bank PLC and BMO Capital Markets, as Co-Syndication Agents and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust
Bank and U.S. Bank National Association, as Co-Documentation Agents;

WHEREAS, pursuant to Section 6.12 of the Credit Agreement, the Borrower is
obligated, or, pursuant to the definition of “Guarantors” in the Credit
Agreement, the Borrower has elected, to cause each Guarantor to execute and
deliver this Guaranty to the Administrative Agent;

WHEREAS, each Guarantor derives substantial direct and indirect benefits from
the transactions contemplated by the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make and maintain Loans, the L/C Issuer to issue and maintain Letters
of Credit under the Credit Agreement, the Cash Management Banks to enter into
and maintain the Secured Cash Management Agreements and the Hedge Banks to enter
into and maintain Secured Hedge Agreements from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
or other Guarantor now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by the
Administrative Agent or any other Secured Party in enforcing any rights under
this Guaranty or any other Loan Document to the extent such Secured Party is
entitled to reimbursement of any such expenses by any Loan Party or Guarantor
pursuant to the terms of the

 

F-3

Form of Guaranty



--------------------------------------------------------------------------------

relevant Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party or other
Guarantor to any Secured Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan Party
or other Guarantor.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code of the United States, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar foreign, federal or state law to
the extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty, the Guaranty of Holdings contained in the Credit Agreement or any
other guaranty in respect of the Obligations, such Guarantor will contribute, to
the maximum extent permitted by applicable law, such amounts to each other
Guarantor and Holdings and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

Section 2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party or Guarantor under or in respect of
the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
Guarantor or whether the Borrower or any other Loan Party or Guarantor is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party or Guarantor under or in respect of the Loan Documents, or any
other amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

F-4

Form of Guaranty



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party or
Guarantor under the Loan Documents or any other assets of any Loan Party or any
of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party or other
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party or Guarantor now or hereafter known to such Secured Party (each Guarantor
waiving any duty on the part of the Secured Parties to disclose such
information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party, any Guarantor or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or Guarantor or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party,
any Guarantor or any other Person or any Collateral.

 

F-5

Form of Guaranty



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other Guarantor, any other
guarantor or any other Person or any Collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it receives substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents and
the Secured Hedge Agreements and that the waivers set forth in Section 2 and
this Section 3 are knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party, any other Guarantor or any other
insider guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor’s Obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party, any other Guarantor or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan
Party, any other Guarantor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit, all
Secured Hedge Agreements and all Secured Cash Management Agreements shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the

 

F-6

Form of Guaranty



--------------------------------------------------------------------------------

latest of (a) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (b) the latest date of expiration,
cancellation or termination of all Letters of Credit, all Secured Hedge
Agreements and all Secured Cash Management Agreements (or the cash
collateralization thereof in a manner satisfactory to the Secured Parties) and
(c) the termination of all Commitments, such amount shall be received and held
in trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
(ii) all of the Commitments have been terminated and (iii) all Letters of
Credit, all Secured Hedge Agreements and all Secured Cash Management Agreements
shall have expired or been cancelled or terminated (or have been cash
collateralized in a manner satisfactory to the Secured Parties), the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes on the same terms and to the same
extent that payments by the Borrower and Holdings are required to be made free
and clear of Indemnified Taxes and Other Taxes pursuant to the terms of
Section 3.01 of the Credit Agreement.

Section 6. Representations and Warranties. Each Guarantor hereby makes each
representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) Such Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party and Guarantor
on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party and Guarantor.

Section 7. Covenants. Each Guarantor covenants and agrees that, so long as any
part of the Guaranteed Obligations shall remain unpaid, any Letter of Credit
shall be outstanding, any Lender shall have any Commitment or any Secured Hedge
Agreement or Secured Cash

 

F-7

Form of Guaranty



--------------------------------------------------------------------------------

Management Agreement shall be in effect, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Loan Documents on its or their
part to be performed or observed or that the Borrower has agreed to cause such
Guarantor or such Subsidiaries to perform or observe.

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and each of the Guarantors and acknowledged
by the Administrative Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no amendment, waiver or consent shall, unless in writing
and signed by all of the Lenders, (a) reduce or limit the obligations of any
Guarantor hereunder, release any Guarantor hereunder or otherwise limit any
Guarantor’s liability with respect to the Obligations owing to the Secured
Parties under or in respect of the Loan Documents, (b) postpone any date fixed
for payment hereunder or (c) change the number of Secured Parties or the
percentage of (x) the Commitments, (y) the aggregate unpaid principal amount of
the Loans or (z) the aggregate Outstanding Amount of outstanding Letters of
Credit that, in each case, shall be required for the Secured Parties or any of
them to take any action hereunder.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty or in
any other Loan Document to a “Guarantor” or a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Guaranty”, the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.

Section 9. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Guarantor, addressed to it in care of the Borrower at the
Borrower’s address, facsimile number, electronic mail address or telephone
number specified on Schedule 11.02 of the Credit Agreement or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties;

 

F-8

Form of Guaranty



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, at its address, facsimile number,
electronic mail address or telephone number specified on Schedule 11.02 of the
Credit Agreement or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(iii) if to any other party, at such other address as shall be designated by
such party in a written notice to each other party.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (A) actual receipt by the relevant party hereto and
(B)(1) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (2) if delivered by mail, four Business Days after
deposit in the mails (certified or registered), postage prepaid; (3) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (4) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic imaging means. The
effectiveness of such document and signatures shall, subject to applicable law,
have the same force and effect as manually signed originals and shall be binding
on each Guarantor. The Administrative Agent may also require that any such
document and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any such document or signature.

(c) Electronic Communications. Notices and other communications to the Secured
Parties hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent and the Guarantors. The Administrative
Agent or any Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 11. Right of Set-off. In addition to any right or remedy of the Secured
Parties provided by law, if an Event of Default exists, or the Loans have been
accelerated, each Secured Party is authorized at any time and from time to time,
without prior notice to any Guarantor, any such notice being waived by such
Guarantor to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Secured Party or
any Affiliate of such Secured Party to or for the credit or the account of such
Guarantor against

 

F-9

Form of Guaranty



--------------------------------------------------------------------------------

any and all Obligations then due and owing to such Secured Party and each
Affiliate of such Secured Party and each Secured Party and Affiliate thereof is
hereby irrevocably authorized to permit such set-off and application. Each
Secured Party agrees promptly to notify the relevant Guarantor and the
Administrative Agent after any such set-off and application made by such Secured
Party; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify and hold
harmless each Indemnitee from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
charges, expenses and disbursements (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against any
Indemnitee in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party or
Guarantor enforceable against such Loan Party or Guarantor in accordance with
their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnitees shall have
any liability (whether direct or indirect, in contract, tort or otherwise) to
any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the Facilities, the actual or proposed
use of the proceeds of the Loans or the Letters of Credit, the Loan Documents
(other than any Secured Hedge Agreement or any Secured Cash Management
Agreement) or any of the transactions contemplated by the Loan Documents (other
than any Secured Hedge Agreement or any Secured Cash Management Agreement).

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 13. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party and Guarantor (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 13:

(a) Prohibited Payments, Etc. Except during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to any other Loan Party or Guarantor) and so long as
the Administrative Agent has not delivered written notice to the Guarantor of
the Required Lenders’ intent to exercise their rights under this Section 13,
each Guarantor may receive regularly scheduled payments from any other Loan
Party or other Guarantor on account of the Subordinated Obligations. After the
occurrence and during the continuance of any

 

F-10

Form of Guaranty



--------------------------------------------------------------------------------

Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party or Guarantor), and
so long as the Administrative Agent has delivered written notice to such
Guarantor of the Required Lenders’ intent to exercise their rights under this
Section 13, no Guarantor shall demand, accept or take any action to collect any
payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party or Guarantor, each Guarantor agrees
that the Secured Parties shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party or Guarantor), each Guarantor shall,
if the Administrative Agent so requests in writing, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Secured
Parties and deliver such payments to the Administrative Agent on account of the
Guaranteed Obligations (including all Post Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Debtor Relief Law relating to any other Loan Party
or Guarantor) and so long as written notice has been delivered to the relevant
Guarantor of the Required Lenders’ intent to exercise their rights under this
Section 13, the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

Section 14. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (ii) the latest
date of expiration, cancellation or termination of all Letters of Credit, all
Secured Hedge Agreements and all Secured Cash Management Agreements (or the cash
collateralization thereof in a manner satisfactory to the Secured Parties) and
(iii) the termination of all Commitments, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors,

 

F-11

Form of Guaranty



--------------------------------------------------------------------------------

transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 11.06 of the Credit Agreement. No Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Secured Parties.
Notwithstanding anything herein to the contrary, the Administrative Agent agrees
to release this Guaranty and all obligations of the Guarantors hereunder during
a Guaranty Release Period on the terms set forth in the Credit Agreement or at
such other times pursuant to such other conditions as set forth in the Credit
Agreement.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE SECURED PARTIES SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS. EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY OR ANY DOCUMENT RELATED HERETO. EACH GUARANTOR WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY NEW YORK LAW.

Section 17. Waiver of Jury Trial EACH GUARANTOR WAIVES ITS RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS OR OTHERWISE. EACH GUARANTOR AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A

 

F-12

Form of Guaranty



--------------------------------------------------------------------------------

COURT WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR FURTHER
AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT OR
MODIFICATION TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS.

[Remainder of Page Intentionally Left Blank]

 

F-13

Form of Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GUARANTORS] [                                ] By  

 

Name:   Title:   [                                ] By  

 

Name:   Title:  

 

F-14

Form of Guaranty



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                 ,     

Bank of America, N.A., as Administrative Agent

[Insert address of Administrative Agent]

Attention:                     

Credit Agreement dated as of January [__], 2010 (as amended, supplemented or
otherwise

modified from time to time, the “Credit Agreement”) among

Del Monte Corporation, a Delaware corporation (the “Borrower”),

Del Monte Foods Company, a Delaware corporation (“Holdings”),

Bank of America, N.A. as Administrative Agent,

Swing Line Lender and L/C Issuer, the other Lenders party thereto, Barclays
Capital, the investment banking division of Barclays Bank PLC and BMO Capital
Markets, as Co-Syndication Agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as Co-Documentation Agents.

Ladies and Gentlemen:

Reference is made to the Credit Agreement and to the Subsidiary Guaranty, dated
as of [            ], made by the Guarantors referred to therein in favor of the
Secured Parties referred to in the Credit Agreement (such Subsidiary Guaranty,
as in effect on the date hereof and as it may hereafter be amended, supplemented
or otherwise modified from time to time, together with this Guaranty Supplement,
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
or Guarantor now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all reasonable expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or any other
Secured Party in enforcing any rights under this Guaranty Supplement, the
Subsidiary Guaranty or any other Loan Document to the extent such Secured Party
is entitled to reimbursement of any such expenses by any Loan Party or Guarantor
pursuant to the terms of the relevant Loan Document. Without limiting the
generality of the foregoing, the undersigned’s

 

F-15

Form of Guaranty



--------------------------------------------------------------------------------

liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party or Guarantor to any
Secured Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party or
Guarantor.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code of the United States, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Subsidiary Guaranty and the
Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Secured Parties and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Subsidiary Guaranty or the Guaranty of Holdings
contained in the Credit Agreement, as the case may be, or any other guaranty in
respect of the Obligations, the undersigned will contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor and
Holdings and each other guarantor so as to maximize the aggregate amount paid to
the Secured Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Guarantor”, a
“Subsidiary Guarantor” or a “Loan Party” shall also mean and be a reference to
the undersigned.

Section 3. Representations and Warranties. The undersigned hereby, with respect
to itself, makes each representation and warranty set forth in Section 6 of the
Subsidiary Guaranty to the same extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
imaging means shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement.

 

F-16

Form of Guaranty



--------------------------------------------------------------------------------

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE SECURED PARTIES SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY SUPPLEMENT, THE
SUBSIDIARY GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, THE UNDERSIGNED
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS. THE UNDERSIGNED IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY SUPPLEMENT OR ANY
DOCUMENT RELATED HERETO. THE UNDERSIGNED WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

Section 6. Waiver of Jury Trial THE UNDERSIGNED WAIVES ITS RESPECTIVE RIGHTS TO
A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS GUARANTY SUPPLEMENT, THE SUBSIDIARY GUARANTY, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY INDEMNITEE, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE UNDERSIGNED AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE UNDERSIGNED FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY SUPPLEMENT, THE SUBSIDIARY
GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL, SUPPLEMENT OR
MODIFICATION TO THIS GUARANTY SUPPLEMENT, THE SUBSIDIARY GUARANTY OR ANY OF THE
OTHER LOAN DOCUMENTS.

[Remainder of Page Intentionally Left Blank]

 

F-17

Form of Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

Name:   Title:  

 

F-18

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

SECURITY AGREEMENT

Dated January 29, 2010

From

The Grantors referred to herein

as Grantors

to

BANK OF AMERICA, N.A.

as Administrative Agent

 

G-1

Form of Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

Section 1.

  

Grant of Security

   G-5

Section 2.

  

Security for Obligations

   G-10

Section 3.

  

Grantors Remain Liable

   G-10

Section 4.

  

Delivery and Control of Security Collateral

   G-11

Section 5.

  

Maintaining the Account Collateral

   G-12

Section 6.

  

Investing of Amounts in any Cash Collateral Account

   G-12

Section 7.

   Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims    G-13

Section 8.

  

Representations and Warranties

   G-14

Section 9.

  

Further Assurances

   G-17

Section 10.

  

As to Equipment and Inventory

   G-18

Section 11.

  

Insurance

   G-19

Section 12.

  

Post-Closing Changes; Bailees; Collections on Assigned Agreements, Receivables
and Related Contracts

   G-19

Section 13.

  

As to Intellectual Property Collateral

   G-21

Section 14.

  

Voting Rights; Dividends; Etc

   G-22

Section 15.

  

As to the Assigned Agreements

   G-23

Section 16.

  

Payments Under the Assigned Agreements

   G-23

Section 17.

  

As to Letter-of-Credit Rights

   G-23

Section 18.

  

Administrative Agent Appointed Attorney-in-Fact

   G-23

Section 19.

  

Administrative Agent May Perform

   G-24

Section 20.

  

The Administrative Agent’s Duties

   G-24

Section 21.

  

Remedies

   G-25

Section 22.

  

Indemnity and Expenses

   G-27

Section 23.

  

Amendments; Waivers; Additional Grantors; Etc

   G-28

Section 24.

  

Notices, Etc

   G-29

 

G-2

Form of Security Agreement



--------------------------------------------------------------------------------

Section 25.

  

Continuing Security Interest; Assignments Under the Credit Agreement

   G-29

Section 26.

  

Release; Termination

   G-30

Section 27.

  

Execution in Counterparts

   G-31

Section 28.

  

The Mortgages

   G-31

Section 29.

  

Governing Law

   G-31

Schedules

 

Schedule I

   -    Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number

Schedule II

   -   

Pledged Equity and Pledged Debt

Schedule III

   -   

[Intentionally Omitted]

Schedule IV

   -   

Changes in Name, Location, Etc.

Schedule V

   -   

Patents, Trademarks and Trade Names, Copyrights and IP Agreements

Schedule VI

   -   

Securities Accounts

Schedule VII

   -   

Commercial Tort Claims

Schedule VIII

   -   

Letters of Credit

 

Exhibits

 

Exhibit A

   -   

Form of Security Agreement Supplement

Exhibit B

  

-

  

[Intentionally Omitted]

Exhibit C

  

-

  

Form of Security Control Agreement

Exhibit D

  

-

  

Form of Intellectual Property Security Agreement

Exhibit E

  

-

  

Form of Intellectual Property Security Agreement Supplement

Exhibit F

  

-

  

Form of Consent to Assignment of Letter of Credit Rights

 

G-3

Form of Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated January 29, 2010 made by DEL MONTE CORPORATION, a
Delaware corporation (the “Company”), the other Persons listed on the signature
pages hereof and the Additional Grantors (as defined in Section 23) (the
Company, the Persons so listed and the Additional Grantors being, collectively,
the “Grantors”), to BANK OF AMERICA, N.A. (“Bank of America”), as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to Article IX of the Credit Agreement (as hereinafter
defined), the “Administrative Agent”) for the Secured Parties (as defined in the
Credit Agreement).

PRELIMINARY STATEMENTS.

(1) The Company has entered into a Credit Agreement of even date herewith (said
Credit Agreement, as it may hereafter be amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”), with Del Monte Foods Company, a Delaware corporation, the Lenders
party thereto, Bank of America, as Administrative Agent, swing line lender and
L/C issuer, Barclays Capital, the investment banking division of Barclays Bank
PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S. Bank
National Association, as co-documentation agents.

(2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent for the ratable benefit
of the Secured Parties a security interest in the Collateral (as hereinafter
defined).

(3) Each Grantor is the owner of the shares of stock or other Equity Interests
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Part I of Schedule II hereto and issued by the Persons
named therein and of the indebtedness (the “Initial Pledged Debt”) set forth
opposite such Grantor’s name on and as otherwise described in Part II of
Schedule II hereto and issued by the obligors named therein.

(4) Each Grantor has established the securities accounts with the securities
intermediaries identified on Schedule VI hereto (the “Securities Accounts”).

(5) The Company is the beneficiary under certain letters of credit as described
in Schedule VIII.

(6) It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuer under the Credit Agreement and
the entry into Secured Hedge Agreements by the Hedge Banks and Secured Cash
Management Agreements by the Cash Management Banks from time to time that the
Grantors shall have granted the security interest contemplated by this
Agreement. Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents.

(7) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless

 

G-4

Form of Security Agreement



--------------------------------------------------------------------------------

otherwise defined in this Agreement or in the Credit Agreement, terms defined in
Article 8 or 9 of the UCC (as defined below) are used in this Agreement as such
terms are defined in such Article 8 or 9. “UCC” means the Uniform Commercial
Code as in effect, from time to time, in the State of New York; provided that,
if perfection or the effect of perfection or non-perfection or the priority of
the security interest in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than the State of New York, “UCC”
means the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and issue Letters of Credit under the Credit Agreement and
to induce the Hedge Banks to enter into Secured Hedge Agreements and the Cash
Management Banks to enter into Secured Cash Management Agreements from time to
time, each Grantor hereby agrees with the Administrative Agent for the ratable
benefit of the Secured Parties as follows:

Section 1. Grant of Security. To secure the payment of the Secured Obligations
(as defined in Section 2 hereof), each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such Grantor’s right, title and interest in and to the following, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collateral”):

(a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, furniture and fixtures, and
all parts thereof and all accessions thereto, including, without limitation,
computer programs and supporting information that constitute equipment within
the meaning of the UCC (any and all such property being the “Equipment”);

(b) all inventory in all of its forms, including, without limitation, (i) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (ii) goods in
which such Grantor has an interest in mass or a joint or other interest or right
of any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Grantor, and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);

(c) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any

 

G-5

Form of Security Agreement



--------------------------------------------------------------------------------

and all of such accounts, chattel paper, instruments, deposit accounts,
letter-of-credit rights, general intangibles and other obligations, to the
extent not referred to in clause (d), (e) or (f) below, being the “Receivables,”
and any and all such supporting obligations, security agreements, mortgages,
Liens, leases, letters of credit and other contracts being the “Related
Contracts”);

(d) the following (the “Security Collateral”):

(i) the Initial Pledged Equity and the certificates, if any, representing the
Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

(iii) all additional shares of stock and other Equity Interests from time to
time acquired by such Grantor in any manner, other than the Equity Interests in
any Receivables Subsidiary or any Special Purpose Vehicle (such shares and other
Equity Interests, together with the Initial Pledged Equity, being the “Pledged
Equity”), and the certificates, if any, representing such additional shares or
other Equity Interests, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such shares
or other Equity Interests and all warrants, rights or options issued thereon or
with respect thereto;

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

(v) each Securities Account, all security entitlements with respect to all
financial assets from time to time credited to any Securities Account, and all
financial assets, and all dividends, distributions, return of capital, interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
security entitlements or such financial assets and all warrants, rights or
options issued thereon or with respect thereto; and

 

G-6

Form of Security Agreement



--------------------------------------------------------------------------------

(vi) all other investment property (including, without limitation, all
(A) securities, whether certificated or uncertificated, (B) security
entitlements and (C) securities accounts) in which such Grantor has now, or
acquires from time to time hereafter, any right, title or interest in any
manner, and the certificates or instruments, if any, representing or evidencing
such investment property, and all dividends, distributions, return of capital,
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such investment property and all warrants, rights or options issued thereon
or with respect thereto;

(e) the Tax Sharing Agreement and any certificate, opinion, document, instrument
or other agreement delivered to such Grantor in connection with or pursuant to
the Tax Sharing Agreement, the IP Agreements (as hereinafter defined), and each
Secured Hedge Agreement to which such Grantor is now or may hereafter become a
party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, (i) all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);

(f) the following (collectively, the “Account Collateral”):

(i) any cash collateral account maintained from time to time pursuant to
Section 2.03(g) of the Credit Agreement (each such account, a “Cash Collateral
Account”) and each other deposit account of any Grantor, and all funds and
financial assets from time to time credited thereto (including, without
limitation, all Cash Equivalents), all interest, dividends, distributions, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such funds
and financial assets, and all certificates and instruments, if any, from time to
time representing or evidencing such Cash Collateral Accounts and such other
deposit accounts;

(ii) all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of such Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

(iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and

 

G-7

Form of Security Agreement



--------------------------------------------------------------------------------

(g) the following (collectively, the “Intellectual Property Collateral”):

(i) all patents, patent applications, utility models and statutory invention
registrations, all inventions claimed or disclosed therein and all improvements
thereto (“Patents”);

(ii) all trademarks, service marks, domain names, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby (“Trademarks”);

(iii) all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered (“Copyrights”);

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);

(v) all confidential and proprietary information, including, without limitation,
know-how, trade secrets, manufacturing and production processes and techniques,
inventions, research and development information, databases and data, including,
without limitation, technical data, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information (collectively, “Trade Secrets”), and all other
intellectual, industrial and intangible property of any type, including, without
limitation, industrial designs and mask works;

(vi) all registrations and applications for registration for any of the
foregoing (other than any United States intent-to-use trademark applications
described in the proviso in clause (ii) above), including, without limitation,
those registrations and applications for registration set forth in Schedule V
hereto (as such Schedule V may be supplemented from time to time by any IP
Security Agreement Supplement), together with all reissues, divisions,
continuations, continuations-in-part, extensions, renewals and reexaminations
thereof;

(vii) all tangible embodiments of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights

 

G-8

Form of Security Agreement



--------------------------------------------------------------------------------

corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;

(viii) all agreements, permits, consents, orders and franchises relating to the
license, development, use or disclosure of any of the foregoing to which such
Grantor, now or hereafter, is a party or a beneficiary, including, without
limitation, the agreements set forth in Schedule V hereto (“IP Agreements”); and

(ix) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;

(h) all commercial tort claims described in Schedule VII hereto (collectively,
together with any commercial tort claims as to which the Grantors have complied
with the requirements of Section 7(c), the “Commercial Tort Claims Collateral”);

(i) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(j) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (i) of this Section 1 and this clause (j)) and,
to the extent not otherwise included, all (A) payments under insurance (whether
or not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, (B) tort claims, including, without
limitation, all commercial tort claims and (C) cash;

provided, however that anything contained herein notwithstanding, the term
“Collateral” (and all defined terms relating to types of Collateral set forth
above or otherwise in this Agreement) shall not include any of the following
(collectively, the “Excluded Assets”): (1) margin stock (within the meaning of
Regulation U of the FRB), (2) any agreement with a third party existing on the
date hereof that prohibits the grant of a Lien on (but not merely the assignment
of or of any interest in) such agreement or any of the Grantor’s rights
thereunder without the consent of such party or under which a consent to such
grant is otherwise required, which consent has not been obtained, except to the
extent any such prohibition is made ineffective as a result of Section 9-401,
9-406(d), 9-407, 9-408, or 9-409 of the UCC; (3) any license, permit or other
governmental approval that, under the terms and conditions of such governmental
approval or under Applicable Law, cannot be subjected to a Lien without the
consent of the relevant Governmental Authority which consent has not been
obtained; (4) any Equipment subject to a lease that prohibits the granting of a
Lien on such Equipment, provided that such lease is secured by a Lien on such
Equipment that is permitted pursuant to Section 7.01(i) of the Credit Agreement
and such Lien remains outstanding; (5)(i) any commodity contract or commodity
account, (ii) any Swap Contract permitted under the Credit Agreement relating to
commodities (including without

 

G-9

Form of Security Agreement



--------------------------------------------------------------------------------

limitation commodity swaps, commodity options and forward commodity contracts)
that prohibits the granting of a Lien on such agreement, and (iii) any deposit
account (and all funds and financial assets from time to time credited thereto),
any letter of credit, any securities, and any of the proceeds of any of the
foregoing , to the extent any Swap Contract permitted under the Credit Agreement
relating to commodities (including without limitation commodity swaps, commodity
options and forward commodity contracts) requires the granting of a Lien on such
assets to secure the obligations under such Swap Contract and prohibits the
granting of a Lien on such assets to any other party; (6) any Grantor’s Equity
Interests in Cahill Associates Limited Partnership, Cahill North LLC or Cahill
South LLC 23 to the extent that any Organization Document of such Person
prohibits the applicable Grantor from granting a Lien in the interest of such
Grantor therein (the foregoing Equity Interests referenced in this clause
(6) being collectively the “Excluded Initial Equity Interests”); provided
further, that the Excluded Initial Equity Interests shall cease to be excluded
from the Collateral and from the definitions of “Collateral” and “Security
Collateral” on the earlier of (x) the time that the prohibition of assignment or
of the creation of a Lien in such Excluded Initial Equity Interests is no longer
in effect or (y) the applicable Grantor has obtained the consent of any
necessary parties under the terms of the relevant Organization Document to the
assignment of, or creation of a Lien in such Excluded Initial Equity Interests;
(7) any leasehold interests in real property; and (8) any of the outstanding
voting Equity Interests of a controlled foreign corporation (as such term is
defined in the United States Internal Revenue Code of 1986, as amended) in
excess of the equity of such corporation representing 66% of the voting power of
the Equity Interests of such controlled foreign corporation.

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, in each case, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations and would be owed by such Grantor to any Secured Party
under the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s interests in the Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Collateral and (c) no Secured Party shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

G-10

Form of Security Agreement



--------------------------------------------------------------------------------

Section 4. Delivery and Control of Security Collateral. (a) Except as otherwise
permitted by Section 4(f), all certificates or instruments evidencing Security
Collateral owned by the Grantors shall be delivered to and held by or on behalf
of the Administrative Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall have the right, at any time
from and after the occurrence and during the continuance of an Event of Default
and without notice to any Grantor, to transfer to or to register in the name of
the Administrative Agent or any of its nominees any or all of the Security
Collateral. In addition, the Administrative Agent shall have the right, at any
time from and after the occurrence and during the continuance of an Event of
Default, to exchange certificates or instruments representing or evidencing
Security Collateral for certificates or instruments of smaller or larger
denominations. Also, the Administrative Agent shall have the right, at any time
from and after the occurrence and during the continuance of an Event of Default,
to convert Security Collateral consisting of financial assets credited to a
Securities Account to Security Collateral consisting of financial assets held
directly by the Administrative Agent, and to convert Security Collateral
consisting of financial assets held directly by the Administrative Agent to
Security Collateral consisting of financial assets credited to a Securities
Account.

(b) Except as otherwise permitted by Section 4(f), with respect to any Security
Collateral in which any Grantor has any right, title or interest and that
constitutes an uncertificated security, such Grantor will cause the issuer
thereof either (i) to register the Administrative Agent as the registered owner
of such security or (ii) to agree in an authenticated record with such Grantor
and the Administrative Agent that such issuer will comply with instructions with
respect to such security originated by the Administrative Agent without further
consent of such Grantor, such authenticated record to be in form and substance
satisfactory to the Administrative Agent. With respect to any Pledged Equity in
which any Grantor has any right, title or interest and that is not an
uncertificated security, upon the request of the Administrative Agent after the
occurrence and during the continuance of an Event of Default, such Grantor will
notify each issuer of such Pledged Equity that such Pledged Equity is subject to
the security interest granted hereunder.

(c) Except as otherwise permitted by Section 4(f), with respect to any Security
Collateral in which any Grantor has any right, title or interest and that
constitutes a security entitlement as to which the Administrative Agent is not
the securities intermediary, such Grantor will cause the securities intermediary
with respect to such security entitlement either (i) to identify in its records
the Administrative Agent as the entitlement holder of such security entitlement
against such securities intermediary or (ii) to agree in an authenticated record
with such Grantor and the Administrative Agent that such securities intermediary
will comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the
Administrative Agent without further consent of such Grantor, such authenticated
record to be in substantially the form of Exhibit C hereto or otherwise in form
and substance reasonably satisfactory to the Administrative Agent (such
agreement being a “Security Control Agreement”).

 

G-11

Form of Security Agreement



--------------------------------------------------------------------------------

(d) Except as otherwise permitted by Section 4(f), no Grantor will change or add
any securities intermediary that maintains any securities account in which any
of the Collateral is credited or carried, or change or add any such securities
account, in each case without first complying with the above provisions of this
Section 4 in order to perfect the security interest granted hereunder in such
Collateral.

(e) Upon the request of the Administrative Agent upon the occurrence and during
the continuance of an Event of Default, each Grantor will notify each issuer of
Pledged Debt that such Pledged Debt is subject to the security interest granted
hereunder.

(f) Notwithstanding anything to the contrary herein, no Grantor shall have any
obligation to comply with the requirements of Section 4(a) through (d) unless
all Security Collateral in which the Grantors have any right, title or interest
has an aggregate fair market value in excess of $25,000,000 (the “Securities
Value Condition”), and no Grantor shall have any obligation to comply with the
requirements of Section 4(a) through (d) until 30 days have passed since the
satisfaction of the Securities Value Condition, whereupon the Grantors shall be
required to comply with the requirements of Section 4(a) through (d); provided,
however, the Grantors shall be permitted not to comply with the requirements of
Section 4(a) through (d) in respect of a portion of the Securities Collateral
with an aggregate fair market value not in excess of $25,000,000.

Section 5. Maintaining the Account Collateral. (a) If required to do so pursuant
to Section 2.03(g) of the Credit Agreement, the Company will maintain one or
more Cash Collateral Accounts with Bank of America.

(b) Except as set forth in the Credit Agreement, the Administrative Agent shall
have sole right to direct the disposition of funds with respect to any Cash
Collateral Account; and it shall be a term and condition of each Cash Collateral
Account, notwithstanding any term or condition to the contrary in any other
agreement relating to such Cash Collateral Account, that except as set forth in
the Credit Agreement, no amount (including, without limitation, interest on Cash
Equivalents credited thereto) will be paid or released to or for the account of,
or withdrawn by or for the account of, the Company or any other Person from such
Cash Collateral Account.

(c) The Administrative Agent may, at any time and without notice to, or consent
from, the Grantor, transfer, or direct the transfer of, funds from any Cash
Collateral Account to satisfy the Grantor’s obligations in respect of L/C
Obligations as set forth in Section 2.03(g) of the Credit Agreement.

Section 6. Investing of Amounts in any Cash Collateral Account. The
Administrative Agent will, subject to the provisions of Sections 5 and 21, from
time to time (a) invest amounts received with respect to any Cash Collateral
Account in such Cash Equivalents as the Company may select, such Cash
Equivalents to be credited to (A) such Cash Collateral Account or (B) in the
case of Cash Equivalents consisting of Securities Collateral, a securities
account in which the Administrative Agent is the securities intermediary or a
securities account subject to a Security Control Agreement, and (b) invest
interest paid on the Cash Equivalents referred to in clause (a) above, and
reinvest other proceeds of any such Cash

 

G-12

Form of Security Agreement



--------------------------------------------------------------------------------

Equivalents that may mature or be sold, in each case in such Cash Equivalents
selected and credited in the same manner. Interest and proceeds that are not
invested or reinvested in Cash Equivalents as provided above shall be deposited
and held in such Cash Collateral Account. In addition, the Administrative Agent
shall have the right at any time to exchange such Cash Equivalents for similar
Cash Equivalents of smaller or larger determinations, or for other Cash
Equivalents, credited to such Cash Collateral Account, as the case may be.

Section 7. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Loan or any other Obligation (other than contingent indemnification
obligations for which no claim has been asserted) of any Loan Party under any
Loan Document shall remain unpaid, any Letter of Credit shall be outstanding
(and not cash collateralized in an amount equal to 105% of the L/C Obligations
then outstanding), any Secured Hedge Agreement or Secured Cash Management
Agreement shall be in effect or any Lender shall have any Commitment:

(a) Except as otherwise permitted by Section 7(c), each Grantor will maintain
all (i) electronic chattel paper so that the Administrative Agent has control of
the electronic chattel paper in the manner specified in Section 9-105 of the UCC
and (ii) all transferable records, so that the Administrative Agent has control
of the transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA” );

(b) Except as otherwise permitted by Section 7(c), each Grantor will maintain
all letter-of-credit rights (including, without limitation, all letter-of-credit
rights associated with the letters of credit described in Schedule VIII) so that
the Administrative Agent has control of the letter-of-credit rights in the
manner specified in Section 9-107 of the UCC; and

(c) Notwithstanding anything to the contrary herein, no Grantor shall have any
obligation to comply with the requirements of Section 7(a) and (b) unless the
aggregate principal amount of all electronic chattel paper and tangible chattel
paper, the aggregate value of all transferable records and the aggregate face
amount of all letter-of-credit rights in which the Grantors have any right,
title or interest is in the aggregate in excess of $25,000,000 (the “Value
Condition”), and no Grantor shall have any obligation to comply with the
requirements of Section 7(a) and (b) until 30 days have passed since the
satisfaction of the Value Condition, whereupon the Grantors shall be required to
comply with the requirements of Section 7(a) and (b); provided, however, the
Grantors shall be permitted not to comply with the requirements of Section 7(a)
and (b) in respect of a portion of the Collateral described therein with an
aggregate principal amount, value or face amount, as the case may be, not in
excess of $25,000,000.

(d) Each Grantor will, within forty-five (45) days after the end of each fiscal
quarter of such Grantor, give notice to the Administrative Agent of any
commercial tort claim in excess of $2,500,000 that such Grantor has elected to
prosecute and will promptly thereafter execute or otherwise authenticate a
supplement to this Agreement, and otherwise take all necessary action, to
subject such commercial tort claim to the first priority security interest
created under this Agreement.

 

G-13

Form of Security Agreement



--------------------------------------------------------------------------------

Section 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

(a) As of the date hereof, such Grantor’s exact legal name, as defined in
Section 9-503(a) of the UCC, is correctly set forth in Schedule I hereto. As of
the date hereof, such Grantor’s only material trade names, domain names and
marks are listed on Schedule V hereto. As of the date hereof, such Grantor is
located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office in the state or jurisdiction set forth in Schedule I hereto. As
of the date hereof, the information set forth in Schedule I hereto with respect
to such Grantor is true and accurate in all material respects. Such Grantor has
not previously changed its name, location, chief executive office, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto within the last five years
prior to the date hereof, except as disclosed in Schedule IV hereto.

(b) As of the date hereof, the Grantors’ principal facilities are as set forth
in Del Monte Foods Company’s Form 10-K filed with the SEC on July 1, 2009. All
Security Collateral consisting of certificated securities and instruments have
been delivered to the Administrative Agent, to the extent required by Section 4
hereof. All originals of all tangible chattel paper have been delivered to the
Administrative Agent to the extent required by Section 7 hereof. None of the
Receivables or Agreement Collateral is evidenced by a promissory note or other
instrument that has not been delivered to the Administrative Agent if so
required by Section 4 hereof.

(c) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien of others, except for the security interest
created under this Agreement or permitted by Section 7.01 of the Credit
Agreement. No authorized and effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or, to such Grantor’s knowledge, any trade name of such Grantor as
debtor is on file in any recording office, except such as may have been filed in
favor of the Administrative Agent relating to the Loan Documents or as otherwise
permitted by the Credit Agreement.

(d) The Pledged Equity pledged by such Grantor hereunder, to the extent
consisting of shares of stock of a corporation, has been duly authorized and
validly issued and is fully paid and non-assessable. With respect to the Pledged
Equity that is an uncertificated security, to the extent required by Section 4
hereof, such Grantor has caused the issuer thereof either (i) to register the
Administrative Agent as the registered owner of such security or (ii) to agree
in an authenticated record with such Grantor and the Administrative Agent that
such issuer will comply with instructions with respect to such security
originated by the Administrative Agent without further consent of such Grantor.
If such Grantor is an issuer of Pledged Equity, such Grantor confirms that it
has received notice of such security interest.

(e) As of the date hereof, the Initial Pledged Equity pledged by such Grantor
constitutes the percentage of the issued and outstanding Equity Interests of the
issuers thereof indicated on Schedule II hereto. As of the date hereof, the
Initial Pledged Debt

 

G-14

Form of Security Agreement



--------------------------------------------------------------------------------

constitutes all of the outstanding indebtedness owed to such Grantor by the
issuers thereof and is outstanding in the principal amount indicated on
Schedule II hereto.

(f) All of the investment property (other than commodity contracts or commodity
accounts) owned by such Grantor as of the date hereof is listed on Schedule
5.08(e) to the Credit Agreement or Schedule VI hereto.

(g) [Intentionally Omitted]

(h) As of the date hereof and as of each date that Schedule VIII is required to
be amended pursuant hereto, such Grantor is not a beneficiary or assignee under
any letter of credit with a face value in excess of $1,000,000, other than the
letters of credit described in Schedule VIII hereto, as such Schedule VIII may
be amended from time to time by written notice from such Grantor to the
Administrative Agent (provided, however, that such Grantor shall only be
obligated to amend such Schedule VIII within forty-five (45) days after the end
of any fiscal quarter in which such Grantor has become a beneficiary or assignee
of any such letter of credit), and legal, binding and enforceable Consents to
Assignment of Letter of Credit Rights, in the form of the Consent to Assignment
of Letter of Credit Rights attached hereto as Exhibit F, are in effect for each
such letter of credit that constitutes Collateral, except to the extent control
over any such letter-of-credit right is not required by Section 7(b) hereof.

(i) This Agreement creates in favor of the Administrative Agent for the benefit
of the Secured Parties a valid security interest in the Collateral of such
Grantor, securing the payment of the Secured Obligations. When UCC financing
statements naming each Grantor, as debtor and the Administrative Agent, as
secured party, and identifying the Collateral have been filed with the Secretary
of State of the jurisdiction of incorporation of each Grantor, the security
interest created under this Agreement shall constitute a perfected security
interest in the Collateral described on such UCC financing statements to the
extent that a security interest therein may be perfected by filing pursuant to
the relevant UCC, prior to all other Liens and rights of others therein except
for Liens permitted by Section 7.01 of the Credit Agreement.

(j) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or, to any Grantor’s
knowledge, any other third party is required for (i) the grant by such Grantor
of the security interest granted hereunder or for the execution, delivery or
performance of this Agreement by such Grantor, (ii) the perfection (to the
extent that such perfection is required hereunder) or maintenance of the
security interest created hereunder (including the first priority nature of such
security interest, subject to Liens permitted by Section 7.01 of the Credit
Agreement), except for the filing of financing and continuation statements under
the UCC, the recordation of the Intellectual Property Security Agreements
referred to in Section 13(e) with the U.S. Patent and Trademark Office and the
U.S. Copyright Office and the actions described in Section 4 with respect to
Security Collateral or (iii) the exercise by the Administrative Agent of its
voting or other rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement, except (A) as may be required in
connection with the disposition of any portion of the Security

 

G-15

Form of Security Agreement



--------------------------------------------------------------------------------

Collateral by laws affecting the offering and sale of securities generally;
(B) (solely in the case of Collateral in which this Agreement does not require
that the Administrative Agent have a perfected security interest) for any steps
required for the Administrative Agent to obtain such a perfected security
interest; or (C) compliance with the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 to the extent required prior to the exercise of any remedies with
respect to the Pledged Equity.

(k) The Inventory that has been produced or distributed by such Grantor has been
produced in material compliance with all requirements of the Fair Labor
Standards Act.

(l) As to itself and its Intellectual Property Collateral:

(i) To such Grantor’s knowledge, the operation of such Grantor’s business as
currently conducted or as contemplated to be conducted and the use of the
Intellectual Property Collateral in connection therewith do not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party, except to the extent any such infringement,
misappropriation, dilution, misuse or other violation could not reasonably be
expected to result in a Material Adverse Effect.

(ii) Such Grantor is the exclusive owner of all right, title and interest in and
to such Grantor’s interests in the Intellectual Property Collateral, and is
entitled to use all Intellectual Property Collateral subject only to the terms
of the IP Agreements, except to the extent that the failure to so own such
Intellectual Property Collateral or to be so entitled to use such Intellectual
Property Collateral could not reasonably be expected to result in a Material
Adverse Effect.

(iii) The Intellectual Property Collateral set forth on Schedule V hereto
includes all material registered patents, patent applications, domain names,
trademark registrations and applications (excluding any intent-to-use trademark
applications), copyright registrations and applications and material IP
Agreements owned by such Grantor as of the date hereof.

(iv) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part, and to the best of such
Grantor’s knowledge, is valid and enforceable, except to the extent that any
such failure to subsist, invalidity or unenforceability could not reasonably be
expected to result in a Material Adverse Effect.

(v) Such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and taxes to maintain and protect its interest in
each and every such item of Intellectual Property Collateral in full force and
effect throughout the United States, and to protect and maintain its interest
therein including, without limitation, recordations of any of its interests in
the Patents and Trademarks with the U.S. Patent and Trademark Office, and
recordation of any of its interests in the Copyrights with the U.S. Copyright

 

G-16

Form of Security Agreement



--------------------------------------------------------------------------------

Office, except to the extent that any failure to make or perform such filings,
recording or other acts, to pay such required fees and taxes or to maintain and
protect such interest so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. Such Grantor has used proper
statutory notice in connection with its use of each patent, trademark and
copyright in the Intellectual Property Collateral, except to the extent that any
such failure to use proper statutory notice could not reasonably be expected to
result in a Material Adverse Effect.

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or to such Grantor’s knowledge threatened against such
Grantor (i) based upon or challenging or seeking to deny or restrict the
Grantor’s rights in or use of any of the Intellectual Property Collateral,
(ii) alleging that the Grantor’s rights in or use of the Intellectual Property
Collateral or that any services provided by, processes used by, or products
manufactured or sold by, such Grantor infringe, misappropriate, dilute, misuse
or otherwise violate any patent, trademark, copyright or any other proprietary
right of any third party, or (iii) alleging that the Intellectual Property
Collateral is being licensed or sublicensed in violation or contravention of the
terms of any license or other agreement if in any such case an adverse
determination could reasonably be expected to result in a Material Adverse
Effect. To such Grantor’s knowledge, no Person is engaging in any activity that
infringes, misappropriates, dilutes, misuses or otherwise violates the
Intellectual Property Collateral or the Grantor’s rights in or use thereof where
such activity could reasonably be expected to result in a Material Adverse
Effect. Except as set forth on Schedule V hereto, as of the date hereof, such
Grantor has not granted any material license, release, covenant not to sue,
non-assertion assurance, or other right to any Person with respect to any part
of the Intellectual Property Collateral. The consummation of the transactions
contemplated by the Loan Documents will not result in the termination or
material impairment of any of the material Intellectual Property Collateral.

(m) As of the date hereof, the Grantor has no commercial tort claims (as defined
in Section 9-102(13) of the UCC) of which it is aware other than those listed in
Schedule VII hereto.

Section 9. Further Assurances. (a) Each Grantor agrees that from time to time,
at the expense of such Grantor, such Grantor will promptly execute and deliver,
or otherwise authenticate, all further instruments and documents, and take all
further action that may be necessary or desirable, or that the Administrative
Agent may request, in order to perfect and protect any pledge or security
interest granted or purported to be granted by such Grantor hereunder or to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral of such Grantor. In furtherance of the
foregoing, each Grantor will promptly, upon the request of the Administrative
Agent, with respect to Collateral of such Grantor: (i) to the extent required by
the terms of Sections 4 through 8 hereof, inclusive, if any such Collateral
shall be evidenced by a promissory note or other instrument or chattel paper,
deliver and pledge to the Administrative Agent hereunder such note or instrument
or chattel paper duly indorsed and accompanied by duly executed instruments of
transfer or

 

G-17

Form of Security Agreement



--------------------------------------------------------------------------------

assignment, all in form and substance reasonably satisfactory to the
Administrative Agent; (ii) execute or authenticate and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Administrative Agent may
reasonably request, in order to perfect (to the extent that such perfection is
required hereunder) and preserve the security interest granted or purported to
be granted by such Grantor hereunder; provided, however, that no Grantor shall
be required to undertake or cause to be undertaken on its behalf any actions in
any foreign jurisdiction to perfect the security interest granted hereby in the
securities of any foreign issuer; (iii) deliver and pledge to the Administrative
Agent for benefit of the Secured Parties certificates representing Security
Collateral that constitutes certificated securities, accompanied by undated
stock or bond powers executed in blank to the extent required by Section 4
hereof; (iv) take all action necessary to ensure that the Administrative Agent
has control of Collateral consisting of deposit accounts, electronic chattel
paper, investment property, letter-of-credit rights and transferable records as
provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC and in Section 16
of UETA, in each case, solely to the extent contemplated by Sections 4 through 8
hereof, inclusive (in the case of deposit accounts, solely to the extent
required by Section 6.12(c) of the Credit Agreement); (v) at the request of the
Administrative Agent following the occurrence and during the continuance of a
Default, take all action to ensure that the Administrative Agent’s security
interest is noted on any certificate of ownership related to any Collateral
evidenced by a certificate of ownership to the extent that such Collateral has a
book value in excess of $250,000 or $1,000,000 in the aggregate for all such
Collateral; (vi) at the request of the Administrative Agent if so required by
Section 7 hereof, cause the Administrative Agent to be the beneficiary under all
letters of credit that constitute Collateral with all rights of a transferee
under Section 5-114(e) of the UCC; and (vii) deliver to the Administrative Agent
evidence that all other action that the Administrative Agent may deem reasonably
necessary or desirable in order to perfect (to the extent that such perfection
is required hereunder) and protect the security interest created by such Grantor
under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC or the granting clause of this
Agreement. A photocopy or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement where permitted by law. Each Grantor ratifies its
authorization for the Administrative Agent to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

(c) Each Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

Section 10. As to Equipment and Inventory. Each Grantor will furnish to the
Administrative Agent a statement respecting any loss or damage exceeding
$10,000,000 to any

 

G-18

Form of Security Agreement



--------------------------------------------------------------------------------

of the Equipment or Inventory of such Grantor, within forty-five (45) days after
the end of the fiscal quarter in which such loss or damage occurs.

Section 11. Insurance. (a) Each Grantor will, at its own expense, maintain with
financially sound and reputable independent insurers, insurance with respect to
the Equipment and Inventory constituting Collateral of such Grantor against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons. Each policy for
property damage insurance with respect to the Equipment and Inventory
constituting Collateral shall provide for all losses (except for losses of less
than $20,000,000 per occurrence) to be paid directly to the Administrative
Agent. Each such policy shall in addition (i) name such Grantor and the
Administrative Agent as insured parties thereunder (without any representation
or warranty by or obligation upon the Administrative Agent) as their interests
may appear, (ii) provide that there shall be no recourse against the
Administrative Agent for payment of premiums or other amounts with respect
thereto and (iii) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer. Each Grantor will, if so requested by the Administrative Agent, deliver
to the Administrative Agent original or duplicate policies of such insurance
and, as often as the Administrative Agent may reasonably request (which shall
not be more often than once in any calendar year unless an Event of Default
shall have occurred and be continuing), a report of a reputable insurance broker
with respect to such insurance. Further, each Grantor will, at the request of
the Administrative Agent after the occurrence and during the continuance of an
Event of Default, duly execute and deliver instruments of assignment of such
insurance policies to comply with the requirements of Section 10 and cause the
insurers to acknowledge notice of such assignment.

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance.

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Administrative Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Administrative Agent to the applicable Grantor. Upon the occurrence and
during the continuance of a Default under Section 8.01(a), (f) or (g) of the
Credit Agreement or an Event of Default, to the extent that (i) the amount of
any such insurance payments exceeds the cost of any repair, replacement or
restoration, or (ii) such insurance payments are not otherwise required by the
applicable Grantor to complete any repair, replacement or restoration required
hereunder, the Administrative Agent will not be required to release the amount
thereof to such Grantor and may hold or continue to hold such amount in a cash
collateral account as additional security for the Secured Obligations of such
Grantor (except that the Administrative Agent will release to such Grantor any
such amount if and to the extent that any prepayment of Obligations is required
under the Credit Agreement in connection with the receipt of such amount and
such prepayment has been made).

Section 12. Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts. (a) No Grantor will change its name, type of
organization, jurisdiction of organization, organizational identification number
or location

 

G-19

Form of Security Agreement



--------------------------------------------------------------------------------

(within the meaning of Section 9-307 of the UCC) from those set forth in
Section 8(a) of this Agreement without first giving at least 15 days’ prior
written notice to the Administrative Agent (provided, that in the case of a
change resulting from a merger not otherwise prohibited under the terms of the
Credit Agreement, the notice may be given simultaneously with such merger) and
taking all action required by the Administrative Agent for the purpose of
perfecting (to the extent that such perfection is required hereunder) or
protecting the security interest granted by this Agreement. Each Grantor will
permit representatives of the Administrative Agent at reasonable times upon
reasonable prior notice during normal business hours to inspect and make
abstracts from its records and other documents relating to the Collateral. If a
Grantor does not have an organizational identification number and later obtains
one, it will forthwith notify the Administrative Agent of such organizational
identification number.

(b) [Intentionally Omitted]

(c) Except as otherwise provided in this clause (c), each Grantor will continue
to collect, at its own expense, all amounts due or to become due such Grantor
under the Assigned Agreements, Receivables and Related Contracts. In connection
with such collections, such Grantor may take (and, at the Administrative Agent’s
written direction after the occurrence and during the continuance of a Default
under Section 8.01(a), (f) or (g) of the Credit Agreement or an Event of
Default, will take) such action as such Grantor or the Administrative Agent may
deem necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Administrative
Agent shall have the right at any time after the occurrence and during the
continuance of an Event of Default, upon written notice to such Grantor of its
intention to do so, to notify the account debtors under any Assigned Agreements,
Receivables and Related Contracts of the assignment of such Assigned Agreements,
Receivables and Related Contracts to the Administrative Agent and to direct such
account debtors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Administrative Agent and, upon such
notification and at the expense of such Grantor, to enforce collection of any
such Assigned Agreements, Receivables and Related Contracts, to adjust, settle
or compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements, Receivables and Related Contracts,
including, without limitation, those set forth set forth in Section 9-607 of the
UCC. After receipt by any Grantor of the notice from the Administrative Agent
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Assigned Agreements, Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) to be deposited in a cash collateral account
and either (A) released to such Grantor so long as no Event of Default shall
have occurred and be continuing or (B) if any Event of Default shall have
occurred and be continuing, applied as provided in Section 21(b) and (ii) such
Grantor will not, without the written consent of the Administrative Agent,
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Assigned Agreement or Related Contract, release wholly or partly any
account debtor or obligor thereof, or allow any credit or discount thereon. No
Grantor will permit or consent to the subordination of its right to payment
under any of the Assigned Agreements, Receivables and Related Contracts to any
other indebtedness or

 

G-20

Form of Security Agreement



--------------------------------------------------------------------------------

obligations of the account debtor or obligor thereof unless such Grantor deems
such subordination advisable in the exercise of its reasonable business
judgment.

Section 13. As to Intellectual Property Collateral. (a) With respect to each
item of its Intellectual Property Collateral, each Grantor agrees to take, at
its expense, all necessary steps, including, without limitation, in the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other
governmental authority, to (i) maintain the validity and enforceability of such
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each patent, trademark, or copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings, unless in any such case the failure to so maintain
or pursue the registration and maintenance of any such Intellectual Property
Collateral could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Grantor shall, without the written consent
of the Administrative Agent, discontinue use of or otherwise abandon any
Intellectual Property Collateral, or abandon any right to file an application
for patent, trademark, or copyright, unless in any such case such Grantor shall
have previously determined that such use or the pursuit or maintenance of such
Intellectual Property Collateral is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect.

(b) Each Grantor agrees, within forty-five (45) days after the end of each
fiscal quarter, to notify the Administrative Agent if such Grantor becomes aware
during such fiscal quarter (i) that any item of the Intellectual Property
Collateral may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding such
Grantor’s ownership of any of the Intellectual Property Collateral or its right
to register the same or to keep and maintain and enforce the same, or (ii) of
any adverse determination or the institution of any proceeding (including,
without limitation, the institution of any proceeding in the U.S. Patent and
Trademark Office or any court) regarding any item of the Intellectual Property
Collateral and, in each case, such occurrence could reasonably be expected to
result in a Material Adverse Effect.

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall, within forty-five (45) days after the end of
the fiscal quarter in which such Grantor becomes so aware, notify the
Administrative Agent and shall take such actions, at its expense, as such
Grantor reasonably determines to be appropriate under the circumstances to
protect or enforce such Intellectual Property Collateral, including, without
limitation, suing for infringement or misappropriation and for an injunction
against such infringement or misappropriation.

(d) [Intentionally Omitted]

 

G-21

Form of Security Agreement



--------------------------------------------------------------------------------

(e) With respect to its registered Intellectual Property Collateral and
applications therefor as of the date hereof, each Grantor agrees to execute or
otherwise authenticate an agreement, in substantially the form set forth in
Exhibit D hereto or otherwise in form and substance reasonably satisfactory to
the Administrative Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to the Administrative Agent in
such Intellectual Property Collateral with the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(f) Each Grantor agrees that should it obtain an ownership interest in any item
of the type set forth in Section 1(g) that is not on the date hereof a part of
the Intellectual Property Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto, and
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill symbolized thereby, shall automatically become part of
the Intellectual Property Collateral subject to the terms and conditions of this
Agreement with respect thereto. Within forty-five (45) days after the end of
each fiscal quarter of any Grantor, such Grantor shall give written notice to
the Administrative Agent identifying the After-Acquired Intellectual Property
acquired since the delivery of the last such report, and such Grantor shall
contemporaneously therewith execute and deliver to the Administrative Agent with
such written notice, or otherwise authenticate, an agreement substantially in
the form of Exhibit E hereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent (an “IP Security Agreement Supplement”)
covering such After-Acquired Intellectual Property which IP Security Agreement
Supplement shall be recorded with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.

Section 14. Voting Rights; Dividends; Etc. (a) So long as no Event of Default
shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise, in the use of its reasonable
business judgment, any and all voting and other consensual rights pertaining to
the Security Collateral of such Grantor or any part thereof for any purpose.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents.

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon written notice to such Grantor
by the Administrative Agent, cease and (y) to receive the dividends, interest
and other distributions that it would otherwise be authorized to receive and
retain pursuant to Section 14(a)(ii) shall, upon written notice to such Grantor
by the Administrative Agent, cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise or refrain from exercising such voting and other consensual rights and
to receive and hold as Security Collateral such dividends, interest and other
distributions.

 

G-22

Form of Security Agreement



--------------------------------------------------------------------------------

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

(iii) The Administrative Agent shall be authorized to send to each Securities
Intermediary as defined in and under any Security Control Agreement a Notice of
Exclusive Control as defined in and under such Security Control Agreement.

Section 15. As to the Assigned Agreements. Each Grantor hereby consents on its
behalf and on behalf of its Subsidiaries to the assignment and pledge to the
Administrative Agent for benefit of the Secured Parties of each Assigned
Agreement to which it is a party by any other Grantor hereunder.

Section 16. Payments Under the Assigned Agreements. (a) Each Grantor agrees
that, after the occurrence of any payment default or after the Lenders have
elected to exercise their remedies under Section 8.02 of the Credit Agreement,
all payments due or to become due under or in connection with any Assigned
Agreement will be made directly to a cash collateral account or as otherwise
directed by the Administrative Agent.

(b) All moneys received or collected pursuant to Section 16(a) above shall be
applied as provided in Section 21(b).

Section 17. As to Letter-of-Credit Rights. Upon the occurrence and during the
continuance of an Event of Default, each Grantor will, promptly upon written
request by the Administrative Agent, (i) notify (and such Grantor hereby
authorizes the Administrative Agent to notify) the issuer and each nominated
person with respect to each of the Related Contracts consisting of letters of
credit that the proceeds thereof have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of letter of
credit.

Section 18. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise,

 

G-23

Form of Security Agreement



--------------------------------------------------------------------------------

from time to time in the Administrative Agent’s discretion from and after the
occurrence and during the continuance of an Event of Default, to take any action
and to execute any instrument that the Administrative Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation:

(a) if such Grantor has failed to do so, to obtain and adjust insurance required
to be paid to the Administrative Agent pursuant to Section 11,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

Section 19. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Administrative Agent incurred in
connection therewith shall be payable by such Grantor under Section 22.

Section 20. The Administrative Agent’s Duties. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

(b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Security Agreement to have been made to
such Subagent, in

 

G-24

Form of Security Agreement



--------------------------------------------------------------------------------

addition to the Administrative Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Administrative Agent,
with all rights, powers, privileges, interests and remedies of the
Administrative Agent hereunder with respect to such Collateral, and (iii) the
term “Administrative Agent,” when used herein in relation to any rights, powers,
privileges, interests and remedies of the Administrative Agent with respect to
such Collateral, shall include such Subagent; provided, however, that no such
Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Administrative Agent.

Section 21. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable; (iii) occupy any premises owned or leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation; and
(iv) exercise any and all rights and remedies of any of the Grantors under or in
connection with the Collateral, or otherwise in respect of the Collateral,
including, without limitation, (A) any and all rights of such Grantor to demand
or otherwise require payment of any amount under, or performance of any
provision of, the Assigned Agreements, the Receivables, the Related Contracts
and the other Collateral, (B) withdraw, or cause or direct the withdrawal, of
all funds with respect to the Account Collateral and (C) exercise all other
rights and remedies with respect to the Assigned Agreements, the Receivables,
the Related Contracts and the other Collateral, including, without limitation,
those set forth in Section 9-607 of the UCC. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

(b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of,

 

G-25

Form of Security Agreement



--------------------------------------------------------------------------------

collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 22) by the Administrative Agent for the ratable benefit of
the Secured Parties against, all or any part of the Secured Obligations, in the
following manner:

(i) first, paid to the Agents for any amounts then owing to the Agents pursuant
to Section 11.04 of the Credit Agreement or otherwise under the Loan Documents,
ratably in accordance with such respective amounts then owing to the Agents; and

(ii) second, ratably (A) paid to the Lenders, the Hedge Banks and the Cash
Management Banks for any amounts then owing to them, in their capacities as
such, under the Loan Documents, ratably in accordance with such respective
amounts then owing to such Lenders, Hedge Banks and Cash Management Banks,
provided that, for purposes of this Section 21, the amount owing to any such
Hedge Bank pursuant to any Secured Hedge Agreement to which it is a party (other
than any amount theretofore accrued and unpaid) shall be deemed to be equal to
the Swap Termination Value therefor and (B) deposited as Collateral in a Cash
Collateral Account up to an amount equal to 105% of the aggregate Outstanding
Amount of all outstanding L/C Obligations, provided further that in the event
that any such Letter of Credit is drawn, the Administrative Agent shall pay to
the Issuing Bank that issued such Letter of Credit the amount held in such Cash
Collateral Account in respect of such Letter of Credit, provided further that,
to the extent that any such Letter of Credit shall expire or terminate undrawn
and as a result thereof the amount of the Collateral in such Cash Collateral
Account shall exceed 105% of the aggregate Outstanding Amount of all then
outstanding L/C Obligations, such excess amount of such Collateral shall be
applied in accordance with the remaining order of priority set out in this
Section 21(b).

Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Administrative Agent, shall be segregated from
other funds of such Grantor and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
indorsement).

(d) The Administrative Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.

 

G-26

Form of Security Agreement



--------------------------------------------------------------------------------

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and such
Grantor shall supply to the Administrative Agent or its designee such Grantor’s
know-how and expertise, and documents and things relating to any Intellectual
Property Collateral subject to such sale or other disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property Collateral and to the manufacture, distribution,
advertising and sale of products and services of such Grantor.

(f) The Administrative Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 21, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral any information
in its possession relating to such Security Collateral.

Section 22. Indemnity and Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, each Grantor shall indemnify and hold each
Indemnitee harmless from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
charges, expenses and disbursements (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) of any kind or nature
whatsoever (excluding costs and expenses specifically referred to in
Section 11.04 of the Credit Agreement) which may at any time (including at any
time following repayment of the Loans, the termination of the Letters of Credit
and the termination, resignation or replacement of any Agent or replacement of
any Lender) be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with the execution,
delivery, enforcement, performance or administration of this Agreement or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby or the consummation of the transactions
contemplated hereby or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of any
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such Indemnified Liabilities (i) are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(ii) result from a claim brought by the Company or any other Loan Party against
such Indemnitee for material breach of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Company or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the use by others of
this Agreement or any other agreement, letter or instrument delivered in
connection with the transactions contemplated hereby transmitted through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its officers, directors or employees.
In no event

 

G-27

Form of Security Agreement



--------------------------------------------------------------------------------

shall any Indemnitee have any liability for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages)
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the date
hereof). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 22 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not an Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this Section 22
shall be payable within ten Business Days after demand therefor. The agreements
in this Section 22 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations. The
Administrative Agent and each Lender agrees that in the event that any
investigation, litigation or proceeding is asserted or threatened in writing or
instituted against it or any other Indemnitee, or any remedial, removal or
response action which is requested of it or any other Indemnitee, for which the
Administrative Agent or such Lender may desire indemnity or defense hereunder,
the Administrative Agent or such Lender shall notify the Company in writing of
such event; provided that failure to so notify the Company shall not affect the
right of the Administrative Agent or such Lender to seek indemnification under
this Section.

(b) Each Grantor will upon demand pay to the Administrative Agent the amount of
any and all reasonable expenses, including, without limitation, the reasonable
fees and expenses of its counsel and of any experts and agents, that the
Administrative Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iv) the failure
by such Grantor to perform or observe any of the provisions hereof.

Section 23. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment or
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder, and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, and each reference in this Agreement and
the other Loan Documents to the “Collateral” shall also mean

 

G-28

Form of Security Agreement



--------------------------------------------------------------------------------

and be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

Section 24. Notices, Etc. (a) Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,
faxed or delivered, if to any Grantor, addressed to it at the address, facsimile
number or (subject to clause (c) below), electronic mail address set forth
opposite its name on the signature pages hereof, if to any Agent or any Lender,
at its address, facsimile number or (subject to clause (c) below), electronic
mail address specified in Section 11.02 of the Credit Agreement, if to any Hedge
Bank party to any Secured Hedge Agreement, at its address, facsimile number or
(subject to clause (c) below), electronic mail address specified in the Secured
Hedge Agreement to which it is a party, if to any Cash Management Bank party to
any Secured Cash Management Agreement, at its address, facsimile number or
(subject to clause (c) below), electronic mail address specified in the Secured
Cash Management Agreement to which it is a party, or, as to any party, at such
other address as shall be designated by such party in a written notice to each
other party. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the mails, postage prepaid; (C) if delivered by
facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of clause (c) below), when delivered. In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. This Agreement may be
transmitted and/or signed by facsimile or other electronic imaging means. The
effectiveness of such document and signatures shall, subject to applicable law,
have the same force and effect as manually signed original and shall be binding
on each Grantor. The Administrative Agent may also require that any such
document and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any such document or signature.

(c) Limited Use of Electronic Mail. Notices and other communications to the
Administrative Agent hereunder may be delivered or furnished by electronic
communications (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent and each Grantor. The
Administrative Agent or any Grantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Section 25. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral of each Grantor party hereto and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) the termination in full of the Commitments and
(iii) the termination or expiration of all Letters of Credit, all Secured Hedge
Agreements and all Secured

 

G-29

Form of Security Agreement



--------------------------------------------------------------------------------

Cash Management Agreements (or, in the case of Letters of Credit, the cash
collateralization thereof in an amount equal to 105% of the face value thereof),
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors, transferees
and assigns; provided, however, that upon any Grantor ceasing to be a Guarantor
pursuant to the terms of the Credit Agreement or the Guaranty (whether by a
permitted disposition of the Equity Interests in such Grantor or otherwise),
this Agreement and all related Collateral Documents will terminate as to such
Grantor. Without limiting the generality of the foregoing clause (c), any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise, in each case as provided in Section 11.06 of the Credit
Agreement.

Section 26. Release; Termination. (a) (x) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), and (y) upon the occurrence of the Collateral Release Date,
the Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that, in the case of a release pursuant to
clause (x) above, (i) such Grantor shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release, a
certificate of such Grantor to the effect that the transaction is in compliance
with the Loan Documents together with a form of release for execution by the
Administrative Agent and (ii) the proceeds of any such sale, lease, transfer or
other disposition required to be applied, or any payment to be made in
connection therewith, in accordance with Section 2.05 of the Credit Agreement
shall, to the extent so required, be paid or made to, or in accordance with the
instructions of, the Administrative Agent when and as required under
Section 2.05 of the Credit Agreement. Notwithstanding any other provision herein
to the contrary, upon the consummation of any Qualified Receivables Transaction
(including without limitation any sales, conveyances or other transfers of
Receivables Program Assets thereunder), the security interest granted hereunder
in any Receivables Program Assets subject to such Qualified Receivables
Transaction shall be automatically released.

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), (ii) the termination in full of the Commitments and
(iii) the termination or expiration of all Letters of Credit , all Secured Hedge
Agreements and all Secured Cash Management Agreements (or, in the case of
Letters of Credit, the Cash Collateralization thereof in an amount equal to 105%
of the face value thereof), the pledge and security interest granted hereby
shall terminate and all rights to the Collateral shall revert to the applicable
Grantor. In addition, upon any Grantor ceasing to be a Guarantor pursuant to the
terms of the Credit Agreement or the Guaranty (whether by a permitted
disposition of the Equity Interests in such Grantor or otherwise), the pledge
and security interest granted hereby and by each other applicable Collateral
Document shall terminate with respect to the Collateral of such Grantor and all
rights to such Collateral shall revert to such Grantor. Upon any such
termination as contemplated in

 

G-30

Form of Security Agreement



--------------------------------------------------------------------------------

this Section 26(b), the Administrative Agent will, at the applicable Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

Section 27. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

Section 28. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

Section 29. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

G-31

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:   DEL MONTE CORPORATION One Market @ The Landmark     San
Francisco, CA 94105     Attn: Treasurer   By       Name:     Title:  

With a copy to:

One Market @ The Landmark

San Francisco, CA 94105

Attn: General Counsel

 

G-32

Form of Security Agreement



--------------------------------------------------------------------------------

Address for Notices:   DEL MONTE FOODS COMPANY One Market @ The Landmark     San
Francisco, CA 94105     Attn: Treasurer   By       Name:     Title:  

With a copy to:

One Market @ The Landmark

San Francisco, CA 94105

Attn: General Counsel

 

G-33

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION

NUMBER

 

Grantor

   Location    Chief
Executive
Office    Type of
Organization    Jurisdiction of
Organization    Organizational
I.D. No.

 

G-34

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

Part I

 

Grantor

   Issuer    Class of
Equity
Interest    Par Value    Certificate
No(s)    Number
of Shares    Percentage
of
Outstanding
Shares                                                                        
                                                     

Part II

 

Grantor

   Debt
Issuer    Description of
Debt    Debt Certificate
No(s).    Final
Maturity    Outstanding
Principal
Amount                                                                        
                                

 

G-35

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

[INTENTIONALLY OMITTED]

 

G-36

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

CHANGES IN NAME, LOCATION, ETC.

Changes in the Grantor’s Name (including new grantor with a new name and names
associated with all predecessors in interest of the Grantor)

Changes in the Grantor’s Location

Changes in the Grantor’s Chief Executive Office

Changes in the Type of Organization

Changes in the Jurisdiction of Organization

Changes in the Organizational Identification Number

 

G-37

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

INTELLECTUAL PROPERTY

I. Patents

 

Grantor

   Patent
Titles    Country    Patent No.    Applic. No.    Filing Date    Issue Date

II. Domain Names and Trademarks

 

Grantor

   Domain
Name/
Mark    Country    Mark    Reg.
No.    Applic.
No.    Filing
Date    Issue
Date

III. Trade Names

 

Names

    

IV. Copyrights

 

Grantor

   Title of
Work    Country    Title    Reg. No.    Applic. No.    Filing
Date    Issue
Date

V. IP Agreements

 

Grantor

   IP Agreements     

 

G-38

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule VI to the

Security Agreement

SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

I.

Securities Accounts:

 

Grantor

   Account
Number    Account
Title    Name and Address of
Securities Intermediary         

II.

Commodity Accounts:

 

Broker

   Account
Number    Account
Title    Address         

 

G-39

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule VII to the

Security Agreement

COMMERCIAL TORT CLAIMS

[Describe nature of claim(s)-see Comment 5 to UCC Section 9-108]

 

G-40

Form of Security Agreement



--------------------------------------------------------------------------------

Schedule VIII to the

Security Agreement

LETTERS OF CREDIT

 

Beneficiary

(Grantor)

   Issuer    Nominated
Person    Account
Party    Number    Maximum
Available
Amount    Date                                                                  
                                                                                
              

 

G-41

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

Bank of America, N.A. (“Bank of America”),

as the Administrative Agent for the

Secured Parties referred to in the

Credit Agreement referred to below

 

 

 

Attn:

 

 

Del Monte Corporation

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of January 29, 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Del Monte Corporation, a Delaware
corporation, as the borrower, Del Monte Foods Company, a Delaware corporation,
the Lenders party thereto, Bank of America, N.A. (“Bank of America”), as
administrative agent, swing line lender and L/C issuer, Barclays Capital, the
investment banking division of Barclays Bank PLC and BMO Capital Markets, as
co-syndication agents and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
New York Branch, SunTrust Bank and U.S. Bank National Association, as
co-documentation agents and (ii) the Security Agreement dated January 29, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of Bank of America, as Administrative Agent (together with any
successor Administrative Agent appointed pursuant to Article IX of the Credit
Agreement, the “Administrative Agent”) for the Secured Parties. Terms defined in
the Credit Agreement or the Security Agreement and not otherwise defined herein
are used herein as defined in the Credit Agreement or the Security Agreement.

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
Agreement.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Obligations of the undersigned now
or hereafter existing

 

G-42

Form of Security Agreement



--------------------------------------------------------------------------------

under or in respect of the Loan Documents, in each case whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through VIII to Schedules I through
VIII, respectively, to the Security Agreement, and the undersigned hereby
certifies, as of the date first above written, that such supplemental schedules
are complete and correct in all material respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 8 of the Security Agreement (as
supplemented by the attached supplemental schedules) to the same extent as each
other Grantor.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

SECTION 6. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By      Title:     Address for
notices:  

 

 

 

 

 

 

G-43

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit B to the

Security Agreement

[INTENTIONALLY OMITTED]

 

G-44

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit C to the

Security Agreement

FORM OF SECURITY CONTROL AGREEMENT

CONTROL AGREEMENT dated as of                 ,         , among
                        , a                  (the “Grantor”), Bank of America,
N.A., as Administrative Agent (the “Secured Party”), and                     , a
                 (“                    ”), as securities intermediary (the
“Securities Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Secured Party a security interest (the “Security
Interest”) in account no.                      maintained by the Securities
Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the State of New York (the “N.Y. Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Securities Intermediary represent and
warrant to, and agree with, the Grantor and the Secured Party that:

(a) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

(b) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

(c) The State of New York is, and will continue to be, the Securities
Intermediary’s jurisdiction for purposes of Section 8-110(e) of the N.Y. Uniform
Commercial Code so long as the Security Interest shall remain in effect.

(d) Exhibit A attached hereto is a statement of the property credited to the
Account on the date hereof.

(e) The Grantor and the Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

 

G-45

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 2. Control by Secured Party. The Securities Intermediary will comply
with all notifications it receives directing it to transfer or redeem any
property in the Account (each an “Entitlement Order”) or other directions
concerning the Account (including, without limitation, directions to distribute
to the Secured Party proceeds of any such transfer or redemption or interest or
dividends on property in the Account) originated by the Secured Party without
further consent by the Grantor or any other person.

SECTION 3. Grantor’s Rights in Account.

(a) Except as otherwise provided in this Section 3, the Securities Intermediary
will comply with Entitlement Orders originated by the Grantor without further
consent by the Secured Party.

(b) Until the Securities Intermediary receives a notice from the Secured Party
that the Secured Party will exercise exclusive control over the Account (a
“Notice of Exclusive Control”), the Securities Intermediary may distribute to
the Grantor all interest and regular cash dividends on property in the Account.

(c) If the Securities Intermediary receives from the Secured Party a Notice of
Exclusive Control, the Securities Intermediary will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property in the
Account.

SECTION 4. Priority of Secured Party’s Security Interest. (a) The Securities
Intermediary subordinates in favor of the Secured Party any security interest,
lien, or right of setoff it may have, now or in the future, against the Account
or property in the Account, except that the Securities Intermediary will retain
its prior lien on property in the Account to secure payment for property
purchased for the Account and normal commissions and fees for the Account.

(b) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims. (a) The
Securities Intermediary will send copies of all statements and confirmations for
the Account simultaneously to the Grantor and the Secured Party.

(b) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Secured Party and the Grantor of such
claim or interest.

 

G-46

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 6. The Securities Intermediary’s Responsibility. (a) Except for
permitting a withdrawal, delivery, or payment in violation of Section 3, the
Securities Intermediary will not be liable to the Secured Party for complying
with Entitlement Orders or other directions concerning the Account from the
Grantor that are received by the Securities Intermediary before the Securities
Intermediary receives and has a reasonable opportunity to act on a Notice of
Exclusive Control.

(b) The Securities Intermediary will not be liable to the Grantor or the Secured
Party for complying with a Notice of Exclusive Control or with an Entitlement
Order or other direction concerning the Account originated by the Secured Party,
even if the Grantor notifies the Securities Intermediary that the Secured Party
is not legally entitled to issue the Notice of Exclusive Control or Entitlement
Order or such other direction unless the Securities Intermediary takes the
action after it is served with an injunction, restraining order, or other legal
process enjoining it from doing so, issued by a court of competent jurisdiction,
and had a reasonable opportunity to act on the injunction, restraining order or
other legal process.

(c) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the N.Y. Uniform Commercial Code. In particular, the Securities
Intermediary need not investigate whether the Secured Party is entitled under
the Secured Party’s agreements with the Grantor or Secured Party to give an
Entitlement Order or other direction concerning the Account or a Notice of
Exclusive Control. The Securities Intermediary may rely on notices and
communications it believes given by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence or willful misconduct.

SECTION 8. Termination; Survival. (a) The Secured Party may terminate this
Agreement by notice to the Securities Intermediary and the Grantor. If the
Secured Party notifies the Securities Intermediary that the Security Interest
has terminated, this Agreement will immediately terminate.

(b) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Secured Party and the Grantor, provided that before such
termination the Securities Intermediary and the Grantor shall make arrangements
to transfer the property in the Account to another securities intermediary that
shall have executed, together with the Grantor, a control agreement in favor of
the Secured Party in respect of such property in substantially the form of this
Agreement or otherwise in form and substance satisfactory to the Secured Party.

(c) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement and the Account will be governed by the
law of the State of New York. The Securities Intermediary and the Grantor may

 

G-47

Form of Security Agreement



--------------------------------------------------------------------------------

not change the law governing the Account without the Secured Party’s express
prior written agreement.

SECTION 10. Entire Agreement. This Agreement is the entire agreement, and
supersedes any prior agreements, and contemporaneous oral agreements, of the
parties concerning its subject matter.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Securities Intermediary agrees with the
Secured Party and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account will be
treated as financial assets under Article 8 of the N.Y. Uniform Commercial Code.

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties and will be
effective on receipt.

SECTION 14. Binding Effect. This Agreement shall become effective when it shall
have been executed by the Grantor, the Secured Party, and the Securities
Intermediary, and thereafter shall be binding upon and inure to the benefit of
the Grantor, the Secured Party and the Securities Intermediary and their
respective successors and assigns.

SECTION 15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[NAME OF GRANTOR] By  

 

Title:   Address:

 

 

 

G-48

Form of Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By  

 

Title:   Address:

 

 

[NAME OF SECURITIES INTERMEDIARY] By  

 

Title:   Address:

 

 

 

G-49

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit D to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated                 ,         , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America, N.A. (“Bank of America”), as Administrative Agent (the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referred to
below).

WHEREAS, Del Monte Corporation, a Delaware corporation, has entered into a
Credit Agreement dated as of January 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Del Monte Corporation, a Delaware corporation, as the borrower, Del Monte
Foods Company, a Delaware corporation, the Lenders party thereto, Bank of
America, N.A. (“Bank of America”), as administrative agent, swing line lender
and L/C issuer, Barclays Capital, the investment banking division of Barclays
Bank PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S.
Bank National Association, as co-documentation agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

WHEREAS, as a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Lenders under the Credit Agreement and the entry into
Secured Hedge Agreements by the Hedge Banks and Secured Cash Management
Agreements by the Cash Management Banks from time to time, each Grantor has
executed and delivered that certain Security Agreement dated January 29, 2010
made by the Grantors to Bank of America, as the Administrative Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the U.S. Patent and Trademark Office, the United
States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in all
of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the registered patents and patent applications set forth in Schedule A
hereto (the “Patents”);

 

G-50

Form of Security Agreement



--------------------------------------------------------------------------------

(ii) the registered trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) all copyrights, whether registered or unregistered, now owned or hereafter
acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

SECTION 3. Recordation. Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents and the Commissioner for Trademarks
and any other applicable government officer record this IP Security Agreement.

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement. Each
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Collateral are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

 

G-51

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

DEL MONTE CORPORATION

By

 

 

Name:

 

Title:

 

Address for Notices:

 

 

 

[NAME OF GRANTOR]

By

 

 

Name:

 

Title:

 

Address for Notices:

 

 

 

[NAME OF GRANTOR]

By

 

 

Name:

 

Title:

 

Address for Notices:

 

 

 

[ETC.]

 

G-52

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit E to the

Security Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated                 ,         , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Bank of America,
N.A. (“Bank of America”), as Administrative Agent (the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below).

WHEREAS, Del Monte Corporation, a Delaware corporation, has entered into a
Credit Agreement dated as of January 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Del Monte Corporation, a Delaware corporation, as the borrower, Del Monte
Foods Company, a Delaware corporation, the Lenders party thereto, Bank of
America, N.A. (“Bank of America”), as administrative agent, swing line lender
and L/C issuer, Barclays Capital, the investment banking division of Barclays
Bank PLC and BMO Capital Markets, as co-syndication agents and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., New York Branch, SunTrust Bank and U.S.
Bank National Association, as co-documentation agents. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

WHEREAS, pursuant to the Credit Agreement, the Grantor and certain other Persons
have executed and delivered that certain Security Agreement dated January 29,
2010 made by the Grantor and such other Persons to Bank of America, as the
Administrative Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated January 29, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Collateral”):

(i) the registered patents and patent applications set forth in Schedule A
hereto (the “Patents”);

 

G-53

Form of Security Agreement



--------------------------------------------------------------------------------

(ii) the registered trademark and service mark registrations and applications
set forth in Schedule B hereto (provided that no security interest shall be
granted in United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) all any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Supplement to Security Agreement. Schedule V to the Security
Agreement is, effective as of the date hereof, hereby supplemented to add to
such Schedule the Additional Collateral.

SECTION 3. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 4. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Security
Agreement. The Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the
Administrative Agent with respect to the Additional Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.

 

G-54

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

[NAME OF GRANTOR] By  

 

Name:   Title:   Address for Notices:

 

 

 

 

G-55

Form of Security Agreement



--------------------------------------------------------------------------------

Exhibit F to the

Security Agreement

FORM OF CONSENT TO ASSIGNMENT OF LETTER OF CREDIT RIGHTS

 

To: BANK OF AMERICA, N.A., as Administrative Agent

[                                         ]

[                                         ]

[                                         ]

[INSERT NAME OF BENEFICIARY], as Beneficiary

[                                         ]

[                                         ]

[                                         ]

We refer to the [INSERT ALL IDENTIFYING INFORMATION WITH RESPECT TO RELEVANT
LETTER OF CREDIT] (as it may be amended, supplemented or otherwise modified from
time to time, the “Letter of Credit”), a true copy of which is attached hereto.
The Letter of Credit has been established in favor of [INSERT NAME OF
BENEFICIARY], as beneficiary (the “Beneficiary”), and we are the [issuing bank
(the “Issuing Bank”)][nominated person (the “Nominated Person”)] required to
give value thereunder pursuant to one [or more] drawing[s] upon the satisfaction
of the conditions stated in the Letter of Credit. The liability of the [Issuing
Bank][Nominated Person] for action or omissions under the Letter of Credit is
governed by the laws of [INSERT RELEVANT JURISDICTION], as chosen by agreement
in the Letter of Credit. The signatories to this consent letter are the only
persons obligated to give value under the Letter of Credit.

We hereby confirm that there is no term in the Letter of Credit or other
restriction which prohibits, restricts or requires any person’s consent to the
Beneficiary’s assignment of or creation of a security interest in the rights to
payment or performance under the Letter of Credit. We hereby consent to and
acknowledge the assignment by the Beneficiary of all proceeds of and rights to
payment and performance under the Letter of Credit in favor of Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”) pursuant to the
Security Agreement dated as of January 29, 2010 executed by the Beneficiary and
other parties thereto, as Grantors, in favor of the Administrative Agent, as
such agreement may be amended, amended and restated, supplemented or otherwise
modified from time to time (the “Security Agreement”).

 

G-56

Form of Security Agreement



--------------------------------------------------------------------------------

We hereby agree to pay, irrespective of, and without deduction for, any
counterclaim, defense, recoupment or set-off, all proceeds of the Letter of
Credit that would otherwise be paid to the Beneficiary directly to the
Administrative Agent to the following account:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

We hereby confirm and agree that the Letter of Credit is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects and that the Administrative Agent shall have no liability or obligation
under or with respect to the Letter of Credit or any document related thereto as
a result of this consent letter, the Security Agreement or otherwise.

This consent letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same consent letter. Delivery of an executed
counterpart of a signature page to this consent letter by telecopier shall be
effective as delivery of an original executed counterpart of this consent
letter.

This consent letter shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[NAME OF ISSUING BANK] By:  

 

  Name:   Title: [NAME OF NOMINATED PERSON] By:  

 

  Name:   Title:

 

G-57

Form of Security Agreement



--------------------------------------------------------------------------------

The above is acknowledged and agreed to: [NAME OF GRANTOR/BENEFICIARY] By  

 

Name:  

 

Title:  

 

Address for Notices:

 

 

 

 

G-58

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

 

                        

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

by and from

[                    ], “Grantor”

to

[                    ], “Trustee”

for the benefit of

BANK OF AMERICA, N.A., in its capacity as Agent, “Beneficiary”

Dated as of [    ]

 

  Location:    [                    ]      Municipality:   
[                    ]      County:    [                    ]      State:   
[                    ]   

[insert only if deed of trust is capped: THE MAXIMUM PRINCIPAL INDEBTEDNESS
WHICH IS SECURED BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS DEED

OF TRUST IS $            .]

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED

HEREIN.

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

Attention: Malcolm K. Montgomery, Esq.

File #                    

 

H-1

Form of Mortgage



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING ([STATE]) (this “Deed of Trust”) is dated as of January 29, 2010
by and from [                    ], a [                    ] (“Grantor”), whose
address is [                    ] to [                    ], a
[                    ] (“Trustee”), with an address at 388 Market Street, Suite
1300, San Francisco, CA 94111, for the benefit of BANK OF AMERICA, N.A., a
national association, as administrative agent (in such capacity, “Agent”) for
the Secured Parties as defined in the Credit Agreement (defined below), having
an address at 1455 Market Street, 5th Floor Agency Management, CA5-701-05-19,
San Francisco, CA 94103 (Agent, together with its successors and assigns,
“Beneficiary”). The term “Grantor” shall be synonymous with the term “Trustor”
for purposes of California law.

[insert only if deed of trust is capped: ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS DEED OF TRUST IS
$[                    ] (THE “SECURED AMOUNT”).]

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All initially capitalized terms used herein without
definition shall have the respective meanings ascribed to them in that certain
Credit Agreement dated as of the date even herewith (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Grantor, Del Monte Foods Company, Agent and the other Secured
Parties identified therein. As used herein, the following terms shall have the
following meanings:

(a) “Event of Default”: The occurrence of an Event of Default under and as
defined in the Credit Agreement

(b) “Indebtedness”: (1) All indebtedness of Grantor to Beneficiary or any of the
other Secured Parties under the Credit Agreement or any other Loan Document,
including, without limitation, the sum of all (a) principal, interest and other
amounts owing under or evidenced or secured by the Loan Documents,
(b) principal, interest and other amounts which may hereafter be lent by
Beneficiary or any of the other Secured Parties under or in connection with the
Credit Agreement or any of the other Loan Documents, whether evidenced by a
promissory note or other instrument which, by its terms, is secured hereby, and
(c) obligations and liabilities of Grantor of any nature now or hereafter
existing under or arising in connection with Letters of Credit and other
extensions of credit under the Credit Agreement or any of the other Loan
Documents and reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Grantor to Beneficiary or any of the other Secured Parties under documents
secured by this Deed of Trust. The Indebtedness secured hereby includes, without
limitation, all interest and expenses accruing after the commencement by or
against Grantor or any of its affiliates of a proceeding under the Bankruptcy
Code (defined below) or any similar law for the relief of debtors. The Credit
Agreement contains a revolving credit facility which permits Grantor to borrow
certain principal amounts, repay all or a portion of such principal amounts, and
reborrow the amounts previously paid to the Secured Parties, all upon
satisfaction of certain conditions stated in the Credit Agreement. This Deed of
Trust secures all advances and re-advances to Grantor under the Credit
Agreement, including, without limitation, those under the revolving credit
facility contained therein.

 

H-2

Form of Mortgage



--------------------------------------------------------------------------------

(c) “Mortgaged Property”: All of Grantor’s right, title and interest in and to
(1) the fee interest in the real property described in Exhibit A attached hereto
and incorporated herein by this reference, together with any greater estate
therein as hereafter may be acquired by Grantor (the “Land”), (2) all
improvements now owned or hereafter acquired by Grantor, now or at any time
situated, placed or constructed upon the Land (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”), (3) all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Grantor and now or hereafter attached to, installed in or
used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all equipment, inventory and
other goods in which Grantor now has or hereafter acquires any rights or any
power to transfer rights and that are or are to become fixtures (as defined in
the UCC, defined below) related to the Land (the “Fixtures”), (4) all goods,
accounts, general intangibles, instruments, documents, chattel paper and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Grantor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”), (5) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Loan Documents and all deposit accounts maintained
by Grantor with respect to the Mortgaged Property (the “Deposit Accounts”),
(6) all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all related security and other deposits (the “Leases”),
(7) all of the rents, revenues, royalties, income, proceeds, profits, security
and other types of deposits, and other benefits paid or payable by parties to
the Leases for using, leasing, licensing possessing, operating from, residing
in, selling or otherwise enjoying the Mortgaged Property (the “Rents”), (8) all
other agreements, such as construction contracts, architects’ agreements,
engineers’ contracts, utility contracts, maintenance agreements, management
agreements, service contracts, listing agreements, guaranties, warranties,
permits, licenses, certificates and entitlements in any way relating to the
construction, use, occupancy, operation, maintenance, enjoyment or ownership of
the Mortgaged Property (the “Property Agreements”), (9) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (10) all property tax refunds payable with
respect to the Mortgaged Property (the “Tax Refunds”), (11) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (12) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), and (13) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”). As used in this Deed of Trust, the term “Mortgaged Property” shall
mean all or, where the context permits or requires, any portion of the above or
any interest therein.

(d) “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor (including, without limitation,
the obligation to repay the Indebtedness) under the Credit Agreement and the
other Loan Documents to which it is a party.

(e) “Security Agreement”: That certain Security Agreement by and from Grantor
and the other grantors referred to therein to Agent and the other Secured
Parties dated as of the date even herewith, as the same may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time.

(f) “UCC”: The Uniform Commercial Code of California or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than California, then, as to the matter in
question, the Uniform Commercial Code in effect in that state.

 

H-3

Form of Mortgage



--------------------------------------------------------------------------------

ARTICLE 2

GRANT[insert only if the deed of trust is capped: ; REVOLVING LOAN]

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Grantor GRANTS, BARGAINS,
ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee, for the benefit of the
Beneficiary, the Mortgaged Property, subject, however, only to the matters that
are set forth on Exhibit B attached hereto (the “Permitted Encumbrances”) and to
Liens permitted by Section 7.01 of the Credit Agreement, TO HAVE AND TO HOLD the
Mortgaged Property, IN TRUST, WITH POWER OF SALE, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee.

Section 2.2 Treatment of Borrowings and Repayments. [insert only if the deed of
trust is capped: Pursuant to the Credit Agreement, the amount of the
Indebtedness may increase and decrease from time to time as the Secured Parties
advance, Grantor [replace the preceding “Grantor” with “Borrower” if the deed of
trust is to secure guaranteed obligations] repays, and the Secured Parties
re-advance sums pursuant to the Credit Agreement. For purposes of this Deed of
Trust, so long as the balance of the Indebtedness equals or exceeds the Secured
Amount, the amount of the Indebtedness secured by this Deed of Trust shall at
all times equal only the Secured Amount. Such Secured Amount represents only a
portion of the first sums advanced by the Secured Parties in respect of the
Indebtedness.

Section 2.3 Reduction of Secured Amount. [insert only if the deed of trust is
capped: The Secured Amount shall be reduced only by the last and final sums that
Grantor [replace the preceding “Grantor” with “Borrower” if the deed of trust is
to secure guaranteed obligations] repays with respect to the Indebtedness and
shall not be reduced by any intervening repayments of the Indebtedness. So long
as the balance of the Indebtedness exceeds the Secured Amount, any payments and
repayments of the Indebtedness shall not be deemed to be applied against, or to
reduce, the portion of the Indebtedness secured by this Deed of Trust. Such
payments shall instead be deemed to reduce only such portions of the
Indebtedness as are secured by other collateral located outside of the State of
[                    ].

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances and any Liens permitted by Section 7.01 of the
Credit Agreement. Subject to the Permitted Encumbrances and any Liens permitted
by Section 7.01 of the Credit Agreement, this Deed of Trust creates valid,
enforceable first priority liens on that portion of the Mortgaged Property that
constitutes real property and first priority security interests against that
portion of the Mortgaged Property in which a security interest can be created
hereby under the UCC.

Section 3.2 First Lien Status. Grantor shall preserve and protect the first lien
and security interest status (subject to the Permitted Encumbrances and any
Liens permitted by Section 7.01 of the Credit Agreement) of this Deed of Trust
and the other Loan Documents. If any lien or security interest other than a
Permitted Encumbrance or Liens permitted by Section 7.01 of the Credit Agreement
is asserted against the Mortgaged Property, Grantor shall promptly, and at its
expense, (a) give Beneficiary a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Beneficiary).

 

H-4

Form of Mortgage



--------------------------------------------------------------------------------

Section 3.3 Payment and Performance. Grantor shall pay the Indebtedness when due
under the Credit Agreement and the other Loan Documents and shall perform the
Obligations in full when they are required to be performed.

Section 3.4 Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Beneficiary (not to be unreasonably withheld or
delayed), permit any of the Fixtures or Personalty owned or leased by Grantor to
be removed at any time from the Land or Improvements, unless the removed item is
removed temporarily for maintenance and repair or is permitted to be removed or
Disposed of pursuant to the Credit Agreement.

Section 3.5 Inspection. Grantor shall permit Beneficiary and the other Secured
Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Grantor and at reasonable times and subject to the
rights of Persons under Leases, to inspect the Mortgaged Property and all books
and records of Grantor located thereon, and, if (a) an Event of Default has
occurred and is continuing or (b) in the reasonable opinion of the Beneficiary
circumstances exist (as a result of an act, or a failure to act, by the Grantor
or any of its Affiliates) that could reasonably lead to a material diminution in
the fair value of the Mortgaged Property, to conduct such environmental and
engineering studies as Beneficiary or the other Secured Parties may require,
provided that such inspections and studies shall not materially interfere with
the use and operation of the Mortgaged Property.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the Land.

Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Grantor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property against loss or damage of the kinds customarily carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses. Each such policy of insurance shall name
Beneficiary as the loss payee (or, in the case of liability insurance, an
additional insured) thereunder for the ratable benefit of the Secured Parties,
and shall provide for at least 10 days’ prior written notice to Beneficiary of
any cancellation or of any lapse of such policy. In addition to the foregoing,
if any portion of the Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968 (or any amendment or successor act thereto), then Grantor
shall maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount sufficient to comply with all
applicable rules and regulations promulgated pursuant to such Act.

(b) Condemnation Awards. Grantor assigns all Condemnation Awards to Beneficiary
and authorizes Beneficiary, following the occurrence and during the continuance
of an Event of Default, to collect and receive such Condemnation Awards and to
give proper receipts and acquittances therefor, in each case, subject to the
terms of the Credit Agreement.

(c) Insurance Proceeds. Grantor assigns to Beneficiary all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property,
subject to the terms of the Credit Agreement. Subject to the terms of the Credit
Agreement, Grantor authorizes Beneficiary, following the

 

H-5

Form of Mortgage



--------------------------------------------------------------------------------

occurrence and during the continuance of an Event of Default , to collect and
receive such proceeds and authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses directly to Beneficiary,
instead of to Grantor and Beneficiary jointly. Subject to the terms of the
Credit Agreement, so long as no Event of Default has occurred and is continuing,
Beneficiary shall make all insurance proceeds with respect to the Mortgaged
Property promptly available to Grantor to repair, restore and/or replace the
Mortgaged Property to the extent of such loss or damage.

ARTICLE 4

[Intentionally Omitted]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Beneficiary may, at Beneficiary’s election and by or through Trustee
or otherwise, exercise any or all of the following rights, remedies and
recourses:

(a) Acceleration. Subject to any provisions of the Loan Documents providing for
the automatic acceleration of the Indebtedness upon the occurrence of certain
Events of Default, declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts of Grantor relating
thereto or located thereon. If Grantor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Beneficiary’s prior written consent, Beneficiary may invoke
any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as
Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems reasonably necessary or desirable), and apply all
Rents and other amounts collected by Trustee or Beneficiary in connection
therewith in accordance with the provisions of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale in accordance with
applicable law, in which case the Mortgaged Property may be sold for cash or
credit in one or more parcels as Beneficiary may determine. With respect to any
notices required or permitted under the UCC, Grantor agrees that ten (10) days’
prior written notice shall be deemed commercially reasonable. At any such sale
by virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
Grantor shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the other Secured Parties may be a purchaser at
such sale. If Beneficiary or such other Secured Party is the highest bidder,
Beneficiary or such other Secured Party may credit the portion of the purchase
price that would be distributed to Beneficiary or such other Secured Party
against the Indebtedness in lieu of paying cash. In the event this Deed of Trust
is foreclosed by judicial action, appraisement of the Mortgaged Property is
waived.

 

H-6

Form of Mortgage



--------------------------------------------------------------------------------

(e) Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Mortgaged Property for the repayment of the
Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, maintain and otherwise operate the Mortgaged Property upon
such terms as may be approved by the court, and shall apply such Rents in
accordance with the provisions of Section 5.7.

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Trustee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Trustee,
Beneficiary and the other Secured Parties shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Trustee, Beneficiary
or such other Secured Party, as the case may be, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Trustee, Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.

Section 5.4 Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest (subject to the Permitted Encumbrances and any
Liens permitted by Section 7.01 of the Credit Agreement) in and to the Mortgaged
Property. For payment of the Indebtedness, Beneficiary may resort to any other
security, upon the occurrence of and during the continuance of an Event of
Default, in such order and manner as Beneficiary may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) all notices of any Event of Default or of any
election by Trustee or Beneficiary to exercise or the actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (c) any
right to a marshalling of assets or a sale in inverse order of alienation.

 

H-7

Form of Mortgage



--------------------------------------------------------------------------------

Section 5.6 Discontinuance of Proceedings. If Trustee, Beneficiary or any other
Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Trustee, Beneficiary or such other Secured Party, as
the case may be, shall have the unqualified right to do so and, in such an
event, Grantor, Trustee, Beneficiary and the other Secured Parties shall be
restored to their former positions with respect to the Indebtedness, the
Obligations, the Loan Documents, the Mortgaged Property and otherwise, and the
rights, remedies, recourses and powers of Trustee, Beneficiary and the other
Secured Parties shall continue as if the right, remedy or recourse had never
been invoked, but no such discontinuance or abandonment shall waive any Event of
Default which may then exist or the right of Trustee, Beneficiary or any other
Secured Party thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Beneficiary or Trustee
(or the receiver, if one is appointed) in the following order unless otherwise
required by applicable law:

(a) to the payment of the reasonable costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) reasonable attorneys’ and
accountants’ fees and expenses, and (4) costs of advertisement;

(b) to the payment of the Indebtedness and performance of the Obligations
pursuant to Section 8.03 of the Credit Agreement or otherwise under the Loan
Documents; and

(c) the balance, if any, to the Persons legally entitled thereto.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Grantor in and to the property sold. Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Grantor. All sums advanced and expenses incurred at any time by Beneficiary or
any other Secured Party under this Section 5.9, or otherwise in accordance with
this Deed of Trust or any of the other Loan Documents or applicable law, shall
bear interest from the date that such sum is advanced or expense incurred, to
and including the date of reimbursement, computed at the highest rate at which
interest is then computed on any portion of the Indebtedness, and all such sums,
together with interest thereon, shall be secured by this Deed of Trust.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Beneficiary in respect thereof, by litigation or otherwise.

 

H-8

Form of Mortgage



--------------------------------------------------------------------------------

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity shall
cause Trustee, Beneficiary or any other Secured Party to be deemed or construed
to be a mortgagee in possession of the Mortgaged Property, to obligate Trustee,
Beneficiary or any other Secured Party to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Trustee (for the
benefit of Beneficiary) and to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Grantor shall have
a revocable license from Trustee and Beneficiary to exercise all rights extended
to the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment and performance of
the Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall automatically expire and terminate,
without notice to Grantor by Trustee or Beneficiary (any such notice being
hereby expressly waived by Grantor to the extent permitted by applicable law).

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary
has taken all actions necessary to obtain, and that upon recordation of this
Deed of Trust in the appropriate land records, Beneficiary and Trustee shall
have, to the extent permitted under applicable law, a valid and fully perfected,
first priority (subject to Permitted Encumbrances and Liens permitted by
Section 7.01 of the Credit Agreement), present assignment of the Rents arising
out of the Leases. Grantor acknowledges and agrees that upon recordation of this
Deed of Trust in the appropriate land records, Beneficiary’s interest in the
Rents shall be deemed to be fully perfected, “choate” and enforced as to Grantor
and to the extent permitted under applicable law, all third parties, including,
without limitation, any subsequently appointed trustee in any case under Title
11 of the United States Code (the “Bankruptcy Code”), without the necessity of
commencing a foreclosure action with respect to this Deed of Trust, making
formal demand for the Rents, obtaining the appointment of a receiver or taking
any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

 

H-9

Form of Mortgage



--------------------------------------------------------------------------------

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Grantor,
Beneficiary, any tenant or any third party by purchase or otherwise, unless and
until Beneficiary and Trustee shall join in a written instrument expressly
effecting such merger and shall duly record the same.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards. To this end, Grantor grants to Beneficiary a first and
prior security interest (subject to Liens permitted by Section 7.01 of the
Credit Agreement) in the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
all other Mortgaged Property which is personal property to secure the payment of
the Indebtedness and performance of the Obligations, and agrees that Beneficiary
shall have all the rights and remedies of a secured party under the UCC with
respect to such property. Any notice of sale, disposition or other intended
action by Beneficiary with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards sent to Grantor at least ten (10) days prior to any action
under the UCC shall constitute reasonable notice to Grantor. In the event of any
inconsistency between the terms of this Deed of Trust and the terms of the
Security Agreement with respect to the collateral covered both therein and
herein, the Security Agreement shall control and govern to the extent of any
such inconsistency.

Section 7.2 Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance satisfactory to Beneficiary, as Beneficiary may, from
time to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder. Grantor hereby irrevocably authorizes
Beneficiary to cause financing statements (and amendments thereto and
continuations thereof) and any such documents, instruments and assurances to be
recorded and filed, at such times and places as may be required or permitted by
law to so create, perfect and preserve such security interest. Grantor
represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of [                    ]. After the date of this Deed
of Trust, Grantor shall not change its name, type of organization,
organizational identification number (if any), jurisdiction of organization or
location (within the meaning of the UCC) without giving at least fifteen
(15) days’ prior written notice to Beneficiary.

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property that
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Deed of Trust shall comply with the requirements of the
UCC for a mortgage instrument to be filed as a financing statement. Grantor is
the “Debtor” and its name and mailing address are set forth in the preamble of
this Deed of Trust immediately preceding Article 1. Beneficiary is the “Secured
Party” and its name and mailing address from which information concerning the
security interest granted herein may be obtained are also set forth in the
preamble of this Deed of Trust immediately preceding Article 1. A statement
describing the portion of the Mortgaged Property comprising the fixtures hereby
secured is set forth in Section 1.1(c) of this Deed of Trust. Grantor represents
and warrants to Beneficiary that Grantor is the record owner of the Premises,
the employer identification number of Grantor is [                    ] and the
organizational identification number of Grantor is [                    ].

 

H-10

Form of Mortgage



--------------------------------------------------------------------------------

ARTICLE 8

CONCERNING THE TRUSTEE

Section 8.1 Certain Rights. At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and without affecting any personal liability
of any person for payment or performance of the Obligations or the effect of
this Deed of Trust upon the remainder of the Mortgaged Property, Trustee may
(i) reconvey any part of the Mortgaged Property, (ii) consent in writing to the
making of any map or plat thereof, (iii) join in granting any easement thereon,
or (iv) join in any extension agreement or any agreement subordinating the lien
or charge hereof. With the approval of Beneficiary, Trustee shall have the right
to select, employ and consult with counsel. Trustee shall have the right to rely
on any instrument, document or signature authorizing or supporting any action
taken or proposed to be taken by it hereunder, believed by it in good faith to
be genuine. Trustee shall be entitled to reimbursement for actual, reasonable
expenses incurred by it in the performance of its duties. Grantor shall, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and indemnify, defend and save Trustee harmless against, all
liability and reasonable expenses which may be incurred by it in the performance
of its duties, including those arising from joint, concurrent, or comparative
negligence of Trustee; provided, however, that Grantor shall not be liable under
such indemnification to the extent such liability or expenses result solely from
Trustee’s gross negligence or willful misconduct. Grantor’s obligations under
this Section 8.1 shall not be reduced or impaired by principles of comparative
or contributory negligence.

Section 8.2 Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by Trustee hereunder.

Section 8.3 Successor Trustees. If Trustee or any successor Trustee shall die,
resign or become disqualified from acting in the execution of this trust, or
Beneficiary shall desire to appoint a substitute Trustee, Beneficiary shall have
full power to appoint one or more substitute Trustees and, if preferred, several
substitute Trustees in succession who shall succeed to all the estates, rights,
powers and duties of Trustee. Such appointment may be executed by any authorized
agent of Beneficiary and as so executed, such appointment shall be conclusively
presumed to be executed with authority, valid and sufficient, without further
proof of any action. Without limitation of the foregoing, Beneficiary may, from
time to time, by a written instrument executed and acknowledged by Beneficiary,
recorded in the county in which the Mortgaged Property is located or by
otherwise complying with the provisions of applicable law, substitute a
successor or successors to any Trustee named herein or acting hereunder; and
such successor(s) shall, without conveyance from the predecessor Trustee,
succeed to all title, estate, rights, powers and duties of such predecessor.

Section 8.4 Perfection of Appointment. Should any deed, conveyance or instrument
of any nature be required from Grantor by any successor Trustee to more fully
and certainly vest in and confirm to such successor Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, all such deeds,
conveyances and instruments shall be made, executed, acknowledged and delivered
and shall be caused to be recorded and/or filed by Grantor.

Section 8.5 Trustee Liability. In no event or circumstance shall Trustee or any
substitute Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any substitute
Trustee) in the exercise of the powers hereby granted or otherwise, other than
as a result of Trustee’s gross negligence or willful misconduct.

 

H-11

Form of Mortgage



--------------------------------------------------------------------------------

Section 8.6 Trustee’s Acceptance. Trustee accepts this Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law. Trustee is not obligated to notify any party hereto of pending sale under
any other deed of trust or of any action or proceeding in which Grantor,
Beneficiary or Trustee shall be a party unless brought by Trustee.

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given under this
Deed of Trust shall be given in accordance with Section 11.02 of the Credit
Agreement.

Section 9.2 Covenants Running with the Land. All Obligations contained in this
Deed of Trust are intended by Grantor, Beneficiary and Trustee to be, and shall
be construed as, covenants running with the Land. As used herein, “Grantor”
shall refer to the party named in the first paragraph of this Deed of Trust and
to any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Premises or Fixtures shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.

Section 9.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Grantor and
in the name of Grantor or otherwise (a) to execute and/or record any notices of
completion, cessation of labor or any other similar notices that Beneficiary
deems appropriate in its reasonable discretion to protect Beneficiary’s
interest, if Grantor shall fail to do so within ten (10) days after written
request by Beneficiary, (b) upon the issuance of a deed pursuant to the
foreclosure of this Deed of Trust or the delivery of a deed in lieu of
foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Beneficiary’s security interests and rights in or to any of the Mortgaged
Property, and (d) after the occurrence and during the continuance of any Event
of Default, to perform any obligation of Grantor hereunder; provided, however,
that (1) Beneficiary shall not under any circumstances be obligated to perform
any obligation of Grantor; (2) any sums advanced by Beneficiary in such
performance shall be added to and included in the Indebtedness and shall bear
interest at the highest rate at which interest is then computed on any portion
of the Indebtedness; (3) Beneficiary as such attorney-in-fact shall only be
accountable for such funds as are actually received by Beneficiary; and
(4) Beneficiary shall not be liable to Grantor or any other person or entity for
any failure to take any action which it is empowered to take under this
Section 9.3.

Section 9.4 Successors and Assigns. This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary, the other Secured Parties, Trustee and
Grantor and their respective successors and assigns. Except to the extent
permitted by the terms of the Credit Agreement, Grantor shall not, without the
prior written consent of Beneficiary, assign any rights, duties or obligations
hereunder.

 

H-12

Form of Mortgage



--------------------------------------------------------------------------------

Section 9.5 No Waiver. Any failure by Beneficiary, the other Secured Parties or
Trustee to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Beneficiary, the other Secured Parties and Trustee shall have the right at any
time to insist upon strict performance of all of such terms, provisions and
conditions.

Section 9.6 Credit Agreement. If any conflict or inconsistency exists between
this Deed of Trust and the Credit Agreement, the Credit Agreement shall govern.

Section 9.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations or upon a sale or other disposition
of the Mortgaged Property permitted by the Credit Agreement, Trustee upon
Beneficiary’s written request, at Grantor’s expense, shall reconvey, without
warranty, the Mortgaged Property then held thereunder to Grantor. The recitals
in such reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Indebtedness or Obligations secured hereby, or any agreement between
Grantor and Beneficiary or any rights or remedies of Trustee, Beneficiary or any
other Secured Party.

Section 9.9 Applicable Law. The provisions of this Deed of Trust regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Deed of Trust
shall be governed by the laws of the State of New York (including, without
limitation, Section 5-1401 of the General Obligations Law of the State of New
York).

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability. If any provision of this Deed of Trust shall be held
by any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this Deed
of Trust.

Section 9.12 Entire Agreement. This Deed of Trust and the other Loan Documents
embody the entire agreement and understanding between Grantor and Beneficiary
relating to the subject matter hereof and thereof and supersede all prior
agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 9.13 Beneficiary as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the

 

H-13

Form of Mortgage



--------------------------------------------------------------------------------

release or substitution of the Mortgaged Property) in accordance with the terms
of the Credit Agreement, any related agency agreement among Agent and the other
Secured Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Deed of Trust. Grantor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.

(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust. Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Mortgaged Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
Agent hereunder.

ARTICLE 10

LOCAL LAW PROVISIONS

[To Come — ]

[The remainder of this page has been intentionally left blank]

 

H-14

Form of Mortgage



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

   [                            ],    a [                    ]
[                    ]    By:  

 

   Name:      Title:  

 

H-15

Form of Mortgage



--------------------------------------------------------------------------------

        State of  

 

   )         ) ss.    County of  

 

   )   

On                     , before me,                                 , a Notary
Public, personally appeared                             , who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s) or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

[SEAL]

 

   

 

My Commission expires:     Notary Public

 

   

 

H-16

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Legal Description of premises located at [                                    ]:

[See Attached Page(s) For Legal Description]

 

H-17

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by [                    ] on or about the date
hereof pursuant to commitment number [                    ].

 

H-18

Form of Mortgage